Exhibit 10.9

FINANCING AGREEMENT
dated as of November 21, 2013
among
METALICO, INC. AND EACH SUBSIDIARY OF METALICO, INC.
LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,
as Borrowers,
EACH SUBSIDIARY OF METALICO, INC. LISTED AS A GUARANTOR ON THE SIGNATURE PAGES
HERETO,
as Guarantors,
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
and

TPG SPECIALTY LENDING, INC.,
as Agent and Lead Arranger

TABLE OF CONTENTS

Page

              APPENDICES: A-1   Term Lo  
an A Commitments
      A-2    
Term Loan B Commitments
      A-3    
Revolving Commitments
      B    
Notice Addresses
SCHEDULES:     3.1 (g)  
Closing Date Mortgaged Properties
      4.1    
Jurisdictions of Organization and Qualification
      4.2    
Capital Stock and Ownership
      4.12    
Real Estate Assets
      4.13    
Environmental Matters
      4.15    
Material Contracts
      4.24    
Intellectual Property
      4.25    
Inventory and Equipment
      4.27    
Insurance
      4.30    
Bank Accounts and Securities Accounts
      4.35    
Indebtedness
      5.16    
Certain Post Closing Matters
      6.1    
Certain Indebtedness
      6.2    
Certain Liens
      6.6    
Certain Loans and Advances to Employees
      6.7    
Certain Investments
      6.12    
Certain Affiliate Transactions
EXHIBITS:     A-1    
Funding Notice
      A-2    
Conversion/Continuation Notice
      C    
Compliance Certificate
      D    
Assignment Agreement
      E    
Certificate Regarding Non-bank Status
      F-1    
Closing Date Certificate
      F-2    
Solvency Certificate
      G    
Counterpart Agreement
      H    
Pledge and Security Agreement
      I    
Borrowing Base Certificate

FINANCING AGREEMENT

This FINANCING AGREEMENT, dated as of November 21, 2013, is entered into by and
among METALICO, INC., a Delaware corporation (“Company”), each subsidiary of the
Company listed as a “Borrower” on the signature pages hereto (together with the
Company and each other Person (as hereinafter defined) that executes a joinder
agreement and becomes a “Borrower” hereunder, each a "Borrower” and
collectively, the “Borrowers”), each subsidiary of the Company listed as a
“Guarantor” on the signature pages hereto (together with each other Person that
executes a joinder agreement and becomes a “Guarantor” hereunder, each a
“Guarantor” and collectively, the “Guarantors”), the Lenders from time to time
party hereto, TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
agent for the Lenders (in such capacity, "Agent”) and Lead Arranger, and the
Person party hereto from time to time as service agent for the Lenders (in such
capacity, “Service Agent”).

W I T N E S S E T H:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrowers,
in an aggregate principal amount not exceeding $125,000,000, consisting of
(a) $37,000,000 aggregate principal amount of Term Loan A, (b) $23,000,000
aggregate principal amount of Term Loan B, and (c) up to $65,000,000 aggregate
principal amount of Revolving Commitments, which will include a subfacility for
the issuance of letters of credit in an amount not to exceed $5,000,000, the
proceeds of which will be used as described in Section 2.5;

WHEREAS, each Borrower has agreed to secure all of its Obligations by granting
to Agent, for the benefit of Secured Parties, a First Priority Lien on the
Collateral, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries and 65% of all voting Capital Stock and 100% of all
non-voting Capital Stock of each of its first-tier Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and to secure their respective Obligations by granting to Agent, for
the benefit of Secured Parties, a First Priority Lien on all of their
Collateral, including a pledge of all of the Capital Stock of each of their
respective Domestic Subsidiaries and 65% of all voting Capital Stock and 100% of
all non-voting Capital Stock of each of their respective first-tier Foreign
Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

"Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account.

"Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

"Adjusted LIBOR Rate” means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the
interest rate per annum determined by the Service Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Service Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (an “Alternate
Source”), at approximately 11:00 a.m. (London time) 2 Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Service Agent at such time (which determination shall be
conclusive absent manifest error), by (ii) a number equal to 1.00 minus the
Applicable Reserve Requirement, and (b) 1.00% per annum. The Adjusted LIBOR Rate
shall be adjusted with respect to any LIBOR Rate Loan that is outstanding on the
effective date of any change in the Applicable Reserve Requirement as of such
effective date. The Service Agent shall give prompt notice to the Administrative
Borrower and the Lenders of the Adjusted LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

"Administrative Borrower” has the meaning specified in Section 10.22.

"Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of Company or any of its
Subsidiaries, threatened against or affecting Company or any of its Subsidiaries
or any property of Company or any of its Subsidiaries.

"Affected Lender” has the meaning specified in Section 2.17(b).

"Affected Loans” has the meaning specified in Section 2.17(b).

"Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Notwithstanding
anything herein to the contrary, in no event shall Agent, Service Agent or any
Lender be considered an “Affiliate” of any Loan Party.

"Agent” has the meaning specified in the preamble hereto.

"Aggregate Amounts Due” has the meaning specified in Section 2.16.

"Aggregate Payments” has the meaning specified in Section 7.2.

"Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time.

"Alternate Source” has the meaning specified in the definition of Adjusted LIBOR
Rate.

"Anti-Terrorism Laws” means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the “Bank Secrecy Act”), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or
(g) any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.

"Applicable Margin” means (a)(i) with respect to Term Loans that are LIBOR Rate
Loans, 8.50% and (ii) with respect to Revolving Loans that are LIBOR Rate Loans,
3.00% and (b)(i) with respect to Term Loans that are Base Rate Loans, 7.50% and
(ii) with respect to Revolving Loans that are Base Rate Loans, 2.00%.

"Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

"Application Event” means the (a) occurrence of an Event of Default and (b) the
election by Agent or the Required Lenders during the continuance of such Event
of Default to require that payments and proceeds of Collateral be applied
pursuant to Section 2.15(h).

"Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party’s businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any Loan
Party, other than inventory sold or licensed in the ordinary course of business
or leased in the ordinary course of business. For purposes of clarification,
“Asset Sale” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification) or
(c) any sale of merchant accounts (or any rights thereto (including, without
limitation, any rights to any residual payment stream with respect thereto)) by
any Loan Party.

"Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Agent and Service Agent.

"Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

"Availability” “ means, at any time, an amount equal to the result of (a) the
difference between (i) the lesser of (A) the Borrowing Base and (B) the
Revolving Commitments and (ii) the sum of (A) the aggregate outstanding
principal amount of all Revolving Loans and (B) all Letter of Credit
Obligations, minus (b) the sum of (i) all fees, costs, expenses and taxes then
payable pursuant to Section 2.10 and Section 10.2 which have been invoiced, are
due but not yet paid, plus (ii) all of the Loan Parties’ accounts payable for
which the later of the following has occurred (x) 60 days or more have elapsed
from the applicable invoice due date or (y) 90 days have elapsed from the
earlier of the invoice or shipment date.

"Bank Product Agreements” means those certain cash management service agreements
entered into from time to time between a Borrower, on the one hand, and a Lender
or its Affiliates, on the other hand, in connection with any of the Bank
Products, including, without limitation, any Lender-Provided Hedging Agreement.

"Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Service Agent) to be held by Service
Agent for the benefit of the Bank Product Providers in an amount equal to 100%
of such Bank Product Obligations.

"Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Borrower to any Lender
or its Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Borrower is obligated to reimburse to
Service Agent or any Lender as a result of Service Agent or such Lender
purchasing participations or executing indemnities or reimbursement obligations
with respect to the Bank Products provided to such Borrower pursuant to the Bank
Product Agreements.

"Bank Product Provider” means any Lender or Affiliate thereof that provides Bank
Products to any Borrower.

"Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $500,000 and (b) the amount of reserves that the Service Agent has
established (based upon the Service Agent’s reasonable determination of the
credit exposure in respect of the then extant Bank Products) in respect of Bank
Products then provided or outstanding; provided that, in order to qualify as a
Bank Product Reserve, such reserve must be established on or substantially
contemporaneous with the date that the applicable Bank Product is provided.

"Bank Products” means any service or facility extended to the Borrowers by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, and
(g) Lender-Provided Hedging Agreements.

"Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

"Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the rate of interest publicly announced by the Reference Bank from time to
time as its reference rate, base rate or prime rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%, and
(c) the Daily LIBOR Rate plus 1%, and (d) 3.00% per annum. The reference rate,
base rate or prime rate is determined from time to time by the Reference Bank as
a means of pricing some loans to its borrowers and neither is tied to any
external rate of interest or index nor necessarily reflects the lowest rate of
interest actually charged by the Reference Bank to any particular class or
category of customers. Any change in the reference rate, base rate, prime rate
or the Federal Funds Effective Rate shall be effective on the effective day of
such change in the reference rate, base rate, prime rate or the Federal Funds
Effective Rate, respectively.

"Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

"Beneficiary means Agent, Service Agent, each Lender, the L/C Issuer and each
Bank Product Provider.

"Blocked Person” means any Person:

(a) that is publicly identified (i) on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or resides, is
organized or chartered, or has a place of business in a country or territory
subject to OFAC sanctions or embargo program or (ii) as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism Law;

(b) that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above;

(c) which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; and

(d) that is affiliated or associated with a Person described in clauses (a),
(b) or (c) above.

"Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

"Book Value” means, with respect to any Inventory of any Person, the lower of
(a) cost (as reflected in the general ledger of such Person before customary
(but not extraordinary) reserves established by such Person in good faith and in
accordance with GAAP) and (b) market value, in each case, determined in
accordance with GAAP calculated on a first-in first-out basis.

"Borrower” and “Borrowers” have the meanings specified in the preamble hereto.

"Borrowing Base” means, at any time, the difference between (a) the sum of
(i) up to 85% of the value of the Net Amount of Eligible Accounts Receivable at
such time plus (ii) the lesser of (1) up to 60% of the Book Value of the
Eligible Inventory at such time and (2) 85% times the most recently determined
Net Liquidation Percentage times the Book Value of the Eligible Inventory at
such time and (b) the aggregate amount, if any, of the Dilution Reserve, the
Inventory Volatility Reserve and the Bank Product Reserve and such other
reserves as Service Agent may deem appropriate in the exercise of its reasonable
business judgment based upon the lending practices of Service Agent.

"Borrowing Base Availability” means, at any time, an amount equal to the result
of (a) the difference between (i) the Borrowing Base and (ii) the sum of (A) the
aggregate outstanding principal amount of all Revolving Loans and (B) all Letter
of Credit Obligations, minus (b) the sum of (i) all fees, costs, expenses and
taxes then payable pursuant to Section 2.10 and Section 10.2 which have been
invoiced, are due but not yet paid, plus (ii) all of the Loan Parties’ accounts
payable for which the later of the following has occurred (x) 60 days or more
have elapsed from the applicable invoice due date or (y) 90 days have elapsed
from the earlier of the invoice or shipment date.

"Borrowing Base Certificate” means a certificate signed by an Authorized Officer
of Company and setting forth the calculation of the Borrowing Base in compliance
with Section 5.1(q), substantially in the form of Exhibit I.

"Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

"Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

"Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

"Cash” means money, currency or a credit balance in any demand or Deposit
Account.

"Cash Collateralize” or “Cash Collateralization” means to deliver to the Service
Agent an amount (whether in cash or in the form of a backstop letter of credit
in form and substance reasonably satisfactory to, and issued by a U.S.
commercial bank reasonably acceptable to, the Service Agent in its reasonable
discretion) equal to 105% of the sum of (a) the Maximum Undrawn Amount plus
(b) the aggregate amount of all unreimbursed payments and disbursements under
each Letter of Credit which have not been converted to Revolving Loans plus
(c) the amount of unpaid Letter of Credit Fees then accrued.

"Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b)  marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

"Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.

"Change of Control” means, at any time, any of the following occurrences:

(a) any Person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 20% or more on a
fully diluted basis of the voting and/or economic interest in the Capital Stock
of Company or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of Company;

(b) Company shall cease to beneficially own and control, directly or indirectly,
(i) 100% on a fully diluted basis of the economic and voting interest in the
Capital Stock of each Loan Party (other than Company and Metalico JBI Cleveland,
LLC) or (ii) 50.1% of Metalico JBI Cleveland, LLC (in each case, other than in
connection with any transaction permitted pursuant to Section 6.9(a));

(c) the majority of the seats (other than vacant seats) on the Board of
Directors (or similar governing body) of Company (or its direct or indirect
parent holding company) cease to be occupied by Persons who either (i) were
members of the Board of Directors of Company (or its direct or indirect parent
holding company) on the Closing Date, or (ii) were nominated for election by the
Board of Directors of Company (or its direct or indirect parent holding
company), a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors;

(d) any “change of control” or similar event shall occur under, and as defined
in or set forth in the documents evidencing or governing the Capital Stock of
the Company or any of its Subsidiaries; or

(e) any “change of control” or similar event shall occur under, and as defined
in or set forth in the documents evidencing or governing, any Indebtedness in an
individual principal amount of $1,000,000 or more or with an aggregate principal
amount of $2,500,000 or more owed by the Company or any of its Subsidiaries.

"Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term Loan A Exposure, (ii) Lenders having Term Loan
B Exposure, and (iii) Lenders having Revolving Exposure, and (b) with respect to
Loans, each of the following classes of Loans: (i) Term Loan A, (ii) Term Loan
B, and (iii) Revolving Loans.

"Closing Consolidated Liquidity” means, an amount determined for Company and its
Subsidiaries on a consolidated basis equal to the sum of (a) unrestricted
Cash-on-hand of Company and its Subsidiaries, plus (b) Availability.

"Closing Date” means the date on which the Term Loan A is made.

"Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

"Closing Date Mortgaged Property” has the meaning specified in Section 3.1(g).

"Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

"Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Agent.

"Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Collateral Access Agreements, if any, any Control Agreement, and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Loan Party as security for the Obligations, in each case, as
such Collateral Documents may be amended or otherwise modified from time to
time.

"Collateral Records” means, to the extent relating to Accounts, Inventory, the
other Revolver Priority Collateral or any Account Debtor or other Person
obligated on or in connection with any of the Accounts, all of the Borrowers’
and all of each other Loan Party’s present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data, together with the tapes, disks, diskettes and other
data and software storage media and devices, file cabinets or containers in or
on which the foregoing are stored (including any rights of the Borrowers and the
other Loan Parties with respect to the foregoing maintained with or by any other
Person).

"Commitment” means any Revolving Commitment, Term Loan A Commitment or Term Loan
B Commitment.

"Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Company” has the meaning specified in the preamble hereto.

"Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

"Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of Company
and its Subsidiaries.

"Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements.

"Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

"Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

"Consolidated EBITDA” means, for any period, an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) total depreciation expense, plus (v) total amortization
expense, plus (vi)  to the extent listed in the sources and uses attached to the
Flow of Funds Agreement and paid on or before the date that is 45 days following
the Closing Date, the costs, fees and expenses paid by the Company and its
Subsidiaries in connection with the closing of the transactions contemplated by
this Agreement, plus (vii) non-Cash stock-based compensation expenses, plus
(viii) non-Cash fair-value adjustments, plus (ix) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items in any future period
or amortization of a prepaid Cash item that was paid in a prior period), minus
(b) the sum, without duplication of the amounts for such period of (i) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period), plus (ii) interest income,
plus (iii) other income.

"Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Company and its Subsidiaries on a consolidated basis equal to:
(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated EBITDA, plus (ii) interest income, plus (iii) other
non-ordinary course Cash income (excluding any Cash gains or losses attributable
to Asset Sales and any insurance proceeds), plus (iv) the Consolidated Working
Capital Adjustment, minus (b) the sum, without duplication, of the amounts for
such period of (i) voluntary and scheduled (but not mandatory) repayments of
Consolidated Total Debt (excluding repayments of Revolving Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments), plus (ii) Consolidated Capital Expenditures (net of any proceeds of
(A) Net Asset Sale Proceeds to the extent reinvested in accordance with
Section 2.13(a), (B) Net Proceeds to the extent reinvested in accordance with
Section 2.13(b), and (C) any proceeds of related financings with respect to such
expenditures), plus (iii) Consolidated Cash Interest Expense, plus
(iv) provisions for current taxes based on income of Company and its
Subsidiaries and payable in cash with respect to such period, plus (v) other
non-ordinary course Cash losses (excluding any Cash losses attributable to Asset
Sales).

"Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (a) Consolidated Cash Interest Expense,
(b) scheduled payments of principal on Consolidated Total Debt, (c) all
Restricted Junior Payments (whether in cash or other property, other than common
Capital Stock), (d) the aggregate amount of all payments made in cash that are
not expensed or do not otherwise result in a decrease to the net income of
Company and its Subsidiaries for such period, and (e) the current portion of
taxes provided for with respect to such period in accordance with GAAP.

"Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements, but excluding, however,
any amounts referred to in Section 2.10(e) payable on or before the Closing
Date.

"Consolidated Liquidity” means, for any period an amount determined for Company
and its Subsidiaries on a consolidated basis equal to the sum of
(a) unrestricted cash-on-hand of Company and its Subsidiaries, plus
(b) Availability.

"Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.

"Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

"Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over or under Consolidated
Current Liabilities.

"Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

"Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

"Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Company or one of its
Subsidiaries, Agent (or a sub-agent of Agent), and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

"Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

"Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

"Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 5.10.

"Credit Date” means the date of a Credit Extension.

"Credit Extension” means the making of a Loan or the issuance, amendment,
extension or renewal of a Letter of Credit.

"Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Service Agent by dividing (a) the Published Rate by (b) a number equal to 1.0
minus the Applicable Reserve Requirement.

"Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

"Declined Proceeds” has the meaning specified in Section 2.14(c).

"Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

"Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

"Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates: (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (b) the date on which (i) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.12
or Section 2.13 or by a combination thereof), and (ii) such Defaulting Lender
shall have delivered to Company and Service Agent a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
(c) the date on which Company, Service Agent and Required Lenders waive all
Funding Defaults of such Defaulting Lender in writing, and (d) the date on which
Agent shall have waived all violations of Section 9.5(c) by such Defaulting
Lender in writing.

"Defaulted Loan” has the meaning specified in Section 2.21.

"Defaulting Lender” has the meaning specified in Section 2.21.

"Default Rate” means any interest payable pursuant to Section 2.9.

"Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

"Designated Transaction” means a transaction involving the sale or transfer of
certain non-core assets of the Company and its Subsidiaries in exchange for cash
and certain assets as more fully described in the Designated Transaction Letter.

"Designated Transaction Letter” means the letter, in form and substance
satisfactory to the Required Lenders, delivered by the Company to the Agent, the
Service Agent and the Lenders on or before the Closing Date, in which the
Designated Transaction is described.

"Dilution” means a percentage, based upon the experience during a period
determined by Service Agent in its reasonable business judgment, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
warranty claims, advertising allowances, credits, or other dilutive items with
respect to Borrowers’ Accounts during such period, by (b) Borrowers’ billings
with respect to Accounts during such period.

"Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts Receivable by one
percentage point for each percentage point by which Dilution is in excess of 5%.

"Dollars” and the sign “$” mean the lawful money of the United States of
America.

"Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

"Drawing Date” has the meaning specified therefor in Section 2.3(d)(ii).

"Eligible Accounts Receivable” means the Accounts of a Borrower which are
eligible at the time of determination. An Account shall be deemed to be eligible
if: (a) delivery of the merchandise (or, in the case of Accounts of a Borrower
in an amount not more than $500,000, title to the underlying goods or
merchandise has passed to the Account Debtor) or the rendition of the services
has been completed with respect to such Account; (b)  no return, rejection,
repossession or dispute has occurred with respect to such Account and the
Account Debtor has not asserted any setoff, defense or counterclaim with respect
to such Account, provided that, in the case of any partial return, rejection or
repossession or any dispute, setoff, defense or counterclaim with respect to an
Account, the portion of such Account not subject to such return, rejection,
repossession, dispute, setoff, defense or counterclaim will not be ineligible
solely by reason of this clause (b); (c) such Account is lawfully owned by a
Borrower free and clear of any Lien other than in favor of the Agent for the
benefit of the Secured Parties and otherwise continues to be in full conformity
with all representations and warranties made by a Borrower to the Agent, Service
Agent and the Lenders with respect thereto in the Loan Documents; (d) such
Borrower has the right to grant Liens on such Account; (e) such Account is
unconditionally payable in Dollars and is not evidenced by a promissory note,
chattel paper or any other instrument or other document unless the original of
such document is in the possession of the Agent and contains all necessary
endorsements in favor of the Agent; (f) no more than 60 days have elapsed from
the original invoice due date and no more than 90 days have elapsed from the
original invoice date with respect to such Account; (g) such Account is not due
from an Affiliate of a Loan Party; (h) such Account does not constitute an
obligation of the United States or any other Governmental Authority (unless all
steps required by the Agent and Service Agent in connection therewith, including
notice to the United States Government under the Federal Assignment of Claims
Act or any action or notice under any state statute comparable to the Federal
Assignment of Claims Act, have been duly taken in a manner satisfactory to the
Agent and Service Agent); (i) the Account Debtor with respect to such Account is
organized and located in the United States or Canada or such Account is
supported by a letter of credit or other similar credit support reasonably
satisfactory to Agent and Service Agent; (j) if the Account Debtor with respect
to such Account is also a supplier to or creditor of a Borrower, unless such
Account Debtor has executed a no-offset letter satisfactory to the Service
Agent, only that portion of the Account in excess of any amounts owed to such
supplier or creditor shall be eligible under this clause (j); (k) not more than
50% of the aggregate amount of all Accounts of the Account Debtor with respect
to such Account have remained unpaid 60 days past the original invoice due date
or 90 days past the original invoice date; (l) Accounts with respect to an
Account Debtor whose total obligations owing to the Loan Parties do not exceed
25% of all Eligible Accounts, to the extent of the obligations owing by such
Account Debtor not in excess of such percentage, provided, however, that, in
each case, the Service Agent may in its reasonable discretion include (but shall
not be obligated to include) as “Eligible Accounts Receivable” the amount of
Eligible Accounts Receivable that are excluded because they exceed the foregoing
percentage; (m) the Account Debtor with respect to such Account (i) has not
filed a petition for bankruptcy or any other relief under any Debtor Relief Law,
(ii) has not failed, suspended business operations, become insolvent or called a
meeting of its creditors for the purpose of obtaining any financial concession
or accommodation, (iii) has not had or suffered to be appointed a receiver or a
trustee for all or a significant portion of its assets or affairs or (iv) in the
case of an Account Debtor who is an individual, is not an employee of a Borrower
or any of its Affiliates and has not died or been declared incompetent;
(n) Accounts with respect to which the Account Debtor is not a Blocked Person;
(o) Accounts which are owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit any Borrower to seek judicial enforcement in
such jurisdiction of payment of such Accounts so long as such Borrower has filed
such report or qualified to do business in such jurisdiction (or such Borrower
is permitted to qualify without any material cost or expense and without
material adverse consequences to the enforceability or collectability of such
Accounts); and (p) Accounts that do not arise from bill and hold sales,
guaranteed sales, sale and return, sale on approval and consignment sales;
provided, that in addition to the criteria set forth above, no Accounts of a
Borrower acquired in connection with a Permitted Acquisition shall be deemed to
be or treated as an Eligible Account Receivable for any purpose under this
Agreement (including, without limitation, any calculation of the Borrowing Base)
until such time as the Service Agent has conducted a satisfactory audit.

"Eligible Assignee” means (a) in the case of the Revolving Loans or Revolving
Commitments, (i) any Lender with Revolving Exposure or any Affiliate (other than
a natural person) of a Lender with Revolving Exposure, (ii) a commercial bank
organized under the laws of the United States, or any state thereof, and having
total assets or net worth in excess of $100,000,000, (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets or net worth in excess of
$100,000,000, provided that such bank is acting through a branch or agency
located in the United States, and (iv) a finance company, insurance company, or
other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets or net worth in excess of
$100,000,000, (b) in the case of the Term Loans, (i) any Lender, any Affiliate
of any Lender and any Related Fund (any two or more Related Funds being treated
as a single Eligible Assignee for all purposes hereof), and (ii) any commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses, and (c) any other
Person (other than a natural Person) approved by Agent; provided, (i) neither
Company nor any Affiliate of Company shall, in any event, be an Eligible
Assignee, (ii) such assignee shall have assets or net worth in excess of
$100,000,000 and (iii) no Person owning or controlling any trade debt or
Indebtedness of any Loan Party other than the Obligations or any Capital Stock
of any Loan Party (in each case, unless approved by Agent) shall, in any event,
be an Eligible Assignee.

"Eligible Inventory” means all finished goods and raw materials Inventory of a
Borrower which are eligible at the time of determination. Inventory shall be
deemed to be eligible if it meets all of the following specifications: (a) such
Inventory is lawfully owned by a Borrower free and clear of any existing Lien
other than in favor of the Agent for the benefit of the Secured Parties and
otherwise continues to be in full conformity with all representations and
warranties made by a Borrower to the Agent, Servicer and the Lenders with
respect thereto in the Loan Documents; (b) such Inventory is not held on
consignment and may be lawfully sold; (c) a Borrower has the right to grant
Liens on such Inventory; (d) such Inventory arose or was acquired in the
ordinary course of the business of a Borrower and does not represent unsalable
goods; (e) no Account Receivable has been created or issued with respect to such
Inventory; (f) no document of title has been created or issued with respect to
such Inventory other than motor vehicles subject to a certificate of title in
the name of a Borrower purchased in the ordinary course of business for scrap;
(g) such Inventory is located in one of the locations in the continental United
States listed on Schedule 4.25 or such other locations in the continental United
States as the Agent or Service Agent may approve in writing from time to time,
or is in transit and is owned and remains under control of, a Borrower; (h) the
Inventory is not supplies or packaging; (i) such Inventory is not, in Service
Agent’s reasonable business judgment, unmerchantable; (j) if such Inventory is
at a location not owned by a Borrower unless owner or occupier of such location
has executed in favor of Agent a Collateral Access Agreement (or Service Agent
shall agree otherwise in its reasonable business judgment after establishing
reserves against the Borrowing Base with respect thereto as Servicer shall deem
appropriate in its reasonable business judgment), provided, that in addition to
the criteria set forth above, no Inventory acquired in connection with a
Permitted Acquisition shall be deemed to be or treated as an Eligible Inventory
for any purpose under this Agreement (including, without limitation, any
calculation of the Borrowing Base) until such time as the Service Agent has
conducted a satisfactory audit.

"Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.

"Environment” means surface water, groundwater (including potable water,
navigable water and wetlands), surface and subsurface soils and strata,
sediments, other geologic media, air (including ambient and indoor air), land,
natural resources, the workplace or as otherwise defined by Environmental Laws.

"Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving
(a) any actual or alleged violation of any Environmental Law; (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity; (c) injury to
the Environment or any Person (including wrongful death) or property (real or
personal) in connection with Hazardous Materials or actual or alleged violations
of Environmental Laws; or (d) actual or alleged Releases or threatened Releases
of Hazardous Materials either (i) on, at or migrating from any assets,
properties or businesses currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries or any predecessor in interest, (ii) from
adjoining properties or businesses, or (iii) onto any facilities which received
Hazardous Materials generated by any Loan Party or any of its Subsidiaries or
any predecessor in interest or related entity.

"Environmental Laws” means any and all current or future Requirements of Law
relating to (a) the manufacture, generation, use, storage, transportation,
treatment, disposal or Release of Hazardous Materials; or (b) occupational
safety and health, industrial hygiene, land use or the protection of the
environment, human, plant or animal health or welfare.

"Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.

"Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

"ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of Company or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Company or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Company or such Subsidiary and with respect to liabilities
arising after such period for which Company or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

"ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Company, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on Company, any of its Subsidiaries or
any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (k) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

"Event of Default” means each of the conditions or events set forth in Section
8.1.

"Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

"Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

"Existing Indebtedness” means (a) Indebtedness and other obligations outstanding
under that certain Credit Agreement dated as of February 26, 2010 between the
Company and the other loan parties named therein, JPMorgan Chase Bank, N.A., as
administrative agent, J.P. Morgan Securities Inc., as sole bookrunner and sole
lead arranger and RBS Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as documentation agent, as amended prior to
the Closing Date, and (b) Indebtedness and other obligations outstanding under
each of the Existing Convertible Notes.

"Existing Convertible Notes” means the Senior Convertible Notes issued pursuant
to the Securities Purchase Agreement, dated as of April 23, 2008, by and among
the Company and each of the buyers named therein, due April 30, 2028, issued by
the Company to the holders thereof, in each case, as amended on or before the
Closing Date.

"Extraordinary Receipts” means any cash received by Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.13(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) condemnation awards (and
payments in lieu thereof), (e) indemnity payments and (f) any purchase price
adjustment received in connection with any purchase agreement.

"Fair Share” has the meaning specified in Section 7.2.

"FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

"FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement and any current regulations or official
interpretations thereof.

"Federal Funds Effective Rate” means for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Bank (an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Effective Rate changes, the rate of interest hereunder will
change automatically without notice to the Borrowers, effective on the date of
any such change.

"Fee Letter” means the letter agreement dated as of the date hereof between
Borrowers and Agent, as amended, supplemented or otherwise modified from time to
time.

"Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

"Financial Plan” has the meaning specified in Section 5.1(i).

"First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien (A) is the only
Lien to which such Collateral is subject, other than any Permitted Lien and
(B) has rights in the Collateral senior to those of any other Lien.

"Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

"Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

"Fixed Charge Coverage Ratio” means the ratio as of the last day of a Fiscal
Quarter of (i) Consolidated EBITDA for the four-Fiscal Quarter period then
ending minus Consolidated Capital Expenditures for the four-Fiscal Quarter
period then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.

"Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Agent, for the benefit of the Secured Parties, and located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

"Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Loan Party, Agent, Service Agent,
each Lender and any other person party thereto, in form and substance reasonably
satisfactory to the Agent and Service Agent, in connection with the disbursement
of Loan proceeds in accordance with Section 2.5.

"Foreign Official” means any officer or employee of a government or any
department, agency, or instrumentality thereof, not in the United States or any
state or local jurisdiction thereof or of a public international organization,
or any person acting in an official capacity for or on behalf of any such
government or department, agency, or instrumentality, or for or on behalf of any
such public international organization.

"Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

"Funding Default” has the meaning specified in Section 2.21.

"Funding Notice” means a notice substantially in the form of Exhibit A-1.

"GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

"Governmental Acts” means any act or omission, whether rightful or wrongful, of
any Governmental Authority.

"Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

"Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

"Grantor” has the meaning specified in the Pledge and Security Agreement.

"Guaranteed Obligations” has the meaning specified in Section 7.1; provided that
such term shall exclude Excluded Swap Obligations.

"Guarantor” means (a) each Domestic Subsidiary of Company (other than a
Borrower) and (b) each other Person which guarantees, pursuant to Article VII or
otherwise, all or any part of the Obligations.

"Guarantor Subsidiary” means each Subsidiary of Company that is a Guarantor.

"Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance reasonably satisfactory to Agent,
made by any other Guarantor for the benefit of the Secured Parties guaranteeing
all or part of the Obligations.

"Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the Environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
Environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.

"Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

"Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

"Hedge Liabilities” means the liabilities of the Borrowers under any Hedging
Agreement as calculated on a marked-to-market basis in accordance with GAAP.

"Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

"Historical Financial Statements” means as of the Closing Date, (a) the audited
financial statements of Company and its Subsidiaries, for the Fiscal Year ended
December 31, 2012 consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (b) for the interim period from January 1, 2013 to the Closing Date,
internally prepared, unaudited financial statements of Company and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each quarterly
period completed prior to forty-six (46) days before the Closing Date and for
each monthly period completed prior to thirty-one (31) days prior to the Closing
Date, in the case of clauses (a) and (b), certified by the chief financial
officer of Company that they fairly present, in all material respects, the
financial condition of Company and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year-end adjustments.

"Increased Cost Lenders” has the meaning specified in Section 2.22.

"Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition to the extent
such earn-outs and deferred payment obligations are fixed and non-contingent
(excluding any such obligations incurred under ERISA and excluding trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade terms); (e) all obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person; (f) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (g) the face amount of any letter of
credit or letter of guaranty issued, bankers’ acceptances facilities, surety
bonds and similar credit transactions issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings;
(h) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another; (i)
any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (j) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (ii) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(i) or (ii) of this clause (j), the primary purpose or intent thereof is as
described in clause (i) above; and (k) all obligations of such Person in respect
of any exchange traded or over the counter derivative transaction, including,
without limitation, any Interest Rate Agreement, whether entered into for
hedging or speculative purposes. The Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly
non-recourse to such Person.

"Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement, the other Loan Documents or the Bank Product
Agreements or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Loan Documents or the Bank
Product Agreements (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)); (b) the
statements contained in any commitment letter delivered by any Lender to Company
with respect to the transactions contemplated by this Agreement; or (c) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Company or any of its Subsidiaries.

"Indemnified Taxes” has the meaning specified in Section 2.19(a).

"Indemnitee” has the meaning specified in Section 10.3.

"Indemnitee Agent Party” has the meaning specified in Section 9.6.

"Installment” has the meaning specified in Section 2.11(a).

"Installment Date” has the meaning specified in Section 2.11(a).

"Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Agent for the benefit of the Secured Parties
in form and substance reasonably satisfactory to Agent.

"Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

"Interest Payment Date” means with respect to (a) any Base Rate Loan, (i) the
first day of each month, commencing on the first such date to occur after the
Closing Date, and (ii) the final maturity date of such Loan; and (b) any LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan.

"Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two or three months, as selected by Company in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (b)(iii) and (b)(iv) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Term
Loan Maturity Date; and (iv) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.

"Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations, (b) approved by Agent, and (c) not for speculative
purposes.

"Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

"Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

"Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials purchased for sale in its business.

"Inventory Volatility Reserve” means, as of any date of determination, a reserve
with respect to the volatility of the Inventory of the Borrowers in the amount
of 2.5% of the Book Value of Eligible Inventory.

"Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities or all or substantially all of the assets of any other Person (or
of any division or business line of such other Person); (b) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Company from any Person of any Capital Stock of such Person;
(c) any direct or indirect loan, advance or capital contributions by Company or
any of its Subsidiaries to any other Person, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business;
and (d) any direct or indirect Guarantee of any obligations of any other Person.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write ups, write downs or write offs with respect to such
Investment.

"ISP98 Rules” has the meaning specified therefor in Section 2.3(b)(ii).

"Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

"L/C Fee Rate” means the Applicable Margin with respect to Revolving Loans that
are LIBOR Rate Loans.

"L/C Issuer” means Service Agent or at any time after Service Agent is not a
Lender such other bank satisfying the requirements of an Eligible Assignee, as
the Agent, Service Agent and the Administrative Borrower may reasonably select.

"Lead Arranger” has the meaning specified in the preamble hereto.

"Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Agent in its sole discretion as not being
required to be included in the Collateral.

"Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

"Lender-Provided Hedging Agreement” means a Hedging Agreement which is provided
by any Lender, Agent or any affiliate thereof. The Hedge Liabilities of the
Borrowers to the provider of any Lender-Provided Hedging Agreement shall be
Obligations hereunder, guaranteed obligations under any Guaranty and secured
obligations under the Pledge and Security Agreement and otherwise treated as
Obligations for purposes of each of the Loan Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the same Liens that secure all other
Obligations under this Agreement and the Loan Documents but the Persons to whom
such Hedge Liabilities are owed shall not have any right to vote or take any
other actions under this Agreement or the other Loan Documents.

"Letter of Credit Application” has the meaning specified therefor in Section
2.3(b)(i).

"Letter of Credit Borrowing” has the meaning specified therefor in Section
2.3(d)(iv).

"Letter of Credit Fees” has the meaning specified therefor in Section 2.10(c).

"Letter of Credit Guaranty” means one or more guaranties by the Service Agent in
favor of the L/C Issuer guaranteeing or relating to the Borrowers’ obligations
to the L/C Issuer under a reimbursement agreement, Letter of Credit Application
or other like document in respect of any Letter of Credit.

"Letter of Credit Obligations” means, at any time and without duplication, the
sum of (a) the Reimbursement Obligations at such time, plus (b) the Maximum
Undrawn Amount, plus (c) all amounts for which the Service Agent may be liable
to the L/C Issuer pursuant to any Letter of Credit Guaranty.

"Letter of Credit Sublimit” means the lesser of (a) $5,000,000, and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

"Letters of Credit” has the meaning specified therefor in Section 2.3(a).

"Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (a)
Consolidated Total Debt as of such day, to (b) Consolidated EBITDA for the four
Fiscal Quarter period ending on such date.

"LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

"Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

"Loan” means a Term Loan A, a Term Loan B, or a Revolving Loan.

"Loan Account” means an account maintained hereunder by Service Agent on its
books of account at the Payment Office and with respect to Borrowers, in which
it will be charged with all Loans made to, and all other Obligations incurred by
the Loan Parties.

"Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, the
Intercompany Subordination Agreement, any Letter of Credit Application, the
Designated Transaction Letter, any Subordination Agreement and all other
documents, instruments or agreements executed and delivered by a Loan Party for
the benefit of Agent, Service Agent or any Lender in connection herewith;
provided that “Loan Document” shall not include any Bank Product Agreement
entered into by the Company or its Subsidiaries with Lenders or their
Affiliates.

"Loan Party” means any Borrower or any Guarantor.

"Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

"Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, condition (financial or otherwise) or
liabilities of Company and its Subsidiaries taken as a whole; (b) the ability of
any Loan Party to fully and timely perform its obligations under the Loan
Documents and the Bank Product Agreements; (c) the legality, validity, binding
effect, or enforceability against a Loan Party of a Loan Document or a Bank
Product Agreement to which it is a party; (d) Collateral or the validity,
perfection or priority of Agent’s Liens on Collateral, in each case with a fair
market value in excess of $750,000; or (e) the rights, remedies and benefits
available to, or conferred upon, Agent, Service Agent and any Lender or any
other Secured Party under any Loan Document or any Bank Product Agreement.

"Material Contract” means (a) any contract or other arrangement to which Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, non-performance, cancellation or failure to renew is reasonably be
expected to have a Material Adverse Effect, (b) any contract or agreement to
which Company or any of its Subsidiaries is a party (including, without
limitation, any agreement or instrument evidencing or governing Indebtedness)
involving the aggregate consideration payable to or by Company or such
Subsidiary of $5,000,000 or more in any Fiscal Year (other than (i) purchase
orders in the ordinary course of the business of Company or any of its
Subsidiaries and (ii) contracts that by their terms may be terminated by Company
or any of its Subsidiaries in the ordinary course of its business upon less than
60 days’ notice without penalty or premium) and (c) those contracts and
arrangements listed on Schedule 4.15.

"Material Real Estate Asset” means (a) any fee owned Real Estate Asset acquired
after the Closing Date having a fair market value in excess of $1,500,000 as of
the date of the acquisition thereof, (b) any Real Estate Asset that the Required
Lenders have reasonably determined is material to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and its Subsidiaries taken as a whole, and (c) any fee owned Real Estate Asset
listed on Schedule 3.1(g).

"Maximum Continuing Convertible Note Balance” means $5,000,000.

"Maximum Face Amount” means, with respect to any outstanding Letter of Credit,
the face amount of such Letter of Credit including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.

"Maximum Undrawn Amount” means, with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

"Moody’s” means Moody’s Investor Services, Inc.

"Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to Agent, made by a Loan Party in favor of Agent for the benefit of
the Secured Parties, securing the Obligations and delivered to Agent.

"Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

"Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management thereof and (b) a financial report package including
management’s discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

"Net Amount of Eligible Accounts Receivable” means the aggregate unpaid invoice
amount of Eligible Accounts Receivable less, without duplication, sales, excise
or similar taxes, returns, discounts, chargebacks, claims, advance payments,
credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect to such Eligible Accounts
Receivable.

"Net Liquidation Percentage” shall mean, as of any date of determination, the
percentage of the Book Value of the Loan Parties’ Inventory that is estimated to
be recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be as determined from
time to time by an appraisal company selected by the Service Agent.

"Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to:
(i) Cash payments received by Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale to the extent paid or payable to non-Affiliates, including (A) income
or gains taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period the sale occurs,
(B) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (C) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Proceeds; and (b) with respect to any
insurance, condemnation, taking or other casualty proceeds, an amount equal to:
(i) any Cash payments or proceeds received by Company or any of its Subsidiaries
(A) under any casualty, business interruption or “key man” insurance policies in
respect of any covered loss thereunder, or (B) as a result of the condemnation
or taking of any assets of Company or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (A) any actual and reasonable costs incurred by Company or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof, and (B) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (b)(i)(B) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

"Non-US Lender” has the meaning specified in Section 2.19(d)(i).

"Note” means a promissory note evidencing the Revolving Loans, the Term Loan A
or the Term Loan B, as applicable.

"Notice” means a Funding Notice or a Conversion/Continuation Notice.

"Obligations” means (a) all obligations of every nature of each Loan Party and
its Subsidiaries from time to time owed to the Agent, (including former Agents),
the Service Agent (including former Service Agents), the Lenders or any of them
and L/C Issuer under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
fees, the Prepayment Premium, expenses, indemnification or otherwise and whether
primary, secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance), and (b) all Bank Product Obligations; excluding, in
each case, any Excluded Swap Obligations.

"OFAC” has the meaning specified in the definition of “Anti-Terrorism Laws”.

"OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

"Order” has the meaning specified therefor in Section 2.3(j)(ii).

"Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

"Other Taxes” has the meaning specified in Section 2.19(b).

"Participant Register” has the meaning specified in Section 10.6(h)(ii).

"Participation Commitment” means each Revolving Loan Lender’s obligation to buy
a participation of the Letters of Credit issued hereunder.

"Participation Revolving Loan” has the meaning specified therefor in Section
2.3(d)(iii) hereof.

"PATRIOT Act” has the meaning specified in Section 4.32.

"Payment Office” means Service Agent’s office located at PNC Business Credit –
Operations Center, Two Tower Center Boulevard, East Brunswick, New Jersey 08816
or such other office or offices of Service Agent as may be designated in writing
from time to time by Service Agent to Agent and Company.

"PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

"Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

"Perfection Certificate” means a certificate in form satisfactory to Agent that
provides information with respect to the assets of each Loan Party.

"Permitted Acquisition” means any acquisition by any Loan Party, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Capital Stock of, or a business line or unit or a division of, any
Person; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, not less than 50.1% of the
Capital Stock acquired or otherwise issued by such Person and 100% of the
Capital Stock of any newly formed Subsidiary of Company formed in connection
with such acquisition shall be owned by Company or another Loan Party thereof,
and Company shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Company, each of the actions set forth in Section 5.10
and/or Section 5.11, as applicable;

(d) Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended,
(as determined in accordance with Section 6.8(b));

(e) Company shall have delivered to Agent at least 15 days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
Section 6.8 as required under clause (d) above, together with all relevant
financial information with respect to such acquired assets, including, without
limitation, the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.8, (ii) in the
case of an acquisition for which the purchase price is greater than $10,000,000,
a quality of earnings report, prepared by a third party reasonably acceptable to
Agent, with respect to the Persons to be acquired and the acquired assets,
(iii) the most recently available two (2) years of financial statements of the
Persons to be acquired (including audited financial statements to the extent
they are made available by the seller or sellers or are required pursuant to
GAAP or the applicable rules and regulations of the Securities and Exchange
Commission as in effect from time to time) and/or owner (to the extent they are
made available by the owner) of the acquired assets, and (iv) financial
statements of the Persons to be acquired and/or owner (to the extent they are
made available by the owner) of the acquired assets for the period from the
beginning of the then current fiscal year to the end of the most recently
completed quarter for which financial statements are available, setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year;

(f) Company shall have delivered to Agent at least (i) 10 Business Days prior to
such proposed acquisition, an executed commitment letter or a term sheet
(setting forth in reasonable detail the terms and conditions of such
acquisition), if available, and, at the request of any Agent, such other
information and documents that Agent may request, including, without limitation,
executed counterparts, if available, or current drafts of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith and (ii) 1 Business Day prior to the closing of such
proposed acquisition, executed counterparts of the respective agreements,
instruments or other documents pursuant to which such acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith;

(g) any Person or assets or division as acquired in accordance herewith
(i) shall be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date or such other business permitted
by Section 6.13 hereof and (ii) for the four quarter period most recently ended
prior to the date of such acquisition, shall have generated earnings before
income taxes, depreciation, and amortization during such period (calculated
giving pro forma effect to the acquisition) that shall be a positive amount,
with adjustments subject to the Required Lenders’ satisfaction;

(h) the acquisition shall have been approved by the Board of Directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

(i) after giving effect to such acquisition, Cash and Cash Equivalents of
Company and its Subsidiaries plus Availability shall be at least $10,000,000;
and

(j) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed acquisition and including deferred payment obligations)
shall not exceed $10,000,000 in the aggregate; provided, that the purchase
consideration (including earn-outs and deferred payment obligations) payable in
respect of any single acquisition or series of related acquisitions shall not
exceed $5,000,000 in the aggregate.

"Permitted Indebtedness” means:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement and (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Subordination Agreement;

(c) Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Company or
any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Company or any of its Subsidiaries;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Company and its Subsidiaries;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) Indebtedness described in Schedule 6.1 (excluding any Indebtedness of the
type described in clause (i) of the definition of Permitted Indebtedness), but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the date of this Agreement,
and (ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended (except that the
interest rate on such Indebtedness shall be at the then prevailing market rate),
and the average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended; provided, such Indebtedness permitted
under the immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced, or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

(g) Trade Deposits to the extent constituting Indebtedness;

(h) the Subordinated Indebtedness existing on the Closing Date;

(i) Indebtedness in an aggregate amount not to exceed at any time $22,500,000
with respect to (A) Capital Leases and (B) purchase money Indebtedness
(including any Indebtedness acquired in connection with a Permitted
Acquisition); provided that any such Indebtedness shall be secured only by the
asset subject to such Capital Lease or by the asset acquired in connection with
the incurrence of such Indebtedness; and

(j) other Indebtedness of Company and its Subsidiaries which is unsecured and
subordinated to the Obligations in a manner satisfactory to Agent in an
aggregate amount not to exceed at any time $10,000,000.

"Permitted Investments” means:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any Loan Party;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Company and its
Subsidiaries;

(d) intercompany loans to the extent permitted under clause (b) of the
definition of Permitted Indebtedness;

(e) Consolidated Capital Expenditures permitted by Section 6.8(b);

(f) loans and advances to employees of Company and its Subsidiaries (i) made in
the ordinary course of business and described on Schedule 6.6, and (ii) any
refinancings of such loans after the Closing Date in an aggregate amount not to
exceed $500,000 at any time outstanding;

(g) Permitted Acquisitions permitted pursuant to Section 6.9;

(h) Investments arising in connection with Bank Product Agreements and Interest
Rate Agreements;

(i) Guaranties permitted by Section 6.1;

(j) Investments described in Schedule 6.7; and

(k) other Investments in an aggregate amount not to exceed at any time
$1,500,000.

"Permitted Liens” means:

(a) Liens in favor of Agent for the benefit of Secured Parties granted pursuant
to any Loan Document;

(b) Liens for Taxes (other than Liens for United States Taxes that have priority
over Agent’s Liens) if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $300,000;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for amounts not yet overdue;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

(l) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 3.1(g)(iii);

(m) Liens securing purchase money Indebtedness permitted pursuant to clause (i)
of the definition of Permitted Indebtedness; provided, any such Lien shall
encumber only the asset subject to such Capital Lease or the asset acquired with
the proceeds of such Indebtedness; so long as the aggregate amount of such
Indebtedness at any time outstanding does not exceed $22,500,000; and

(n) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $500,000 at any time outstanding.

"Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

"Phase I Report” means, with respect to any Real Property, a report that
(a) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (b) was conducted no more
than one year prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Agent, (c) includes an assessment of asbestos containing materials at such
Real Property, and (d) is accompanied by (i) an estimate of the reasonable worst
case cost of investigating and remediating any Hazardous Materials Activity
identified in the Phase I Report as giving rise to an actual or potential
material violation of any Environmental Law or as presenting a material risk of
giving rise to a material Environmental Claim, and (ii) a current compliance
audit setting forth an assessment of Company’s, its Subsidiaries’ and such Real
Property’s current and past compliance with Environmental Laws and an estimate
of the cost of rectifying any non-compliance with current Environmental Laws
identified therein and the cost of compliance with reasonably anticipated future
Environmental Laws identified therein.

"Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Grantors in favor of Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit H, as it may be amended, supplemented or
otherwise modified from time to time.

"Prepayment Premium” has the meaning specified in Section 2.12(d).

"Principal Office” means, for Service Agent, such Person’s “Principal Office” as
set forth on Appendix B, or such other office as such Person may from time to
time designate in writing to Company, Service Agent and each Lender.

"Proceeds” means (a) all “proceeds” (as defined in Article 9 of the UCC) with
respect to the Collateral and (b) whatever is recoverable or recovered when any
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.

"Projections” has the meaning specified in Section 4.8.

"Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan A of any Lender, the percentage obtained by
dividing (i) the Term Loan A Exposure of that Lender, by (ii) the aggregate Term
Loan A Exposure of all Lenders; (b) with respect to all payments, computations
and other matters relating to the Term Loan B of any Lender, the percentage
obtained by dividing (i) the Term Loan B Exposure of that Lender, by (ii) the
aggregate Term Loan B Exposure of all Lenders; (c) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender, the percentage obtained by dividing (i) the Revolving
Exposure of that Lender, by (ii) the aggregate Revolving Exposure of all
Lenders; and (d) for all other purposes with respect to each Lender, the
percentage obtained by dividing (i) an amount equal to the sum of the Term Loan
A Exposure, the Term Loan B Exposure, and the Revolving Exposure of that Lender,
by (ii) an amount equal to the sum of the aggregate Term Loan A Exposure, the
aggregate Term Loan B Exposure, and the aggregate Revolving Exposure of all
Lenders.

"Protective Advances” has the meaning specified in Section 2.2(c).

"Published Rate” means the rate of interest published each Business Day in the
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the Adjusted LIBOR Rate for a
1 month period as published in another publication selected by the Service
Agent).

"Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

"Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

"Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

"Record Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Agent.

"Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Agent’s reasonable discretion, to give constructive notice of such Leasehold
Property to third party purchasers and encumbrances of the affected real
property.

"Reduction” has the meaning specified in Section 2.11(b).

"Reduction Date” has the meaning specified in Section 2.11(b).

"Reference Bank” means PNC Bank, National Association, its successors or any
other commercial bank that is a member of the Federal Reserve System with a
combined capital and surplus and undivided profits of not less than $500,000,000
designated by the Service Agent to the Administrative Borrower from time to
time.

"Register” has the meaning specified in Section 2.6(b).

"Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

"Reimbursement Obligations” has the meaning specified therefor in Section
2.3(d)(ii).

"Reinvestment Amounts” has the meaning specified term in Section 2.13(a).

"Related Agreements” means, collectively, all documents or agreements evidencing
the Subordinated Indebtedness.

"Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

"Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the Environment.

"Remedial Action” means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the Environment; (c) prevent or minimize a Release or
threatened Release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the Environment; (d) perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (e) perform any other actions authorized or required
by Environmental Law or Governmental Authority.

"Replacement Lender” has the meaning specified in Section 2.22.

"Required Class Lenders” means, at any time of determination, but subject to the
provisions of Section 2.21, (a) for the Class of Lenders having Term Loan A
Exposure, Lenders whose Pro Rata Share (calculated in accordance with clause
(a) of the definition thereof), aggregate at least 50.1%; (b) for the Class of
Lenders having Term Loan B Exposure, Lenders whose Pro Rata Share (calculated in
accordance with clause (b) of the definition thereof), aggregate at least 50.1%;
and (c) for the Class of Lenders having Revolving Exposure, Lenders whose Pro
Rata Share (calculated in accordance with clause (c) of the definition thereof),
aggregate at least 50.1%.

"Required Lenders” means, collectively, (a) Term Loan Lenders constituting 50.1%
of the sum of (i) the Term Loan A Exposure and (ii) the Term Loan B Exposure and
(b) Revolving Lenders constituting 50.1% of the Revolving Exposure.

"Required Prepayment Date” has the meaning specified in Section 2.14(c).

"Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

"Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
or its Subsidiaries now or hereafter outstanding, except (i) a dividend payable
solely in shares of that class of Capital Stock to the holders of that class or
(ii) a dividend or distribution to a Loan Party; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company or any of
its Subsidiaries now or hereafter outstanding other than any such payment to, or
purchase or acquisition from, a Loan Party; (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Company or any of its
Subsidiaries that is not a Loan Party now or hereafter outstanding other than
any such payment to a Loan Party; (d) management or similar fees (and related
expenses) payable to any Affiliate of any Loan Party; and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

"Revolver Priority Collateral” means (a) Inventory (including rights in all
returned or repossessed Inventory) of each Loan Party, (b) Accounts of each Loan
Party that arise from the sale, leasing, assignment or other disposition of
Inventory or the rendition of services, or from the licensing of, or similar
arrangements relating to, patents, trademarks, copyrights and other intellectual
property in the ordinary course of business, (c) Collateral Records, (d) deposit
accounts (as defined in the UCC) and all amounts therein (other than amounts
therein constituting identifiable Proceeds of Term Priority Collateral) of any
Loan Party, (e) to the extent evidencing or relating to any of the foregoing,
supporting obligations, chattel paper, letter of credit rights, general
intangibles, payment intangibles, documents and instruments (as each such term
is defined in the UCC), (f) to the extent arising from the foregoing, commercial
tort claims, and (g) all Proceeds and products (whether tangible or intangible)
of the foregoing, including Proceeds of insurance covering any or all of the
foregoing, in each case to the extent they relate to clauses (a) through
(f) above. For the avoidance of doubt, Revolver Priority Collateral shall not
include (i) patents, trademarks, copyrights, other intellectual property or any
other asset acquired with cash proceeds thereof except to the extent such asset
acquired is described in clauses (a) through (f) above, (ii) proceeds of
business interruption insurance, and (iii) Proceeds of Revolving Loans (other
than such Proceeds constituting Collateral described in clauses (a) through
(f) above).

"Revolver Priority Collateral Proceeds” means the Proceeds of Revolver Priority
Collateral.

"Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-3 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $65,000,000.

"Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

"Revolving Commitment Termination Date” means the earliest to occur of (a) 
November 21, 2019; (b) September 1, 2014 in the event that (i) the outstanding
principal balance of the Existing Convertible Notes is greater than the Maximum
Continuing Convertible Note Balance on August 1, 2014 or (ii) if the Existing
Convertible Notes have not been satisfied in full, all rights of the holders
thereof to require a redemption of the Existing Convertible Notes after June 30,
2014 have not been extended to May 21, 2020 or a later date on or before
August 1, 2014, (c) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.12(b) or 2.13; and (d) the date of the termination
of the Revolving Commitments pursuant to Section 8.1.

"Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, and (ii) the interests of such Lender in
outstanding Letter of Credit Obligations.

"Revolving Loan” means a Loan made by a Lender to Company pursuant to Section
2.2(a).

"Revolving Loan Lender” means a Lender with a Revolving Commitment or a
Revolving Loan.

"S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

"Secured Parties” means the Agent, the Service Agent, the L/C Issuer, the Bank
Product Providers and the Lenders and shall include, without limitation, all
former Agents, Service Agents, L/C Issuers, Bank Product Providers and Lenders
to the extent that any Obligations owing to such Persons were incurred while
such Persons were Agents, Service Agents, L/C Issuers, Bank Product Providers or
Lenders and such Obligations have not been paid or satisfied in full.

"Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

"Securities Account” means a securities account (as defined in the UCC).

"Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

"Service Agent” has the meaning specified in the preamble hereto.

"Service Agent’s Account” means an account at a bank designated by Service Agent
from time to time as the account into which the Loan Parties shall make all
payments to Service Agent under this Agreement and the other Loan Documents.

"Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

"Specified Term Priority Collateral” means all Real Estate Assets and Equipment
of the Loan Parties, and all Proceeds and products, including Proceeds of
insurance, of such assets

"Subject Transaction” has the meaning specified in Section 6.8(c).

"Subordinated Indebtedness” means (a) Indebtedness and other obligations
outstanding under (i) that certain Seller Note, dated as of January 31, 2011,
issued by the Company in favor of The Harry Goodman Trust in the original
principal amount of $1,777,509.00, (ii) that certain Seller Note, dated as of
January 31, 2011, issued by the Company in favor of Michael M. Goodman in the
original principal amount of $592,503.00, and (iii) that certain Seller Note,
dated as of January 31, 2011, issued by the Company in favor of Timothy G.
Sampson in the original principal amount of $592,503.00; (b) Indebtedness and
other obligations outstanding under (i) that certain consolidated Note, dated as
of June 30, 2010, issued by Metalico Youngstown, Inc. in favor of The Revocable
Trust of Harold L. Wilhelm, in the original principal amount of $1,398,136.73,
and (ii) that certain consolidated Note, dated as of June 30, 2010, issued by
Metalico Youngstown, Inc. in favor of Joanne L. Wilhelm, in the original
principal amount of $121,577.11; and (c) Indebtedness and other obligations
outstanding under the Existing Convertible Notes.

"Subordination Agreements” means the (a) Subordination Agreement, dated as of
the Closing Date, by and among the Agent, The Harry Goodman Trust, Michael M.
Goodman and Timothy G. Sampson, (b) Subordination Agreement, dated as of the
Closing Date, by and among the Agent, The Revocable Trust of Harold L. Wilhelm
and Joanne L. Wilhelm, and (c) Subordination Agreement, dated as of May 1, 2008,
by the holders of the Existing Convertible Notes.

"Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

"Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

"Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.

"Term Loan” means a Term Loan A and a Term Loan B.

"Term Loan A” means a Term Loan A made by a Lender to Borrowers pursuant to
Section 2.1(a)(i).

"Term Loan A Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan A and “Term Loan A Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan A Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan A Commitments as of the Closing
Date is $37,000,000.

"Term Loan A Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan A of such
Lender; provided, at any time prior to the making of the Term Loan A, the Term
Loan A Exposure of any Lender shall be equal to such Lender’s Term Loan A
Commitment.

"Term Loan A Maturity Date” means the earliest of (a) November 21, 2019,
(b) September 1, 2014 in the event that (i) the outstanding principal balance of
the Existing Convertible Notes is greater than the Maximum Continuing
Convertible Note Balance on August 1, 2014 or (ii) if the Existing Convertible
Notes have not been satisfied in full, all rights of the holders thereof to
require a redemption of the Existing Convertible Notes after June 30, 2014 have
not been extended to May 21, 2020 or a later date on or before August 1, 2014,
and (c) the date that the Term Loan A shall become due and payable in full
hereunder, whether by acceleration or otherwise.

"Term Loan B” means a Term Loan B made by a Lender to Borrowers pursuant to
Section 2.1(a)(ii).

"Term Loan B Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan B and “Term Loan B Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan B Commitment, if
any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan B Commitments as of the Closing
Date is $23,000,000.

"Term Loan B Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Term Loan
B of such Lender and (ii) such Lender’s Term Loan B Commitment.

"Term Loan B Maturity Date” means the earliest of (a) November 21, 2019,
(b) September 1, 2014 in the event that (i) the outstanding principal balance of
the Existing Convertible Notes is greater than the Maximum Continuing
Convertible Note Balance on August 1, 2014 or (ii) if the Existing Convertible
Notes have not been satisfied in full, all rights of the holders thereof to
require a redemption of the Existing Convertible Notes after June 30, 2014 have
not been extended to May 21, 2020 or a later date on or before August 1, 2014,
and (c) the date that the Term Loan B shall become due and payable in full
hereunder, whether by acceleration or otherwise.

"Term Loan B Commitment Period” means the time period commencing on the Closing
Date through and including the Term Loan B Commitment Termination Date.

"Term Loan B Commitment Termination Date” means the earliest to occur of (a) the
date the Term Loan B Commitments are permanently reduced to zero pursuant to
Section 2.13, (b) the date the outstanding principal balance of the Existing
Convertible Notes is reduced to zero, (c) the date of the termination of the
Term Loan B Commitments pursuant to Section 8.1, and (d) August 1, 2014.

"Term Loan Commitment” means the Term Loan A Commitment or the Term Loan B
Commitment of a Lender, and “Term Loan Commitments” means such commitments of
all Lenders.

"Term Loan Lender” means a Lender with a Term Loan.

"Term Loan Maturity Date” means the Term Loan A Maturity Date or the Term Loan B
Maturity Date.

"Term Priority Collateral” means all Collateral other than Revolver Priority
Collateral.

"Term Priority Collateral Proceeds” means the Proceeds of the Term Priority
Collateral.

"Terminated Lender” has the meaning specified in Section 2.22.

"Title Policy” has the meaning specified in Section 3.1(g)(iii).

"TSL” has the meaning specified in the preamble hereto.

"Total Revolving Usage” means, as at any date of determination, the sum of
(a) the aggregate principal amount of all outstanding Revolving Loans (other
than Revolving Loans made for the purpose of reimbursing the L/C Issuer for any
amount drawn under any Letter of Credit, but not yet so applied), and (b) the
Letter of Credit Obligations.

"Trade Deposit” means a payment received by a Loan Party from a Person other
than a Loan Party in the ordinary course of business for the purpose of
acquiring materials to be processed into goods to be delivered to or at the
direction of such Person at a future date.

"Transaction Costs” means the fees, costs and expenses payable by Company or any
of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents, to the extent approved in
writing by Agent.

"Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

"UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

      “UCP 600” has the meaning specified therefor in Section 2.3(b)(ii).
 
“Waivable Mandatory Prepayment” has the meaning specified in Section 2.14(c).
 
“Yield Maintenance Premium” has the meaning specified in Section 2.12(c).
 

Section 1.2
  Accounting and Other Terms.
 
   

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Company to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Agent may otherwise determine.

Section 1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any right or interest in or to assets and properties of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible. The use herein of the word “issue” or “issuance” with respect to any
Letter of Credit shall be deemed to include any amendment, extension renewal or
replacement thereof. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations or Guaranteed
Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all costs, expenses, or
indemnities payable pursuant to Section 10.2 or 10.3 of this Agreement that have
accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid, (b) in the case of obligations with respect to Bank
Products, providing Bank Product Collateralization, (c) the receipt by L/C
Issuer of cash collateral in an amount equal to 105% of the aggregate undrawn
amount of all outstanding Letters of Credit, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent, Service Agent or a Lender at such time
that are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent and Service Agent reasonably determine is appropriate to
secure such contingent Obligations, (e) the payment or repayment in full in
immediately available funds of all other outstanding Obligations other than any
Bank Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (f) the termination of all of the Commitments of the
Lenders. Notwithstanding anything in the Agreement to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall, in each case, be deemed to be enacted,
adopted, issued, phased in or effective after the date of this Agreement
regardless of the date enacted, adopted, issued, phased in or effective.

Section 1.4 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to Agent, Service Agent, any Lender or L/C Issuer, such period
shall in any event consist of at least one full day.

ARTICLE II
LOANS AND LETTERS OF CREDIT

Section 2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Term Loan A to
Borrowers in an amount equal to such Lender’s Term Loan A Commitment; and

(ii) each Lender severally agrees to make, after the Closing Date and at any
time prior to the Term Loan B Commitment Termination Date, one or more Term Loan
Bs to Borrowers in an aggregate amount equal to such Lender’s Term Loan B
Commitment.

Borrowers may make only one borrowing under the Term Loan A Commitment which
shall be on the Closing Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.11(a)
and Section 2.12, all amounts owed hereunder with respect to the Term Loan A and
the Term Loan B shall be paid in full no later than the Term Loan A Maturity
Date and the Term Loan B Maturity Date, respectively. Each Lender’s Term Loan A
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Term Loan A Commitment,
if any, on such date. Each Lender’s Term Loan B Commitment shall be permanently
reduced immediately and without further action upon the funding of each Term
Loan B after the Closing Date in an amount equal to such Lender’s Pro Rata Share
(calculated in accordance with clause (b) of the definition thereof) of such
funded Term Loan B. Each Lender’s Term Loan B Commitment shall terminate
immediately and without further action on the earlier to occur of (i) the Term
Loan B Maturity Date and (ii) the Term Loan B Commitment Termination Date after
giving effect to the funding of such Lender’s Term Loan B Commitment, if any, on
such date.

(b) Borrowing Mechanics for Term Loans.

(i) Administrative Borrower shall deliver to Service Agent a fully executed
Funding Notice no later than three Business Days prior to the Closing Date.
Following the Closing Date, whenever Borrowers desire that Lenders make Term
Loans, Administrative Borrower shall deliver to Service Agent a fully executed
and delivered Funding Notice no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a LIBOR Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Term Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Term Loan shall be irrevocable
on and after the date of receipt by the Service Agent, and Borrowers shall be
bound to make a borrowing in accordance therewith. Promptly upon receipt by
Service Agent of any Funding Notice, Service Agent shall notify each Lender of
the proposed borrowing. Service Agent and Lenders (A) may act without liability
upon the basis of written, facsimile or telephonic notice believed by Service
Agent in good faith to be from Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from Administrative Borrower
to Service Agent), (B) shall be entitled to rely conclusively on any Authorized
Officer’s authority to request a Term Loan on behalf of Borrowers until Service
Agent receives written notice to the contrary, and (C) shall have no duty to
verify the authenticity of the signature appearing on any written Funding
Notice.

(ii) Each Lender shall make its Term Loan A and/or Term Loan B, as the case may
be, available to Service Agent not later than 12:00 p.m. (New York City time) on
the applicable Credit Date, by wire transfer of same day funds in Dollars, at
Service Agent’s Principal Office. Upon satisfaction or waiver of the conditions
precedent specified herein, Service Agent shall make the proceeds of the Term
Loans available to Borrowers on the applicable Credit Date by causing an amount
of same day funds in Dollars equal to the proceeds of all such Loans received by
Service Agent from Lenders to be credited to the account of Company at Service
Agent’s Principal Office or to such other account as may be designated in
writing to Service Agent by Administrative Borrower.

(c) During the Term Loan B Commitment Period, drawings under the Term Loan B
Commitments shall be (i) made in an aggregate minimum amount of $2,000,000,
(ii) made on not more than four (4) different dates, and (iii) only drawn in
order to repay or redeem Indebtedness identified by the Borrowers to the Agent
and the Lenders in writing prior to the Closing Date.

Section 2.2 Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrowers in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Revolving Usage exceed the lesser of
(i) the Borrowing Base then in effect and (ii) the Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.2(a) may be repaid and
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.3(e), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $100,000 and integral multiples
of $100,000 in excess of that amount, and Revolving Loans that are LIBOR Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount.

(ii) Whenever Borrowers desire that Lenders make Revolving Loans, Administrative
Borrower shall deliver to Service Agent a fully executed and delivered Funding
Notice no later than 10:00 a.m. (New York City time) at least three Business
Days in advance of the proposed Credit Date in the case of a LIBOR Rate Loan,
and at least one Business Day in advance of the proposed Credit Date in the case
of a Revolving Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Funding Notice for a Revolving Loan shall be irrevocable on and after
the receipt thereof by the Service Agent, and Company shall be bound to make a
borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Service Agent
to each applicable Lender by facsimile or email with reasonable promptness, but
(provided Service Agent shall have received such notice by 10:00 a.m. (New York
City time)) not later than 2:00 p.m. (New York City time) on the same day as
Service Agent’s receipt of such Notice from Administrative Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Service Agent not later than 12:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars, at Service Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, Service Agent shall make the proceeds of
such Revolving Loans available to Borrowers on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by Service Agent from Lenders to be credited to the
account of Borrowers at Service Agent’s Principal Office or such other account
as may be designated in writing to Service Agent by Administrative Borrower.

(v) Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrowers, the Agent, the Service
Agent and the Lenders, the Borrowers, the Agent, Service Agent and the Lenders
agree that the Service Agent may (but shall not be obligated to), and the
Borrowers and the Lenders hereby irrevocably authorize the Service Agent to,
fund, on behalf of the Revolving Loan Lenders, Revolving Loans pursuant to
Section 2.2, subject to the procedures for settlement set forth in
Sections 2.2(b)(viii) and (b)(ix); provided, however, that (a) the Service Agent
shall in no event fund any such Revolving Loans if the Service Agent shall have
received written notice from the Agent or the Required Lenders on the Business
Day prior to the date of the proposed Revolving Loan that one or more of the
conditions precedent contained in Section 3.2 will not be satisfied at the time
of the proposed Revolving Loan, and (b) the Service Agent shall not otherwise be
required to determine that, or take notice whether, the conditions precedent in
Section 3.2 have been satisfied. If the Administrative Borrower gives a Funding
Notice requesting a Revolving Loan and the Service Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Funding Notice requesting such Revolving Loan, the Service Agent
shall notify each Revolving Loan Lender of the specifics of the requested
Revolving Loan and that it will not fund the requested Revolving Loan on behalf
of the Revolving Loan Lenders. If the Service Agent notifies the Revolving Loan
Lenders that it will not fund a requested Revolving Loan on behalf of the
Revolving Loan Lenders, each Revolving Loan Lender shall make its Pro Rata Share
of the Revolving Loan available to the Service Agent, in immediately available
funds, in the Service Agent’s Account no later than 3:00 p.m. (New York City
time) (provided that the Service Agent requests payment from such Revolving Loan
Lender not later than 1:00 p.m. (New York City time)) on the date of the
proposed Revolving Loan. The Service Agent will make the proceeds of such
Revolving Loans available to the Borrowers on the day of the proposed Revolving
Loan by causing an amount, in immediately available funds, equal to the proceeds
of all such Revolving Loans received by the Service Agent in the Service Agent’s
Account or the amount funded by the Service Agent on behalf of the Revolving
Loan Lenders to be deposited in an account designated by the Administrative
Borrower.

(vi) If the Service Agent has notified the Revolving Loan Lenders that the
Service Agent, on behalf of the Revolving Loan Lenders, will not fund a
particular Revolving Loan pursuant to Section 2.2(b)(v), the Service Agent may
assume that each such Revolving Loan Lender has made such amount available to
the Service Agent on such day and the Service Agent, in its sole discretion,
may, but shall not be obligated to, cause a corresponding amount to be made
available to the Borrowers on such day. If the Service Agent makes such
corresponding amount available to the Borrowers and such corresponding amount is
not in fact made available to the Service Agent by any such Revolving Loan
Lender, the Service Agent shall be entitled to recover such corresponding amount
on demand from such Revolving Loan Lender together with interest thereon, for
each day from the date such payment was due until the date such amount is paid
to the Service Agent, at the Federal Funds Effective Rate for 3 Business Days
and thereafter at the Base Rate. During the period in which such Revolving Loan
Lender has not paid such corresponding amount to the Service Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Service Agent to the
Borrowers shall, for all purposes hereof, be a Revolving Loan made by the
Service Agent for its own account. Upon any such failure by a Revolving Loan
Lender to pay the Service Agent, the Service Agent shall promptly thereafter
notify the Administrative Borrower of such failure and the Borrowers shall
immediately pay such corresponding amount to the Service Agent for its own
account.

(vii) Nothing in this Section 2.2 shall be deemed to relieve any Revolving Loan
Lender from its obligations to fulfill its Revolving Commitment hereunder or to
prejudice any rights that the Service Agent or the Borrowers may have against
any Revolving Loan Lender as a result of any default by such Revolving Loan
Lender hereunder.

(viii) With respect to all periods for which the Service Agent has funded
Revolving Loans pursuant to Section 2.2(b), on Friday of each week, or if the
applicable Friday is not a Business Day, then on the following Business Day, or
on the last Business Day of any shorter period as the Service Agent may from
time to time select (any such week or shorter period being herein called a
“Settlement Period”), the Service Agent shall notify each Revolving Loan Lender
of the unpaid principal amount of the Revolving Loans outstanding as of the last
day of each such Settlement Period. In the event that such amount is greater
than the unpaid principal amount of the Revolving Loans outstanding on the last
day of the Settlement Period immediately preceding such Settlement Period (or,
if there has been no preceding Settlement Period, the amount of the Revolving
Loans made on the date of such Revolving Loan Lender’s initial funding), each
Revolving Loan Lender shall promptly (and in any event not later than 2:00 p.m.
(New York City time) if the Service Agent requests payment from such Lender not
later than 12:00 p.m. (New York City time) on such day) make available to the
Service Agent its Pro Rata Share of the difference in immediately available
funds. In the event that such amount is less than such unpaid principal amount,
the Service Agent shall promptly pay over to each Revolving Loan Lender its Pro
Rata Share of the difference in immediately available funds. In addition, if the
Service Agent shall so request at any time when a Default or an Event of Default
shall have occurred and be continuing, or any other event shall have occurred as
a result of which the Service Agent shall determine that it is desirable to
present claims against the Borrowers for repayment, each Revolving Loan Lender
shall promptly remit to the Service Agent or, as the case may be, the Service
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving Loan Lender’s interest in the then outstanding Revolving
Loans will be equal to its Pro Rata Share thereof. The obligations of the
Service Agent and each Revolving Loan Lender under this Section 2.2(b)(viii)
shall be absolute and unconditional. Each Revolving Loan Lender shall only be
entitled to receive interest on its Pro Rata Share of the Revolving Loans which
have been funded by such Revolving Loan Lender.

(ix) In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.2(b)(viii), the Service Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Service Agent, at
the Federal Funds Effective Rate for 3 Business Days and thereafter at the Base
Rate. During the period in which such Revolving Loan Lender has not paid such
corresponding amount to the Service Agent, notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, the amount so
advanced by the Service Agent to the Borrowers shall, for all purposes hereof,
be a Revolving Loan made by the Service Agent for its own account. Upon any such
failure by a Revolving Loan Lender to pay the Service Agent, the Service Agent
shall promptly thereafter notify the Administrative Borrower of such failure and
the Borrowers shall immediately pay such corresponding amount to the Service
Agent for its own account. Nothing in this Section 2.2(b)(ix) shall be deemed to
relieve any Revolving Loan Lender from its obligation to fulfill its Revolving
Commitment hereunder or to prejudice any rights that the Service Agent or the
Borrowers may have against any Revolving Loan Lender as a result of any default
by such Revolving Loan Lender hereunder.

(c) Protective Advances. Subject to the limitations set forth below, and whether
or not an Event of Default or a Default shall have occurred and be continuing,
each of Agent and Service Agent is authorized by Borrowers and the Lenders, from
time to time in such Agent’s or Service Agent’s sole discretion (but such Agent
or Service Agent shall have absolutely no obligation to), to make disbursements
or advances to Borrowers, which such Agent or Service Agent, in its sole
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans, Reimbursement Obligations and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by Company pursuant to the terms of this Agreement and the other Loan
Documents, including, without limitation, payments of principal, interest, fees
and reimbursable expenses (any of such Loans are in this clause (c) referred to
as "Protective Advances”). Protective Advances may be made even if the
conditions precedent set forth in Article III have not been satisfied. The
interest rate on all Protective Advances shall be at the Base Rate plus the
Applicable Margin for Revolving Loans. Each Protective Advance shall be secured
by the Liens in favor of Agent in and to the Collateral and shall constitute
Obligations hereunder. The Protective Advances shall constitute Obligations
hereunder which may be charged to the Loan Account in accordance with
Section 2.15(f). Borrowers shall pay the unpaid principal amount and all unpaid
and accrued interest of each Protective Advance on the earlier of the Revolving
Commitment Termination Date and the date on which demand for payment is made by
the applicable Agent. The applicable Agent shall notify each Lender and
Borrowers in writing of each such Protective Advance, which notice shall include
a description of the purpose of such Protective Advance. Without limitation to
its obligations pursuant to Section 9.6, each Lender agrees that it shall make
available to the applicable Agent, upon such Agent’s or Service Agent’s demand,
in Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Protective Advance. If such funds are not made available
to the applicable Agent by such Lender, such Agent or Service Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the applicable Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Base Rate.

Section 2.3 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions hereof (including
Section 2.2 hereof), upon request of the Administrative Borrower made in
accordance herewith, the Service Agent shall issue or cause the issuance of
standby and/or trade letters of credit (collectively, “Letters of Credit”) for
the account of the Borrowers. The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the lowest of
(i) (A) the total Revolving Commitment minus (B) the aggregate principal amount
of all Revolving Loans then outstanding, (ii) (A) the Borrowing Base minus
(B) the aggregate principal amount of all Revolving Loans then outstanding, and
(iii) the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Revolving Loans and shall bear interest
at the applicable rate in accordance with Section 2.7 and Section 2.9. Letters
of Credit that have not been drawn upon shall not bear interest.

(b) Issuance of Letters of Credit.

(i) Subject to the terms hereof, the Administrative Borrower may request the
Service Agent to issue or cause the issuance of a Letter of Credit by delivering
to the Service Agent, at the Payment Office, prior to 12:00 p.m. (New York City
time), at least 5 Business Days’ prior to the proposed date of issuance, the
Service Agent’s form of letter of credit application (the "Letter of Credit
Application”) completed to the reasonable satisfaction of the Service Agent and
such other certificates, documents and other papers and information as the
Service Agent may reasonably request.

(ii) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than 12 months after such Letter of Credit’s date of issuance
(subject to automatic renewals) and in no event later than the date that is
15 days prior to the Revolving Commitment Termination Date. Each standby Letter
of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revision thereof adhered to by the
Issuer (“UCP 600”) or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590) (“ISP98 Rules”), as determined by
the Service Agent, and each trade Letter of Credit shall be subject to UCP 600.

(iii) The Service Agent shall use its reasonable efforts to notify the Agent and
the Lenders of the request by the Borrowers for a Letter of Credit hereunder.

(c) Requirements For Issuance of Letters of Credit. The Administrative Borrower
shall authorize and direct the L/C Issuer to name one or more Borrowers as the
“Applicant” or “Account Party” of each Letter of Credit. If the Service Agent is
not the L/C Issuer of any Letter of Credit, the Administrative Borrower shall
authorize and direct the L/C Issuer to deliver to the Service Agent all
instruments, documents, and other writings and property received by the L/C
Issuer pursuant to such Letter of Credit and to accept and rely upon the Service
Agent’s instructions and agreements with respect to all matters arising in
connection with such Letter of Credit or the application therefor.

(d) Disbursements, Reimbursement.

(i) Immediately upon the issuance of each Letter of Credit, each Revolving Loan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Service Agent a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Pro Rata Share
(determined in accordance with paragraph (c) of the definition of “Pro Rata
Share”) of the Maximum Face Amount of such Letter of Credit and the amount of
such drawing, respectively.

(ii) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Service Agent will promptly notify the
Administrative Borrower. Provided that Borrowers shall have received such notice
by 12:00 p.m. (New York City time), the Borrowers shall reimburse (such
obligation to reimburse the Service Agent or any Lender together with any
interest thereon pursuant to Section 2.7 and Section 2.9 shall sometimes be
referred to as a “Reimbursement Obligation”) the Service Agent on behalf of the
L/C Issuer and the Revolving Loan Lenders prior to 1:00 p.m. (New York City
time) on such date that an amount is paid by the Service Agent on behalf of the
L/C Issuer and the Revolving Loan Lenders under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by the Service
Agent. In the event the Borrowers fail to reimburse the Service Agent for the
full amount of any drawing under any Letter of Credit by 1:00 p.m. (New York
City time) on the Drawing Date, the Service Agent will promptly notify each
Revolving Loan Lender thereof, and the Borrowers shall be deemed to have
requested that a Revolving Loan that is a Base Rate Loan be made by the
Revolving Loan Lenders to be disbursed on the Drawing Date in respect of such
Letter of Credit pursuant to Section 2.2 and subject to Sections 3.1 and 3.2
hereof. Any notice given by the Service Agent pursuant to this
Section 2.3(d)(ii) may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(iii) Each Revolving Loan Lender shall upon any notice pursuant to Section
2.3(d)(ii) make available to the Service Agent an amount in immediately
available funds equal to its Pro Rata Share of the amount of the drawing,
whereupon the participating Lenders shall (subject to Section 2.3(d)(iv)) each
be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrowers in that amount. If any Revolving Loan Lender so notified fails to make
available to the Service Agent the amount of such Lender’s Pro Rata Share of
such amount by no later than 2:00 p.m. (New York City time) on the Drawing Date,
then interest shall accrue on such Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (x) at
a rate per annum equal to the Federal Funds Effective Rate during the first
3 days following the Drawing Date and (y) at a rate per annum equal to the
interest rate on Revolving Loans that are Base Rate Loans on and after the 4th
day following the Drawing Date. The Service Agent will promptly give notice of
the occurrence of the Drawing Date, but failure of the Service Agent to give any
such notice on the Drawing Date or in sufficient time to enable any Revolving
Loan Lender to effect such payment on such date shall not relieve such Lender
from its obligation under this Section 2.3(d)(iii), provided that such Lender
shall not be obligated to pay interest as provided in Section 2.3(d)(ii) until
and commencing from the date of receipt of notice from the Service Agent of a
drawing. Each Revolving Loan Lender’s payment to the Service Agent pursuant to
this Section 2.3(d)(iii)(x) and (y) shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing and shall constitute a
"Participation Revolving Loan” from such Lender in satisfaction of its
Participation Commitment under this Section 2.3(d).

(iv) With respect to any unreimbursed drawing that is not converted into a
Revolving Loan to the Borrowers in whole or in part as contemplated by
Section 2.3(d)(ii), because of the Borrowers’ failure to satisfy the conditions
set forth in Section 3.2 (other than any notice requirements) or for any other
reason, the Borrowers shall be deemed to have incurred from the Service Agent a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum equal to the
interest rate on Revolving Loans that are Base Rate Loans.

(v) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events: (i) the Service Agent ceases to be
obligated to issue or cause to be issued Letters of Credit hereunder; (ii) no
Letter of Credit issued or created hereunder remains outstanding and uncanceled
and (iii) all Persons (other than the Borrowers) have been fully reimbursed for
all payments made under or relating to Letters of Credit.

(e) Repayment of Participation Revolving Loans.

(i) Upon (and only upon) receipt by the Service Agent for its account of
immediately available funds from the Borrowers (i) in reimbursement of any
payment made by the Service Agent under the Letter of Credit with respect to
which any Lender has made a Participation Revolving Loan to the Service Agent or
(ii) in payment of interest on such a payment made by the Service Agent under
such a Letter of Credit, the Service Agent will pay to each Revolving Loan
Lender, in the same funds as those received by the Service Agent, the amount of
such Lender’s Pro Rata Share of such funds, except the Service Agent shall
retain the amount of the Pro Rata Share of such funds of any Revolving Loan
Lender that did not make a Participation Revolving Loan in respect of such
payment by the Service Agent.

(ii) If the Service Agent is required at any time to return to the Borrowers, or
to a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrowers to the Service
Agent pursuant to Section 2.3(e)(i) in reimbursement of a payment made under a
Letter of Credit or interest or fee thereon, each Revolving Loan Lender shall,
on demand of the Service Agent, forthwith return to the Service Agent the amount
of its Pro Rata Share of any amounts so returned by the Service Agent plus
interest at the Federal Funds Effective Rate.

(f) Documentation. The Borrowers agree to be bound by the terms of each Letter
of Credit Application and by the L/C Issuer’s interpretations of each Letter of
Credit issued for the Borrowers’ Loan Account and by the L/C Issuer’s written
regulations and customary practices relating to letters of credit, though the
L/C Issuer’s interpretations may be different from the Borrowers’ own. In the
event of a conflict between any Letter of Credit Application and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final nonappealable judgment), the Service Agent
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Borrower’s instructions or those
contained in any Letter of Credit or any modification, amendment or supplement
thereto.

(g) Determination to Honor Drawing Request. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof, the
Service Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

(h) Nature of Participation and Reimbursement Obligations. Each Revolving Loan
Lender’s obligation in accordance with this Agreement to make the Revolving
Loans or Participation Revolving Loans as a result of a drawing under a Letter
of Credit, and the obligations of the Borrowers to reimburse the Service Agent
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.3 under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Loan Lender may have against the Service Agent, the Borrowers or any
other Person for any reason whatsoever;

(ii) the failure of the Borrowers or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Revolving Loan Lenders to make Participation Revolving
Loans under Section 2.3(d);

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower or any
Revolving Loan Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Borrower or any Revolving Loan Lender may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or the proceeds thereof (or any Person for whom any such
transferee may be acting), the Service Agent or any Revolving Loan Lender or any
other Person, whether in connection with this Agreement, such Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between the Borrowers or any other party and the
beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Service Agent or any of
the Service Agent’s Affiliates has been notified thereof;

(vi) except as provided in Section 2.3(g), any payment by the Service Agent
under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Service Agent or any of the Service Agent’s Affiliates
to issue any Letter of Credit in the form requested by the Borrowers, unless the
Service Agent has received written notice from the Administrative Borrower of
such failure within 3 Business Days after the Service Agent shall have furnished
Administrative Borrower a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

(ix) any Material Adverse Effect on any Borrower or any Guarantor;

(x) any breach of this Agreement or any Loan Document by any party thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Borrower or any Guarantor;

(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Revolving Commitment Termination Date shall have
expired or this Agreement or the Obligations hereunder shall have been
terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Nothing contained in this Section 2.3(h) shall be deemed to relieve the Service
Agent or the L/C Issuer from any claim by the Borrowers for the gross negligence
or willful misconduct of the Service Agent or the L/C Issuer, respectively, in
respect of honoring or failing to honor any drawing under any Letter of Credit
or otherwise in respect of any Letter of Credit, but any such claim may not be
used as a defense to the reimbursement obligation for any such drawing.

(i) Indemnity. In addition to amounts payable as provided in Section 10.3, the
Borrowers hereby agree to protect, indemnify, pay and save harmless the Service
Agent and the L/C Issuer from and against any and all claims, demands,
liabilities, damages, taxes, (except for the imposition of, or any change in the
rate of, any taxes imposed on the net income of Agent, Service Agent, any Lender
or the L/C Issuer by the jurisdiction in which such Person is organized or has
its principal lending office), penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
outside counsel and allocated costs of internal counsel) which the Service Agent
or any of the Service Agent’s Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (a) the gross negligence or willful misconduct of the
Service Agent or the L/C Issuer (as determined by a court of competent
jurisdiction in a final nonappealable judgment) or (b) the wrongful dishonor by
the Service Agent, the L/C Issuer, or any of the Service Agent’s or L/C Issuer’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any Governmental Acts. The obligations of
the Borrowers under this Section 2.3(i) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(j) Liability for Acts and Omissions.

(i) As between the Borrowers and the Agent, Service Agent and the Lenders, the
Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent, Service Agent and
the Lenders shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Service Agent shall
have been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrowers against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among Borrowers and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Service Agent, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the Service
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Service Agent from liability for the Service Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final nonappealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Service Agent or the Service Agent’s Affiliates be liable to the
Borrowers for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

(ii) Without limiting the generality of the foregoing, the Service Agent and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Service Agent or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit; (iii)
may honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Service Agent or its Affiliates; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Service Agent or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

(iii) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Service Agent
under or in connection with the Letters of Credit issued by it or any documents
or certificates delivered thereunder, if taken or omitted in good faith, in
compliance with UCP 600 and ISP 98 Rules, as applicable, and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final nonappealable judgment), shall not put the Service Agent
under any resulting liability to any Borrower or any Lender.

Section 2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Service Agent shall have been notified by any
Lender prior to the applicable Credit Date that such Lender does not intend to
make available to Service Agent the amount of such Lender’s Loan requested on
such Credit Date, Service Agent may assume that such Lender has made such amount
available to Service Agent on such Credit Date and Service Agent may, in its
sole discretion, but shall not be obligated to, make available to Company a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to Service Agent by such Lender, Service Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Service Agent, at the customary rate set by Service
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Service Agent’s demand therefor, Service Agent shall
promptly notify Administrative Borrower and Administrative Borrower shall
immediately pay such corresponding amount to Service Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Service Agent, at the rate payable hereunder for Base Rate Loans for
such Class of Loans. Nothing in this Section 2.4(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

Section 2.5 Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans, if any, made on the Closing Date shall be used by Company to satisfy a
portion of the Existing Indebtedness, for general working capital purposes of
the Borrowers and to pay fees and expenses related to this Agreement. The
proceeds of the Term Loan B made after the Closing Date shall be applied by
Borrowers to repay or redeem Indebtedness identified by the Borrowers to the
Agent and the Lenders in writing prior to the Closing Date. The proceeds of the
Revolving Loans, and Letters of Credit made after the Closing Date shall be
applied by Borrowers for working capital and general corporate purposes of
Company and its Subsidiaries, including Permitted Acquisitions and to pay fees
and expenses related to this Agreement. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

Section 2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrowers to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrowers, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or any Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. Service Agent shall maintain at its Principal Office a register
for the recordation of the names and addresses of Lenders and the principal
amount of the Commitments and Loans (and stated interest therein) of each Lender
from time to time (the "Register”). The Register shall be available for
inspection by Administrative Borrower or Agent at any reasonable time and from
time to time upon reasonable prior notice. Service Agent shall record in the
Register the Commitments and the Loans, and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on each Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or any Borrower’s
Obligations in respect of any Loan. Each Borrower hereby designates the entity
serving as Service Agent to serve as such Borrower’s non-fiduciary agent solely
for purposes of maintaining the Register as provided in this Section 2.6, and
each Borrower hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as Service Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Administrative
Borrower (with a copy to Service Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Borrowers shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a Note or Notes.

Section 2.7 Interest.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Term Loan A, Term Loan B and Revolving Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Administrative Borrower and notified to Service Agent and Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to Service Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than five (5)
Interest Periods outstanding at any time. In the event Administrative Borrower
fails to specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
LIBOR Rate Loan) will be automatically converted into a Base Rate Loan on the
last day of the then current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event Administrative Borrower fails to specify an
Interest Period for any LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Service Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Administrative Borrower and each Lender.

(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360 day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in cash and in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

Section 2.8 Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrowers shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
(in the case of a conversion to a LIBOR Rate Loan, equal to $500,000 and
integral multiples of $100,000 in excess of that amount) from one Type of Loan
to another Type of Loan; provided, a LIBOR Rate Loan may only be converted on
the expiration of the Interest Period applicable to such LIBOR Rate Loan unless
Borrowers shall pay all amounts due under Section 2.17 in connection with any
such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

(b) Administrative Borrower shall deliver a Conversion/Continuation Notice to
Service Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrowers shall be bound
to effect a conversion or continuation in accordance therewith.

Section 2.9 Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and
outstanding Letter of Credit Obligations and, to the extent permitted by
applicable law, any interest payments on the Loans, outstanding Letter of Credit
Obligations or any fees or other amounts owed hereunder, shall thereafter bear
interest (including post petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 3% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 3% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of LIBOR
Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective such LIBOR Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 3% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent, Service
Agent or any Lender.

Section 2.10 Fees.

(a) Borrowers agree to pay to Lenders having Revolving Exposure commitment fees
equal to (i) the average of the daily difference between (A) the Revolving
Commitments, and (B) the sum of (1) the aggregate principal amount of
outstanding Revolving Loans plus (2) the Letter of Credit Obligations, times
(ii) 0.50% per annum;

All fees referred to in this Section 2.10(a) shall be paid to Service Agent as
set forth in Section 2.15(a) and upon receipt, Service Agent shall promptly
distribute to each Lender with a Revolving Commitment its Pro Rata Share
thereof.

(b) Borrowers agree to pay to Lenders having Term Loan B Commitments a
commitment fee equal to (i) any unused portion of their respective Term Loan B
Commitments, times (ii) 0.50% per annum.

(c) All fees referred to in Section 2.10(a) and Section 2.10(b) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable monthly in arrears on the first day of each month during
the Revolving Commitment Period or Term Loan B Commitment Period, as applicable,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date or Term Loan B Commitment Termination
Date, as applicable.

(d) Borrowers agree to pay (i) to the Service Agent, for the ratable benefit of
the Revolving Loan Lenders, a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in clause (ii) below) which shall accrue
at a rate per annum equal to the L/C Fee Rate in effect at such time, times the
daily balance of the Maximum Undrawn Amount of the Letters of Credit, for the
period from and excluding the date of issuance of same to and including the date
of expiration or termination, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable monthly in
arrears on the first day of each month and on the Revolving Commitment
Termination Date, and (ii) to the L/C Issuer, (A) a fronting fee of 0.25% per
annum multiplied times the Maximum Undrawn Amount of each Letter of Credit,
which fee shall be payable monthly in arrears on the first day of each month and
on the Revolving Commitment Termination Date, and (B) any and all customary
administrative, issuance, amendment, payment and negotiation charges (as per the
L/C Issuer’s standard fee schedule) with respect to any Letters of Credit and
all fees and expenses as agreed upon by the L/C Issuer and the Borrowers in
connection with any Letter of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder and shall reimburse the Service Agent for any and all fees and
expenses, if any, paid by the Service Agent to the L/C Issuer, which charges and
fees shall be payable on demand or as otherwise mutually agreed upon by the
Service Agent and the Borrowers (all of the foregoing fees and charges,
collectively, the “Letter of Credit Fees”). Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the L/C Issuer’s prevailing charges for
that type of transaction. All Letter of Credit Fees payable hereunder shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason.

(e) In addition to any of the foregoing fees, Company agrees to pay to Agent all
fees payable by it in the Fee Letter in the amounts and at the times specified
therein.

Section 2.11 Scheduled Repayments of Loans.

(a) Scheduled Term Loan Repayments. The principal amounts of the Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
in the aggregate amounts set forth below on the last day of each Fiscal Quarter
(each, an “Installment Date”), commencing December 31, 2013:

              Fiscal Quarter   Term Loan A Repayments   Term Loan B Repayments
March 31, 2014   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers as of such date
June 30, 2014   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers as of such date
September 30, 2014   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
December 31, 2014   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
March 31, 2015   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
June 30, 2015   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
September 30, 2015   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
December 31, 2015   $ 200,000    
An amount equal to 0.50%
of the aggregate Term Loan
B advanced to the
Borrowers
March 31, 2016 and each
Fiscal Quarter ending
thereafter   $ 500,000    
An amount equal to 1.25%
of the aggregate Term Loan
B advanced to the
Borrowers

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loan A or the
Term Loan B, as the case may be, in accordance with Sections 2.12 and 2.13, as
applicable; and (y) the Term Loan A and the Term Loan B, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Term Loan A Maturity Date and the Term Loan B Maturity
Date, respectively.

Section 2.12 Voluntary Prepayments and Commitment Reductions.

(a) Voluntary Prepayments.

(i) In the case of Term Loans, any time after the 18 month anniversary of the
Closing Date (provided that (x) Borrowers have not less than $5,000,000 of
Availability immediately after giving effect to any such voluntary prepayment,
(y) the principal amount of such voluntary prepayments of the Term Loans shall
not exceed $5,000,000 in the aggregate in any Fiscal Year (or $7,500,000 in the
aggregate in any Fiscal Year if the Company and its Subsidiaries are in pro
forma compliance with a Fixed Charge Coverage Ratio of 1.00 to 1.00 or greater
after giving effect to any such voluntary prepayment in excess of $5,000,000 in
the aggregate in any Fiscal Year), and (z) the outstanding principal amount of
the Term Loans may not be voluntarily prepaid to less than $10,000,000 unless in
connection with such voluntary prepayment this Agreement is terminated and all
Obligations are paid in full in cash in accordance with the terms herein), and,
in the case of Revolving Loans, any time after the Closing Date:

(A) with respect to Base Rate Loans, Borrowers may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $3,000,000
and integral multiples of $100,000 in excess of that amount; and

(B) with respect to LIBOR Rate Loans, Borrowers may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $3,000,000 and integral
multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of LIBOR Rate Loans,

in each case given to Service Agent by 10:00 a.m. (New York City time) on the
date required and, if given by telephone, promptly confirmed in writing to
Service Agent (and Service Agent will promptly transmit such telephonic or
original notice for Term Loans or Revolving Loans, as the case may be, by
facsimile, email or telephone to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(a) with respect to
Revolving Loans and Section 2.14(b) with respect to the Term Loans.

(b) Voluntary Commitment Reductions.

(i) Borrowers may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Service Agent (which original written
or telephonic notice Service Agent will promptly transmit by facsimile, email or
telephone to each applicable Lender), at any time after the 18 month anniversary
of the Closing Date terminate in whole or permanently reduce in part (A) the
Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Revolving Usage at the time of such proposed
termination or reduction; provided, any such partial reduction of the Revolving
Commitments shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount and (ii) the total Revolving
Commitments may not be reduced to less than $30,000,000 unless this Agreement is
terminated and all Obligations are paid in full in cash in accordance with the
terms herein.

(ii) Borrowers may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to the Agent and Service Agent (which
original written or telephonic notice Service Agent will promptly transmit by
facsimile, email or telephone to each applicable Lender), at any time after
July 1, 2014 terminate in whole or permanently reduce in part the Term Loan B
Commitments; provided, any such partial reduction of the Term Loan B Commitments
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount.

(iii) Company’s notice to Service Agent shall designate the date (which shall be
a Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Revolving Commitments or the
Term Loan B Commitments shall be effective on the date specified in Borrowers’
notice and shall reduce the Revolving Commitment or the Term Loan B Commitment,
as applicable, of each Lender proportionately to its Pro Rata Share thereof.

(c) Yield Maintenance Premium. If, on or prior to the 18 month anniversary of
the Closing Date, Borrowers pay, for any reason (including, but not limited to,
any optional or mandatory payment after the occurrence of an Event of Default or
after acceleration of the Loans), all or any part of the principal balance of
any Term Loan and/or any Commitment is reduced or terminated (other than (i) the
termination of any Term Loan Commitment on the Closing Date or the date of the
full funding of such Commitment or (ii) with respect to prepayments made
pursuant to Section 2.13(e)), Borrowers shall pay to Service Agent, for the
benefit of all Lenders entitled to a portion of such prepayment or reduction, an
amount (the “Yield Maintenance Premium”) equal to (A) the difference between
(1) the aggregate amount of interest (including, without limitation, interest
payable in cash, in kind or deferred) which would have otherwise been payable on
the amount of the principal prepayment or commitment reduction from the date of
prepayment or reduction until the 18 month anniversary of the Closing Date,
minus (2) the aggregate amount of interest Lenders would earn if the prepaid or
reduced principal amount were reinvested for the period from the date of
prepayment or reduction until the 18 month anniversary of the Closing Date at
the Treasury Rate (the term “Treasury Rate” shall mean a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by Service Agent on the date three (3) Business Days prior
to the date of prepayment, to be the yield expressed as a rate listed in The
Wall Street Journal for United States Treasury securities having a term of not
greater than thirty-six (36) months), plus (B) an amount equal to the Prepayment
Premium that would otherwise be payable as if such prepayment had occurred on
the day after the 18 month anniversary of the Closing Date. No amount will be
payable pursuant to the foregoing provisions with respect to any prepayment of
all or any part of any Loan after the 18 month anniversary of the Closing Date.
Notwithstanding the foregoing, no Yield Maintenance Premium shall be due and
payable with respect to prepayments under Section 2.13(a), Section 2.13(c)
(solely with respect to Cash proceeds not in excess of $5,000,000) and
Section 2.13(g) (solely with respect to tax refunds) in an aggregate amount not
to exceed $10,000,000 during the period from the Closing Date until the first
anniversary of the Closing Date.

(d) Call Protection. If, after the 18 month anniversary of the Closing Date,
Borrowers pay, for any reason (including, but not limited to, any optional or
mandatory payment after the occurrence of an Event of Default or after
acceleration), all or any part of the principal balance of any Term Loan and/or
any Commitment is reduced or terminated (other than (i) the termination of any
Term Loan Commitments on the Closing Date or on the date of the full funding of
such Commitment or (ii) with respect to prepayments made pursuant to
Section 2.13(e)), Company shall pay to Service Agent, for the benefit of all
Lenders entitled to a portion of such prepayment or reduction a prepayment
premium (the “Prepayment Premium”) on the amount so prepaid or reduced as
follows:

          Relevant period (number of calendar months   Prepayment Premium as a
elapsed since the Closing Date)   percentage of the amount so     prepaid
After 18 and prior to 31
    3.0 %
on or after 31 and prior to 49
    1.0 %
on or after 49
    0.0 %

Without limiting the generality of the foregoing, it is understood and agreed
that if the Obligations are accelerated for any reason, including because of
default, sale, disposition or encumbrance (including that by operation of law or
otherwise), the Yield Maintenance Premium, if any, and Prepayment Premium, if
any, determined as of the date of acceleration will also be due and payable as
though said Indebtedness was voluntarily prepaid as of such date and shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any Yield Maintenance Premium and Prepayment Premium payable in
accordance with the immediately preceding sentence shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and the Borrowers agree that it is reasonable under the
circumstances currently existing. The Yield Maintenance Premium, if any, and
Prepayment Premium, if any, shall also be payable in the event the Obligations
(and/or this Agreement or the Notes evidencing the Obligations) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. THE BORROWERS EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING YIELD MAINTENANCE PREMIUM AND
PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrowers
expressly agree that: (A) the Yield Maintenance Premium and Prepayment Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Yield
Maintenance Premium and Prepayment Premium shall be payable notwithstanding the
then prevailing market rates at the time payment is made; (C) there has been a
course of conduct between Lenders and the Borrowers giving specific
consideration in this transaction for such agreement to pay the Yield
Maintenance Premium and Prepayment Premium; and (D) the Borrowers shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. The Borrowers expressly acknowledge that their agreement to pay the
Yield Maintenance Premium and Prepayment Premium to Lenders as herein described
is a material inducement to Lenders to provide the Commitments and make the
Loans.

Section 2.13 Mandatory Prepayments.

(a) Asset Sales.

(i) No later than the first Business Day following the date of receipt by any
Loan Party of any Net Proceeds from Asset Sales (other than any Asset Sale
described in the Designated Transaction Letter) in excess of $500,000 in the
aggregate in any Fiscal Year, Borrowers shall prepay the Loans as set forth in
Section 2.14(b) in an aggregate amount equal to such Net Proceeds; provided, so
long as (x) no Default or Event of Default shall have occurred and be
continuing, and (y) Administrative Borrower has delivered Agent prior written
notice of Borrowers’ intention to apply such monies (the “Reinvestment Amounts”)
to the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of Company or its Subsidiaries; provided that (i) the
property or assets disposed of constituted Term Priority Collateral, (ii) such
Reinvestment Amounts are used by a Loan Party to invest or reinvest in, or
otherwise replace, repair, restore or purchase properties or assets constituting
 Term Priority Collateral, (iii) the Reinvestment Amounts are held in a Deposit
Account in which Agent has a perfected first-priority security interest, and
(iv) Company or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, Company and its Subsidiaries shall have the option to apply such
Reinvestment Amounts in an aggregate amount not to exceed $2,000,000 in any
Fiscal Year to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of Company and its Subsidiaries, in each case,
unless and to the extent that such applicable period shall have expired without
such replacement, purchase or construction being made or completed, in which
case, any Reinvestment Amounts remaining in the cash collateral account shall be
paid to Service Agent and applied in accordance with Section 2.14(b).

(ii) No later than the first Business Day following the date of receipt by any
Loan Party of any Net Proceeds (and not the non-cash proceeds) of any Asset Sale
described in the Designated Transaction Letter, Borrowers shall prepay the Loans
as set forth in Section 2.14(b) in an aggregate amount equal to such Net
Proceeds (and not the non-cash proceeds).

(iii) Nothing contained in this Section 2.13(a) shall permit Company or any of
its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.9.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or Agent as
loss payee, of any Net Proceeds from insurance or any condemnation, taking or
other casualty (other than up to $3,000,000 in any Fiscal Year of Net Proceeds
from any business interruption insurance policy), Company shall prepay the Loans
in an aggregate amount equal to such Net Proceeds (other than up to $3,000,000
in any Fiscal Year of Net Proceeds from any business interruption insurance
policy); provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) Administrative Borrower has delivered Agent
prior written notice of Borrowers’ intention to apply the Reinvestment Amounts
to the costs of replacement of the properties or assets that are the subject of
such condemnation, taking or other casualty or the cost of purchase or
construction of other assets useful in the business of Company or its
Subsidiaries, provided that (w) the property or assets subject to casualty or
condemnation constituted Term Priority Collateral, (x) such Reinvestment Amounts
are used by a Loan Party to invest or reinvest in, or otherwise replace, repair,
restore or purchase properties or assets constituting Term Priority Collateral,
(y) the Reinvestment Amounts are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (z) Company or its Subsidiaries,
as applicable, complete such replacement, purchase, or construction within
180 days after the initial receipt of such monies, Company and its Subsidiaries
shall have the option to apply such Reinvestment Amounts in an aggregate amount
not to exceed (A) $3,000,000 in any Fiscal Year in the case of Real Property and
(B) $3,000,000 in any Fiscal Year in the case of any other assets, in each case,
to the costs of replacement of the assets that are the subject of such
condemnation, taking or other casualty or the costs of purchase or construction
of other assets useful in the business of Company and its Subsidiaries unless
and to the extent that such applicable period shall have expired without such
replacement, purchase or construction being made or completed, in which case,
any Reinvestment Amounts remaining in the cash collateral account shall be paid
to Service Agent and applied in accordance with Section 2.14(b).

(c) Issuance of Equity Securities. On the date of receipt by Company of any Cash
proceeds from a capital contribution to, or the issuance of any Capital Stock
of, Company or any of its Subsidiaries (other than Capital Stock issued
(i) pursuant to any employee stock or stock option compensation plan, or
(ii) for purposes approved in writing by Required Lenders), Borrowers shall
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.14(b) in an aggregate amount equal to 50% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, in each case, paid to non-Affiliates,
including reasonable legal fees and expenses. Any amounts prepaid pursuant to
this Section 2.13(c) in excess of 50% of such proceeds shall be treated as
voluntary prepayments made pursuant to Section 2.12(a).

(d) Issuance of Debt. On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrowers shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year 2014),
Borrowers shall, no later than ninety days after the end of such Fiscal Year,
prepay the Term Loans in an aggregate amount equal to (i) 75% of such
Consolidated Excess Cash Flow if the Leverage Ratio as of the last day of such
Fiscal Year is greater than or equal to 4.00:1.00, and (ii) 50% of such
Consolidated Excess Cash Flow if the Leverage Ratio as of the last day of such
Fiscal Year is less than 4.00:1.00. Any amounts prepaid pursuant to this
Section 2.13(e) with respect to any Fiscal Year in excess of 75% (or, if
applicable, 50%) of Consolidated Excess Cash Flow shall be treated as voluntary
prepayments made pursuant to Section 2.12(a).

(f) Revolving Loans. Borrowers shall from time to time prepay the Revolving
Loans to the extent necessary so that the Total Revolving Usage shall not at any
time exceed the lesser of (a) the Borrowing Base then in effect and (b) the
Revolving Commitments then in effect.

(g) Extraordinary Receipts. On the date of receipt by Company or any of its
Subsidiaries of any Extraordinary Receipts in excess of $100,000 in the
aggregate in any Fiscal Year (or, in the case of tax refunds, $250,000 in any
Fiscal Year), Borrowers shall prepay Loans and/or Revolving Commitments shall be
reduced as set forth in Section 2.14(b) in the amount of such Extraordinary
Receipts in excess of $100,000 (or, in the case of tax refunds, $250,000).

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.13(a) through 2.13(e), Administrative Borrower shall
deliver to Agent and Service Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds or
Consolidated Excess Cash Flow and compensation owing to Lenders under
Section 2.12(c) or (d), if any, as the case may be. In the event that Borrowers
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Administrative Borrower shall promptly make an
additional prepayment of the Loans, and Administrative Borrower shall
concurrently therewith deliver to Agent and Service Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

Section 2.14 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments of Revolving Loans. Any prepayment of
any Revolving Loan pursuant to Section 2.12 shall be applied to repay
outstanding Revolving Loans to the full extent thereof.

(b) Application of Prepayments by Type of Loans. (1) Any prepayment of any Term
Loan pursuant to Section 2.12 and (2) except in connection with any Waivable
Mandatory Prepayment provided for in Section 2.14(c), so long as no Application
Event has occurred and is continuing, any mandatory prepayment of any Loan
pursuant to Section 2.13 (other than Section 2.13(f)), in each case, shall be
applied as follows:

(i) the Proceeds from any prepayment pursuant to (x) any Asset Sale of any
Revolver Priority Collateral pursuant to Section 2.13(a), (y) any insurance
policy or condemnation award with respect to any Revolver Priority Collateral
pursuant to Section 2.13(b) and (z) any Extraordinary Receipts with respect to
any Revolver Priority Collateral pursuant to Section 2.13(g) shall be applied
(A) first, to prepay the principal of the Revolving Loan until paid in full, (B)
second, if an Event of Default has occurred and is continuing, to Cash
Collateralize Letters of Credit, and (C) third, to prepay the principal of the
Term Loans in the inverse order of maturity until paid in full;

(ii) the proceeds from any prepayment pursuant to (x) any Asset Sale of any Term
Priority Collateral pursuant to Section 2.13(a), (y) any insurance policy or
condemnation award with respect to any Term Priority Collateral pursuant to
Section 2.13(b) and (z) any Extraordinary Receipts with respect to any Term
Priority Collateral pursuant to Section 2.13(g) shall be applied (A) first, to
prepay the principal of the Term Loans in the inverse order of maturity until
paid in full, (B) second, to prepay the principal of the Revolving Loan until
paid in full, and (C) third, if an Event of Default has occurred and is
continuing, to Cash Collateralize Letters of Credit;

(iii) the proceeds from any prepayment pursuant to an Asset Sale of all or
substantially all of the assets or Capital Stock of any Person or any insurance
which Asset Sale or proceeds of insurance includes both (x) Revolver Priority
Collateral and (y) Term Priority Collateral, shall be applied in a manner
mutually determined by the Agent and Service Agent acting reasonably and in good
faith; and

(iv) the proceeds from any prepayment event set forth in Section 2.13(c),
Section 2.13(d), Section 2.13(e) or Section 2.13(g) (other than any such
proceeds applied pursuant to clauses (b)(i) or (b)(ii) above) shall be applied,
(A) first, to prepay the principal of the Term Loans in the inverse order of
maturity until paid in full, (B) second, to prepay the principal of the
Revolving Loan until paid in full, and (C) third, if an Event of Default has
occurred and is continuing, to Cash Collateralize Letters of Credit; provided
that, notwithstanding the foregoing, Proceeds from (x) working capital
adjustments in connection with any purchase price adjustment or (y) any purchase
price adjustments in connection with a purchase agreement where the Proceeds of
Revolving Loans were used to pay the purchase consideration, in each case, shall
be applied to the payment of the Revolving Loans until paid in full.

(v) Notwithstanding the foregoing, the Proceeds of all prepayments pursuant to
any asset sale of Specified Term Priority Collateral, any insurance policy or
condemnation award with respect to Specified Term Priority Collateral and any
Extraordinary Receipts with respect to Specified Term Priority Collateral shall
not be applied to the Revolving Loans or to Cash Collateralize any Letters of
Credit.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Borrowers are required to make any mandatory
prepayment (a "Waivable Mandatory Prepayment”) of the Term Loans, not less than
three Business Days prior to the date (the “Required Prepayment Date”) on which
Borrowers are required to make such Waivable Mandatory Prepayment,
Administrative Borrower shall notify Service Agent of the amount of such
prepayment, and Service Agent will promptly thereafter notify each Lender
holding an outstanding Term Loan of the amount of such Lender’s Pro Rata Share
of such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount (the “Declined Proceeds”). Each such Lender may exercise such option by
giving written notice to Administrative Borrower and Service Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify
Administrative Borrower and Service Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, Borrowers shall pay to Service Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied to the scheduled
Installments of principal of the Term Loan A and Term Loan B in accordance with
Section 2.14(b)), and (ii) to the extent of any excess, to Borrowers for working
capital and general corporate purposes.

(d) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans;
Application of Prepayments to Term Loans. Considering each Class of Loans being
prepaid separately, any prepayment thereof shall be applied first to Base Rate
Loans to the full extent thereof before application to LIBOR Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Borrowers pursuant to Section 2.17(c). All prepayments of Term Loans shall be
made ratably between the Term Loan A and the Term Loan B.

(e) Application Event; Interest and Fees. At any time an Application Event has
occurred and is continuing, all payments shall be applied pursuant to
Section 2.15(h). Nothing contained herein shall modify the provisions of
Section 2.12(c), Section 2.12(d) or Section 2.15(b) regarding the requirement
that all prepayments be accompanied by accrued interest and fees on the
principal amount being prepaid to the date of such prepayment and the applicable
Yield Maintenance Premium and Prepayment Premium, or any requirement otherwise
contained herein to pay all other amounts as the same become due and payable.

Section 2.15 General Provisions Regarding Payments.

(a) All payments by Borrowers of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Service Agent, for the account of Lenders, not later than
12:00 p.m. (New York City time) to Service Agent’s Account funds received by
Service Agent after that time on such due date shall be deemed to have been paid
by Borrowers on the next Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, the Yield
Maintenance Premium, the Prepayment Premium and all commitment fees and other
amounts payable with respect to the principal amount being repaid or prepaid.

(c) Service Agent shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing, such Lender’s applicable Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due with respect thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Service Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Service Agent shall give effect thereto in apportioning payments
received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) Borrowers hereby authorize Service Agent to charge Borrowers’ accounts with
Service Agent or any of its Affiliates in order to cause timely payment to be
made to Service Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose). The Lenders and Borrowers also hereby authorize Service Agent to, and
Service Agent may, from time to time, charge the Loan Account with any amount
due and payable by Borrowers under any Loan Document. Each of the Lenders and
Borrowers agrees that Service Agent shall have the right to make such charges
whether or not any Default or Event of Default shall have occurred and be
continuing or whether any of the conditions precedent in Section 3.2 have been
satisfied. Any amount charged to the Loan Account shall be deemed a Revolving
Loan hereunder made by the Lenders to Borrowers, funded by Service Agent on
behalf of the Lenders and subject to Section 2.2. The Lenders and Borrowers
confirm that any charges which Service Agent may so make to the Loan Account as
herein provided will be made as an accommodation to Borrowers and solely at
Service Agent’s discretion, provided that Service Agent shall from time to time
upon the request of Agent, charge the Loan Account of Borrowers with any amount
due and payable under any Loan Document.

(g) Service Agent shall deem any payment by or on behalf of Borrowers hereunder
that is not made in same day funds prior to 12:00 p.m. (New York City time) to
be a non-conforming payment. Any such payment shall not be deemed to have been
received by Service Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Service Agent shall
give prompt telephonic notice to Administrative Borrower and each applicable
Lender (confirmed in writing) if any payment is non-conforming. Any non-
conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest and Letter of Credit Fees
shall continue to accrue on any principal outstanding or Letter of Credit
outstanding as to which a non-conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

(h) At any time an Application Event has occurred and is continuing, or the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by Agent or Service Agent hereunder or under
any Collateral Document in respect of any of the Obligations, including, but not
limited to all proceeds received by Agent or Service Agent in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows:

(i) except to the extent provided in clause (iii) below, with respect to
Revolver Priority Collateral Proceeds and payments made using Revolver Priority
Collateral Proceeds, (A) first, ratably to pay the Obligations in respect of any
fees (including any fees or charges assessed by the L/C Issuer), expense
reimbursements, indemnities and other amounts then due and payable to the Agent,
Service Agent or the L/C Issuer until paid in full; provided, that, the
foregoing shall not include any such amounts with respect to Environmental
Liabilities and Costs incurred in connection with the foreclosure upon (or other
exercise of secured creditor rights and remedies solely with respect to), or
ownership of, Specified Term Priority Collateral by Agent or any Term Loan
Lender (or any entity created by Agent or the Term Loan Lenders for purposes of
owning Specified Term Priority Collateral on behalf of the Agent or Term Loan
Lenders); (B) second, ratably to pay the Obligations in respect of any fees
(excluding any Yield Maintenance Premium and Prepayment Premium) (including
Letter of Credit Fees payable to the Revolving Loan Lenders), expense
reimbursements and indemnities then due and payable to the Revolving Loan
Lenders until paid in full; (C) third, ratably to pay interest then due and
payable in respect of the Protective Advances until paid in full; (D) fourth,
ratably to pay principal of the Protective Advances until paid in full;
(E) fifth, ratably to pay interest then due and payable in respect of the
Revolving Loans and Reimbursement Obligations until paid in full; (F) sixth,
ratably to pay principal of the Revolving Loans and Letter of Credit Obligations
(or, to the extent such Obligations are contingent, to provide Cash
Collateralization in respect of such Obligations) until paid in full;
(G) seventh, ratably to pay the Bank Product Obligations in an amount not to
exceed the amount of the Bank Product Reserve; (H) eighth, ratably to pay the
Obligations in respect of any fees (excluding any Yield Maintenance Premium and
Prepayment Premium), expense reimbursements and indemnities then due and payable
to the Term Loan Lenders until paid in full; (I) ninth, ratably to pay interest
then due and payable in respect of the Term Loans until paid in full; (J) tenth,
ratably to pay principal of the Term Loans until paid in full; (K) eleventh, 
ratably to pay any Yield Maintenance Premium and Prepayment Premium then due and
payable in respect of the Revolving Commitment until paid in full, (L) twelfth, 
ratably to pay any Yield Maintenance Premium and Prepayment Premium then due and
payable in respect of the Term Loans until paid in full; (M) thirteenth, ratably
to pay the Bank Product Obligations to the extent not paid under clause (G)
above, and (N) fourteenth,  to the ratable payment of all other Obligations then
due and payable until paid in full;

(ii) except to the extent provided in clause (iii) below, with respect to Term
Priority Collateral Proceeds and payments made using Term Priority Collateral
Proceeds, (A) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agent and Service Agent until paid in full; (B) second, ratably to pay the
Obligations in respect of any fees (excluding any Yield Maintenance Premium and
Prepayment Premium), expense reimbursements and indemnities then due and payable
to the Term Loan Lenders until paid in full; (C) third, ratably to pay interest
then due and payable in respect of the Protective Advances until paid in full;
(D) fourth, ratably to pay principal of the Protective Advances until paid in
full; (E) fifth, ratably to pay interest then due and payable in respect of the
Term Loans until paid in full; (F) sixth, ratably to pay principal of the Term
Loans until paid in full; (G) seventh, ratably to pay the Obligations in respect
of any fees (excluding any Yield Maintenance Premium and Prepayment Premium)
(including Letter of Credit Fees and out-of-pocket charges assessed in
connection with any Letters of Credit payable to the L/C Issuer or the Revolving
Loan Lenders), expense reimbursements and indemnities then due and payable to
the Revolving Loan Lenders until paid in full; (H) eighth, ratably to pay
interest then due and payable in respect of the Revolving Loans and
Reimbursement Obligations until paid in full; (I) ninth, ratably to pay
principal of the Revolving Loans and Letter of Credit Obligations (or, to the
extent such Obligations are contingent, to provide Cash Collateralization in
respect of such Obligations) until paid in full; (J) tenth, ratably to pay the
Bank Product Obligations in an amount not to exceed the amount of the Bank
Product Reserve; (K) eleventh, ratably to pay any Yield Maintenance Premium and
Prepayment Premium then due and payable and payable in respect of the Term Loans
until paid in full, (L) twelfth, ratably to pay any Yield Maintenance Premium
and Prepayment Premium then due and payable in respect of the Revolving
Commitment until paid in full; (M) thirteenth, ratably to pay the Bank Product
Obligations to the extent not paid under clause (J) above, and
(N) fourteenth, to the ratable payment of all other Obligations then due and
payable until paid in full, provided that, notwithstanding the foregoing,
Proceeds of Specified Term Priority Collateral shall not be applied to pay the
Obligations in clauses (G), (H), (I), (J), (L) and (M) above; and

(iii) with respect to the Proceeds of any Asset Sale of all or substantially all
of the assets or Capital Stock of any Person or any insurance which Asset Sale
or proceeds of insurance includes both (x) Revolver Priority Collateral and
(y) Term Priority Collateral, such Proceeds and payments using such Proceeds
shall be applied in a manner mutually determined by the Agent and Service Agent
acting reasonably and in good faith.

(i) For purposes of Section 2.15(h) (other than clause (N) of Section 2.15(h)(i)
and clause (N) of Section 2.15(h)(ii)) “paid in full” means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for the purposes of clause (N) of Section 2.15(h)(i) and clause (N) of
Section 2.15(h)(ii), “paid in full” means payment in cash of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not the same would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(j) In the event of a direct conflict between the priority provisions of Section
2.15(h) and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.15(h) shall control and govern.

Section 2.16 Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender having Loans of the
same Class, then the Lender receiving such proportionately greater payment shall
(a) notify Service Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders having Loans of the same
Class in proportion to the Aggregate Amounts Due to them; provided, if all or
part of such proportionately greater payment received by such purchasing Lender
is thereafter recovered from such Lender upon the bankruptcy or reorganization
of any Loan Party or otherwise, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Each Loan Party expressly consents to the foregoing arrangement and agrees that
any holder of a participation so purchased may exercise any and all rights of
banker’s lien, set off or counterclaim with respect to any and all monies owing
by such Loan Party to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder.

Section 2.17 Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that Service
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBOR Rate Loans, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Rate Loans on the basis
provided for in the definition of Adjusted LIBOR Rate, Service Agent shall on
such date give notice (by facsimile, email or by telephone confirmed in writing)
to Administrative Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, LIBOR Rate Loans until such time
as Service Agent notifies Company and Lenders that the circumstances giving rise
to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Administrative Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by Administrative Borrower.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Borrower and Service Agent) that the making,
maintaining or continuation of its LIBOR Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by facsimile, email or by telephone confirmed in writing) to
Administrative Borrower and Service Agent of such determination (which notice
Service Agent shall promptly transmit to each other Lender). Thereafter (A) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
LIBOR Rate Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (B) to the extent such determination by the Affected Lender
relates to a LIBOR Rate Loan then being requested by Administrative Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan, (C) the Affected Lender’s obligation
to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and
(D) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Administrative Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, Administrative Borrower shall have
the option, subject to the provisions of Section 2.17(c), to rescind such
Funding Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by facsimile, email or by telephone confirmed in writing) to Service
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission Service
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Rate Loans in accordance with the terms
hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrowers
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Administrative Borrower.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

Section 2.18 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include L/C Issuer for
purposes of this Section 2.18(a)) shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any law, treaty or governmental rule, regulation or order, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-Governmental Authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrowers shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Administrative Borrower (with
a copy to Service Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include L/C Issuer for purposes of this Section 2.18(b)) shall have determined
that the adoption, effectiveness, phase in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments or other obligations hereunder with respect
to the Loans to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by
Administrative Borrower from such Lender of the statement referred to in the
next sentence, Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after tax basis for such reduction. Such Lender shall deliver to Administrative
Borrower (with a copy to Service Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

Section 2.19 Taxes; Withholding, etc.

(a) Withholding of Taxes. All sums payable by any Loan Party hereunder and under
the other Loan Documents shall (except to the extent required by law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, other than (i) Taxes imposed on or measured by the recipient’s net income
(however denominated) and franchise Taxes imposed on the recipient, in both
cases, (A) by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office i
located or (B) as the result of any other present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document), (ii) in the case of a Lender, United States federal
income withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect on the date on which such Lender becomes
a party hereto or such Lender changes its lending office, except that this
clause (ii) shall not apply to the extent that, pursuant to this Section 2.19
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such recipient’s failure to comply with Section 2.19(d) and (iv) Taxes imposed
under FATCA (all such non-excluded Taxes, collectively or individually,
"Indemnified Taxes”). If any Loan Party or any other Person is required by law
to make any deduction or withholding on account of any Indemnitee Tax or Other
Tax from any sum paid or payable by any Loan Party to Agent, Service Agent or
any Lender (which term shall include L/C Issuer for purposes of this
Section 2.19(a)) under any of the Loan Documents: (1) Administrative Borrower
shall notify Service Agent of any such requirement or any change in any such
requirement as soon as Administrative Borrower becomes aware of it;
(2) Borrowers shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any Loan
Party) for its own account or (if that liability is imposed on Agent, Service
Agent or such Lender, as the case may be) on behalf of and in the name of Agent,
Service Agent or such Lender; (3) the sum payable by such Loan Party shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, Agent, Service Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (4) within thirty days after paying any sum from which it is required by law
to make any deduction or withholding, Company shall deliver to Service Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority.

(b) Other Taxes. The Loan Parties shall pay to the relevant Governmental
Authorities any present or future stamp or documentary Taxes or any other excise
or property Taxes that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (“Other Taxes”). Within thirty days after
paying any such Other Taxes, each Loan Party shall deliver to Service Agent and
any Lender evidence reasonably satisfactory to Service Agent and Lenders that
such Other Taxes have been paid to the relevant Governmental Authority.

(c) Tax Indemnification. The Loan Parties hereby jointly and severally indemnify
and agree to hold Agent, Service Agent and Lender harmless from and against all
Indemnified Taxes and Other Taxes (including, without limitation, Indemnified
Taxes and Other Taxes imposed on any amounts payable under this Section 2.19)
paid by such Person, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be paid within ten
days from the date on which Agent, Service Agent or Lender makes written demand
therefor specifying in reasonable detail the nature and amount of such
Indemnified Taxes or Other Taxes.

(d) Evidence of Exemption From U.S. Withholding Tax.

(i) Each Lender (which term shall include L/C Issuer for purposes of this
Section 2.19(d)(i)) that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a "Non-US Lender”) shall deliver to Service Agent (for
transmission to Administrative Borrower upon Administrative Borrower’s written
request), on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date such
Person becomes a Lender hereunder, and at such other times as may be necessary
in the determination of Service Agent (in its reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8IMY
(with appropriate attachments), W-8BEN or W-8ECI (or any successor forms), as
applicable, properly completed and duly executed by such Lender to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents, and
(ii) if such Lender is claiming exemption from United States federal income tax
under Section 871(h) or 881(c) of the Internal Revenue Code, a Certificate
Regarding Non-Bank Status, properly completed and duly executed by such Lender.
Each Lender required to deliver any forms or certificates with respect to United
States federal income tax withholding matters pursuant to this Section 2.19(d)
hereby agrees, from time to time after the initial delivery by such Lender of
such forms or certificates, whenever a lapse in time or change in circumstances
renders such forms or certificates obsolete or inaccurate in any material
respect, that such Lender shall deliver to Service Agent (for transmission to
Administrative Borrower upon Administrative Borrower’s written request) two new
original copies of Internal Revenue Service Form W-8IMY (with appropriate
attachments thereto), W-8BEN or W-8ECI, as applicable, and, if applicable, a
Certificate Regarding Non-Bank Status (or any successor forms), as the case may
be, properly completed and duly executed by such Lender, or notify Service Agent
and Administrative Borrower of its inability to deliver any such forms or
certificates. Notwithstanding the above, a Non-US Lender shall not be required
to deliver any form pursuant to that such Non-US Lender is not legally able to
deliver.

(ii) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Administrative Borrower and Service
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by Administrative Borrower or Service Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Administrative Borrower or Service Agent
as may be necessary for Administrative Borrower and Service Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.19(d)(ii),
FATCA shall include any amendments made to FATCA after the date of this
Agreement. Notwithstanding the above, a Lender shall not be required to deliver
any form or other form of documentation pursuant to Section 2.19(d)(i) that such
Non-US Lender is not legally able to deliver.

(iii) Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes shall deliver to Service Agent (for transmission to
Administrative Borrower upon Administrative Borrower’s written request), on or
prior to the Closing Date (in the case of each such Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date such
Person becomes a Lender hereunder, and at such other times as may be necessary
in the determination of Service Agent (in its reasonable exercise of its
discretion), two original copies of Internal Revenue Service Form W-9 (or any
successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
taxes with respect to any payments to such Lender of principal, interest, fees
or other amounts payable under any of the Loan Documents.

Section 2.20 Obligation to Mitigate. Each Lender (which term shall include L/C
Issuer for purposes of this Section 2.20) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, or Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments, or Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.20 unless Borrowers agree to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrowers pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Administrative Borrower (with a copy to Service Agent) shall be conclusive
absent manifest error.

Section 2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of
Section 9.5(c), or, other than at the direction or request of any regulatory
agency or authority, defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Revolving Loan, Term Loan or its
portion of any unreimbursed payment under Section 2.3(d) (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents; (b) to the extent permitted
by applicable law, until such time as the Default Excess, if any, with respect
to such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Revolving Loans or Term Loans shall, if Service Agent so
directs at the time of making such voluntary prepayment, be applied to the
Revolving Loans or Term Loans of other Lenders as if such Defaulting Lender had
no Revolving Loans or Term Loans outstanding and the Revolving Exposure and the
outstanding Term Loan Loans of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans or Term Loans shall, if Service
Agent so directs at the time of making such mandatory prepayment, be applied to
the Revolving Loans or Term Loans of other Lenders (but not to the Revolving
Loans or Term Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that Borrowers shall be entitled to retain any portion of any mandatory
prepayment of the Revolving Loans or Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Obligations shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.10
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Revolving Usage as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Revolving Commitment or Term Loan Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.21, performance by a Borrower of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.21. The rights and
remedies against a Defaulting Lender under this Section 2.21 are in addition to
other rights and remedies which Borrowers may have against such Defaulting
Lender with respect to any Funding Default and which Service Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default or
violation of Section 9.5(c).

Section 2.22 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to Administrative Borrower that such
Lender is an Affected Lender or that such Lender is entitled to receive payments
under Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Administrative Borrower’s request
for such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Administrative
Borrower’s request that it cure such default; or (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Agent and Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), Agent may (which, in the case of an Increased-Cost Lender, only after
receiving written request from Administrative Borrower to remove such
Increased-Cost Lender), by giving written notice to Administrative Borrower and
any Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Terminated Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Borrowers shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 or 2.19; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, Agent may not make such election with
respect to any Terminated Lender that is also the L/C Issuer unless, prior to
the effectiveness of such election, Service Agent shall have caused each
outstanding Letter of Credit issued thereby to be cancelled. Upon the prepayment
of all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

Section 2.23 Rights of Borrowers against Defaulting Lenders. Except as expressly
provided herein, nothing contained herein shall be construed to waive or limit
the Borrowers’ rights and remedies against a Defaulting Lender.

ARTICLE III
CONDITIONS PRECEDENT

Section 3.1 Closing Date. The obligation of each Lender or L/C Issuer, as
applicable, to make a Credit Extension or Service Agent to procure any Letter of
Credit on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

(a) Loan Documents. Agent shall have received sufficient copies of each Loan
Document (including, without limitation, the Subordination Agreements)
originally executed and delivered by each applicable Loan Party for each Lender.

(b) Organizational Documents; Incumbency. Agent shall have received (i)
sufficient copies of each Organizational Document executed and delivered by each
Loan Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; and (v) such other documents as Agent may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Company and its Subsidiaries shall be as set forth on
Schedule 4.1, and shall be reasonably satisfactory to the Agent.

(d) Existing Indebtedness. On the Closing Date, Company and its Subsidiaries
shall have (i) contemporaneously with the funding of the Term Loan A and the
Revolving Loans to be made on the Closing Date, repaid in full all Existing
Indebtedness (other than a portion of the Existing Convertible Notes in the
aggregate principal amount not in excess of $27,000,000, (ii) terminated any
commitments to lend or make other extensions of credit thereunder, (iii) entered
into an amendment to the Existing Convertible Notes in form and substance
satisfactory to Agent, (iv) delivered to Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Company and its Subsidiaries thereunder being repaid on the
Closing Date, and (v) made arrangements reasonably satisfactory to Agent with
respect to the cancellation or cash collateralization of any letters of credit
outstanding thereunder or the issuance of Letters of Credit to support the
obligations of Company and its Subsidiaries with respect thereto.

(e) Sources and Uses. On or prior to the Closing Date, Company shall have
delivered to Agent Company’s reasonable best estimate of all sources and uses of
Cash and other proceeds on the Closing Date.

(f) Governmental Authorizations and Consents. Each Loan Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to Agent. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

(g) Material Real Estate Assets. In order to create in favor of Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in the Material
Real Estate Assets listed on Schedule 3.1(g), Agent shall have received from
each applicable Loan Party:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Material
Real Estate Asset listed in Schedule 3.1(g);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Agent) in each jurisdiction in which such Material Real Estate Asset is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such jurisdiction and such other matters as Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to Agent
with respect to each such Material Real Estate Asset (each, a “Title Policy”),
in amounts not less than the fair market value of each such Material Real Estate
Asset, together with a title report issued by a title company with respect
thereto, dated not more than thirty days prior to the Closing Date and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to Agent and
(B) evidence satisfactory to Agent that such Loan Party has paid to the title
company or to the appropriate Governmental Authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for each such Material Real Estate Asset in the appropriate real
estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Agent; and

(v) ALTA surveys of all such Real Estate Assets, certified to Agent.

(h) Personal Property Collateral. In order to create in favor of Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the personal property Collateral, Agent shall have received:

(i) evidence reasonably satisfactory to Agent of the compliance by each Loan
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
authorize or execute, as the case may be, and deliver UCC financing statements,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein and a duly
executed authorization to pre-file UCC-1 financing statements), together with
(A) appropriate financing statements on Form UCC-1 duly filed in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests purported to be created by each Pledge and Security
Agreement and each Mortgage and (B) evidence reasonably satisfactory to Agent of
the filing of such UCC-1 financing statements;

(ii) A completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Loan Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
reasonably satisfactory to Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any assets or property of any Loan
Party in the jurisdictions specified in the Perfection Certificate, together
with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly authorized by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens); and

(iii) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, (A) a
Collateral Access Agreement executed by the landlord of any Leasehold Property
and by the applicable Loan Party, and (B) any intercompany notes evidencing
Indebtedness permitted to be incurred pursuant to clause (b) of the definition
of Permitted Indebtedness) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Agent.

(i) Environmental Reports. Agent shall have received reports and other
information, in form, scope and substance reasonably satisfactory to Agent,
regarding environmental matters relating to the Facilities, which reports shall
include a Phase I Report for each of the Material Real Estate Assets listed on
Schedule 3.1(g).

(j) Financial Statements; Projections. Lenders shall have received from Company
(i) the Historical Financial Statements, (ii) pro forma consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the Closing
Date, and reflecting the financings and the other transactions contemplated by
the Loan Documents to occur on or prior to the Closing Date, which pro forma
financial statements shall be in form and substance reasonably satisfactory to
Agent, and (iii) the Projections.

(k) Evidence of Insurance. Agent shall have received a certificate from
Company’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 5.5 is in full force
and effect, together with endorsements naming Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5, in each case, in form and substance reasonably satisfactory
to Agent.

(l) Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Lowenstein Sandler LLP, counsel for Loan Parties, (ii) Arnold S. Graber,
General Counsel of the Loan Parties, (iii) Cohen & Grigsby, P.C., Pennsylvania
counsel for Loan Parties, (iv) Baker Hostetler LLP, Ohio, Texas and Illinois
counsel for Loan Parties, and (v) Adams and Reese LLP, Alabama counsel for Loan
Parties, in each case, as to such matters as Agent may reasonably request, dated
as of the Closing Date and otherwise in form and substance reasonably
satisfactory to Agent (and each Loan Party hereby instructs such counsel to
deliver such opinions to Agent, Service Agent and Lenders).

(m) Fees. Company shall have paid to Agent the fees payable on the Closing Date
referred to in the Fee Letter and Section 2.10(e).

(n) Solvency Certificate. On the Closing Date, Agent shall have received a
Solvency Certificate of the Company executed on its behalf by its chief
financial officer substantially in the form of Exhibit F-2, dated as of the
Closing Date and addressed to the Agent, Service Agent and Lenders, and in form,
scope and substance reasonably satisfactory to the Agent, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the transactions contemplated herein, Company and its Subsidiaries are and will
be Solvent.

(o) Closing Date Certificate. Company shall have delivered to the Agent and
Service Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(p) Closing Date. Lenders shall have made the initial Term Loans to Company on
or before November 22, 2013.

(q) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Agent, singly or in the aggregate, materially
impairs the repayment of the Existing Indebtedness, the financing thereof or any
of the other transactions contemplated by the Loan Documents, or that could
reasonably be expected to have a Material Adverse Effect.

(r) Due Diligence. Agent and Service Agent shall have completed their business,
legal, and collateral due diligence, including, without limitation, (i) a
collateral audit and review of Company’s and its Subsidiaries’ books and records
and verification of the Loan Parties’ representations and warranties to the
Agent, Service Agent and the Lenders, the results of which shall be reasonably
satisfactory to Agent and Service Agent, (ii) an inspection of each of the
locations where Company’s and its Subsidiaries’ Equipment is located, the
results of which shall be reasonably satisfactory to Agent and Service Agent,
(ii) an inspection of each of the locations where Company and its Subsidiaries’
Inventory is located, (iii) completion of background reference checks for
management of the Loan Parties, the results of which shall be reasonably
satisfactory to Agent and Service Agent, (iv) review of the Loan Parties’
insurance policies, the results of which shall be reasonably satisfactory to
Agent and Service Agent, (v) review of the Loan Parties’ Material Contracts, the
results of which shall be reasonably satisfactory to Agent and Service Agent,
and (vi) customer calls with Loan Parties’ customers, the results of which shall
be reasonably satisfactory to Agent and Service Agent.

(s) Accounting Due Diligence Report. Agent shall have received a third-party
accounting due diligence report with respect to Company and its Subsidiaries,
the results of which are satisfactory to Agent.

(t) Minimum EBITDA. The pro forma financial statements delivered pursuant to
Section 3.1(j) shall demonstrate in form and substance reasonably satisfactory
to Agent that on the Closing Date and immediately after giving effect to any
Credit Extensions to be made on the Closing Date, including the payment of all
Transaction Costs required to be paid in Cash, Company shall have generated
trailing twelve month Consolidated EBITDA of at least $17,100,000 with
adjustments subject to Agent’s reasonable satisfaction.

(u) Minimum Liquidity. The Company shall have a minimum of $20,000,000 of
Closing Consolidated Liquidity immediately after giving effect to the
transactions contemplated hereby to occur on the Closing Date, including,
without limitation, after giving effect to all amounts to be borrowed and paid
on the Closing Date).

(v) Maximum Senior Leverage Ratio. The pro forma balance sheet delivered
pursuant to Section 3.1(j) shall demonstrate in form and substance reasonably
satisfactory to Agent and Service Agent that on the Closing Date and immediately
after giving effect to any Credit Extensions to be made on the Closing Date,
including the payment of all Transaction Costs required to be paid in Cash, the
ratio of (i) the sum of (a) the outstanding Loans as of the Closing Date and
(b) the aggregate outstanding obligations under all Capital Leases of the
Company and its Subsidiaries as of the Closing Date to (ii) pro forma
Consolidated EBITDA for the most recent twelve calendar month period ending at
least thirty-one (31) days prior to the Closing Date shall not be greater than
8.00:1.00.

(w) No Material Adverse Effect. Since December 31, 2012, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

(x) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by Agent and
its counsel shall be satisfactory in form and substance to Agent and such
counsel, and Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Agent may reasonably request.

(y) Service of Process. On the Closing Date, Agent shall have received
satisfactory evidence that the Company has appointed (on behalf of itself and
each of its Subsidiaries) an agent in New York City for the purpose of service
of process in New York City and such agent shall agree in writing to give Agent
notice of any resignation of such service agent or other termination of the
agency relationship.

(z) Bank Regulations. Agent and Service Agent shall have received all
documentation and other information reasonably requested that is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, and all such
documentation and other information shall be in form and substance reasonably
satisfactory to the Agent and Service Agent.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by Agent, Service Agent, Required Lenders or Lenders, as
applicable, on the Closing Date.

Section 3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or L/C
Issuer to issue , or Service Agent to procure any Letter of Credit, on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Agent and Service Agent shall have received a fully executed and delivered
Funding Notice or a Letter of Credit, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Revolving Usage shall not exceed the lesser of (1) the Borrowing Base then in
effect and (2) Revolving Commitments then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in each other Loan Document, certificate or other writing delivered
to Agent, Service Agent or any Lender pursuant hereto or thereto on or prior to
the Credit Date shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or Default;

(v) on or before the date of issuance of any Letter of Credit, Service Agent
shall have received all documents or information as L/C Issuer may reasonably
require in connection with the issuance of such Letter of Credit;

(vi) the Loan Parties shall have paid all fees, costs and expenses then payable
by the Loan Parties pursuant to this Agreement and the other Loan Documents,
including, without limitation, the Fee Letter, Section 2.10, and Section 10.2
hereof;

(vii) the making of such Loan or the issuance of such Letter of Credit shall not
contravene any law, rule or regulation applicable to Agent, Service Agent, any
Lender or L/C Issuer; and

(viii) with respect to any Credit Extension, the use of proceeds of which is
intended to finance a Permitted Acquisition, Agent shall have received evidence
that the related acquisition is a Permitted Acquisition and all acquisition
documentation shall be in form and substance satisfactory to Agent in its
reasonable discretion.

Agent, Service Agent or Required Lenders shall be entitled, but not obligated
to, request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of Agent,
Service Agent or Required Lender such request is warranted under the
circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer of Company in
a writing delivered to Service Agent. In lieu of delivering a Notice, Company
may give Service Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Service Agent on or before the applicable
date of borrowing, continuation/conversion or issuance. Neither Service Agent
nor any Lender shall incur any liability to Company in acting upon any
telephonic notice referred to above that Service Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of Company or for otherwise acting in good faith.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

In order to induce Agent, Service Agent, Lenders and L/C Issuer to enter into
this Agreement and to make each Credit Extension to be made thereby, each Loan
Party represents and warrants to Agent, Service Agent, Lenders and L/C Issuer,
on the Closing Date and on each Credit Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated hereby):

Section 4.1 Organization; Requisite Power and Authority; Qualification. Each of
Company and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and, in the case of a Borrower, to
make the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

Section 4.2 Capital Stock and Ownership. The Capital Stock of each of Company
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the Closing
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which Company or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership
interests or other Capital Stock of any of Company’s Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of Company’s Subsidiaries. Schedule 4.2 correctly sets forth the ownership
interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

Section 4.3 Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

Section 4.4 No Conflict. The execution, delivery and performance by Loan Parties
of the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, any of the Organizational Documents of
Company or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government binding on Company or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than any Liens created under any of the Loan Documents
in favor of Agent, on behalf of Secured Parties); (d) result in any default,
non-compliance, suspension revocation, impairment, forfeiture or non-renewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties; or (e) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.

Section 4.5 Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing and/or recordation, as of the Closing Date.

Section 4.6 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year end adjustments. As of the Closing Date, neither Company nor any
of its Subsidiaries has any contingent liability or liability for taxes, long
term lease or unusual forward or long term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company and any of its
Subsidiaries taken as a whole. The pro forma consolidated balance sheet of
Company and its Subsidiaries as of the Closing Date after giving effect to the
transactions contemplated hereby to occur on the Closing Date, certified by the
chief financial officer of Company, a copy of which has been furnished to each
Lender, fairly presents in all material respects the pro forma financial
condition of Company and its Subsidiaries as of such date.

Section 4.8 Projections. On and as of the Closing Date, the Projections of
Company and its Subsidiaries for the period of Fiscal Year 2013 through and
including Fiscal Year 2014 including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of Company;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided, further, as of
the Closing Date, management of Company believed that the Projections were
reasonable and attainable. Such Projections, as so updated, shall be believed by
Company at the time furnished to be reasonable, shall have been prepared on a
reasonable basis and in good faith by Company, and shall have been based on
assumptions believed by Company to be reasonable at the time made and upon the
best information then reasonably available to Company, and as of the date hereof
Company shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are not attainable.

Section 4.9 No Material Adverse Effect. Since December 31, 2012 no event,
circumstance or change has occurred that constitutes, either in any case or in
the aggregate, a Material Adverse Effect.

Section 4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that (a) relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) could reasonably be expected
to have a Material Adverse Effect. Neither Company nor any of its Subsidiaries
(i) is in violation of any applicable laws that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Company and its
Subsidiaries have paid in full all sums owing or claimed for labor, materials,
supplies, personal property, and services of every kind and character used,
furnished or installed in or on any Real Estate Asset that are now due and owing
and no claim for same exists, except (i) such claims as have arisen in the
ordinary course of business and that are not yet past due, and (ii) such claims
in an aggregate amount not to exceed $750,000.

Section 4.11 Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Company and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes due and payable and all
assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable
(other than taxes, assessments, fees and other governmental charges in an amount
not to exceed $300,000). Company knows of no proposed tax assessment against
Company or any of its Subsidiaries which is not being actively contested by
Company or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

Section 4.12 Properties.

(a) Title. Each of Company and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and valid title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.5 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets, (ii) all leases, subleases or
assignments of leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting each Real Estate Asset of any
Loan Party, regardless of whether such Loan Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment and (iii) the termination date under each lease or
sublease. Each agreement described in clause (ii) of the immediately preceding
sentence is in full force and effect and Company does not have knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the legally valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles. To the best knowledge of each Loan Party, no other
party to any such agreement is in default of its obligations thereunder, and no
Loan Party (or any other party to any such agreement) has at any time delivered
or received any notice of default which remains uncured under any such Lease
and, as of the Closing Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
agreement.

Section 4.13 Environmental Matters. Except as set forth on Schedule 4.13:

(a) No Environmental Claim has been asserted against any Loan Party or any
predecessor in interest nor has any Loan Party received notice of any threatened
or pending Environmental Claim against Loan Party or any predecessor in
interest.

(b) There has been no Release or threatened Release of Hazardous Materials and,
to the best knowledge of each Loan Party, there are no Hazardous Materials
present in violation in any material respect of Environmental Law at any of the
properties currently or formerly owned or operated by any Loan Party or any
predecessor in interest, or to the knowledge of any Loan Party, at any disposal
or treatment facility which received Hazardous Materials generated by any Loan
Party or any predecessor in interest or related entity.

(c) The operation of the business of, and each of the properties owned or
operated by, each Loan Party are in compliance in all material respects with all
Environmental Laws.

(d) Each Loan Party holds and is in compliance in all material respects with
Governmental Authorizations required under any Environmental Laws in connection
with the operations carried on by it and the properties owned or operated by
such Loan Party.

(e) To the best knowledge of each Loan Party, no event or condition has occurred
or is occurring with respect to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which could reasonably be
expected to form the basis of an Environmental Claim against any Loan Party.

(f) No Loan Party has received any notification pursuant to any Environmental
Laws that (i) any work, repairs, construction or Capital Expenditures are
required to be made in respect as a condition of continued compliance with any
Environmental Laws, or any license, permit or approval issued pursuant thereto
or (ii) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated,

(g) The Loan Parties have made available to the Agent true and complete copies
of all environmental reports, audits and investigations in the possession of the
Loan Parties related to the Real Property or the operations of the Loan Parties.

Section 4.14 No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

Section 4.15 Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect, no Loan Party is in default
thereunder, and, to the best of the Loan Parties’ knowledge, no counterparty to
such contracts is in default thereunder (other than as described in
Schedule 4.15 or in such updates).

Section 4.16 Governmental Regulation. Neither Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Company nor any of its Subsidiaries is
a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.17 Margin Stock. Neither Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Loan Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

Section 4.18 Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company and Company, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

Section 4.19 Employee Benefit Plans. Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan. Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Company, any of its Subsidiaries or any of their ERISA
Affiliates. No ERISA Event has occurred or is reasonably expected to occur.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Company, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Company, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Company, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

Section 4.20 Certain Fees. Except for fees payable by the Loan Parties to Cowen
and Company, LLC, no broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated hereby.

Section 4.21 Solvency. Each Loan Party is and, upon the incurrence of any Credit
Extension by such Loan Party on any date on which this representation and
warranty is made, will be, Solvent.

Section 4.22 Related Agreements.

(a) Delivery. Company has delivered to Agent complete and correct copies of each
Related Agreement and of all exhibits and schedules thereto as of the date
hereof.

(b) Representations and Warranties. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Loan
Party in any Related Agreement is true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) as of the Closing Date (or as of any earlier date to
which such representation and warranty specifically relates). Notwithstanding
anything in the Related Agreements to the contrary, the representations and
warranties of each Loan Party set forth in this Section 4.22 shall, solely for
purposes hereof, survive the Closing Date for the benefit of Agent, Service
Agent and the Lenders.

(c) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements have been obtained and are in full force and effect.

Section 4.23 Compliance with Statutes, etc. Each of Company and its Subsidiaries
is in compliance with (i) its organizational documents and (ii) all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Company or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.24 Intellectual Property. Each of Company and its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.24 is a true, correct, and complete listing of all
material trademarks, trade names, copyrights, patents, and licenses as to which
Company or one of its Subsidiaries is the owner or is an exclusive licensee;
provided, however, that Company may amend Schedule 4.24 to add additional
intellectual property so long as such amendment occurs by written notice to
Agent at the time that Company provides its Compliance Certificate pursuant to
Section 5.1(d).

Section 4.25 Inventory and Equipment. The Inventory of Company and its
Subsidiaries is located only at, or in-transit between or to, the locations
identified on Schedule 4.25 (as such schedule may be update pursuant to
Section 5.12). The Equipment (other than vehicles or Equipment out for repair)
of Company and its Subsidiaries is not stored with a bailee, warehouseman, or
similar party and is located only at, or in-transit between or to, the locations
identified on Schedule 4.25 (as such Schedule may be updated pursuant to
Section 5.12). Each of Company and its Subsidiaries keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the Book Value thereof.

Section 4.26 Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any of Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of such Company or any of its
Subsidiaries, or (b) any of Company or its Subsidiaries, on the one hand, and
any supplier or any group thereof, on the other hand, whose agreements with any
of Company or its Subsidiaries are individually or in the aggregate material to
the business or operations of Company or its Subsidiaries, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. There exists no present state of facts or circumstances
that could give rise to or result in any such termination, cancellation,
limitation, modification or change that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

Section 4.27 Insurance. Each of Company and its Subsidiaries keeps its property
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workmen’s compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by Agent (including, without
limitation, against larceny, embezzlement or other criminal misappropriation).
Schedule 4.27 sets forth a list of all insurance maintained by each Loan Party
on the Closing Date.

Section 4.28 Common Enterprise. The successful operation and condition of the
Loan Parties collectively is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole. Each Loan Party
expects to derive benefit (and its Board of Directors or other governing body
has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from (a) successful operations of each of the other Loan Parties
and (b) the credit extended by the Lenders to the Loan Parties hereunder, both
in their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

Section 4.29 Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except to the extent any such condition, event or claim could not
reasonably be expected to have a Material Adverse Effect.

Section 4.30 Bank Accounts and Securities Accounts. Schedule 4.30 sets forth a
complete and accurate list as of the Closing Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof).

Section 4.31 Security Interests. Each Pledge and Security Agreement creates in
favor of Agent, for the benefit of Secured Parties, a legal, valid and
enforceable security interest in the Collateral secured thereby. Upon the filing
of the UCC-1 financing statements described in Section 3.1(h), the recording of
the Collateral Assignments for Security referred to in each Pledge and Security
Agreement in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and the submission of an appropriate
application requesting that the Lien of Agent be noted on the certificate of
title or ownership for any motor vehicle, completed and authenticated by the
applicable Loan Party, together with the certificate of title or ownership, with
respect to such motor vehicle, to the applicable state agency, such security
interests in and Liens on the Collateral granted thereby shall be perfected,
first priority security interests, and no further recordings or filings are or
will be required in connection with the creation, perfection or enforcement of
such security interests and Liens, other than (a) the filing of continuation
statements in accordance with applicable law, (b) the recording of the
Collateral Assignments for Security pursuant to each Pledge and Security
Agreement in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, with respect to after-acquired U.S. patent and
trademark applications and registrations and U.S. copyrights and (c) the
recordation of appropriate evidence of the security interest in the appropriate
foreign registry with respect to all foreign intellectual property.

Section 4.32 PATRIOT ACT and FCPA. To the extent applicable, each Loan Party is
in compliance with (a) the laws, regulations and Executive Orders administered
by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the "PATRIOT Act”). Neither the
Loan Parties nor any of their officers, directors, employees, agents or
shareholders acting on the Loan Parties’ behalf shall use the proceeds of the
Loans to make any payments, directly or indirectly (including through any third
party intermediary), to any Foreign Official in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”). None of the Loan
Parties nor any Affiliates of any Loan Parties, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws. None of the Loan Parties, nor any
Affiliates of any Loan Parties, or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is a Blocked Person. None of the Loan Parties, nor any
of their agents acting in any capacity in connection with the Loans, Letters of
Credit or other transactions hereunder (A) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to any OFAC Sanctions Programs.

Section 4.33 Managerial Assistance and Related Persons. Each Loan Party
represents and warrants that (a) TSL has offered to make available to each of
them “significant managerial assistance” (as defined in Section 2(a)(47) of the
Investment Company Act of 1940) and, to the extent any Loan Party accepts such
offer from TSL, the scope, terms and conditions of such significant managerial
assistance are set forth in a separate agreement between such Loan Party and TSL
and (b) it is not a “person” related to TSL as described in Section 57(b) or
57(e) of the Investment Company Act of 1940.

Section 4.34 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in the other documents, certificates or
written statements furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Company (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

Section 4.35 Indebtedness. Set forth on Schedule 4.35 is a true and complete
list of all Indebtedness of each Loan Party and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date

Section 4.36 Use of Proceeds. The proceeds of the Term Loans, if any, made on
the Closing Date shall be applied by Borrowers to satisfy a portion of the
Existing Indebtedness, for general working capital purposes of the Borrowers and
to pay fees and expenses related to this Agreement. The proceeds of the Term
Loan B made after the Closing Date shall be applied by Borrowers to repay or
redeem Indebtedness identified by the Borrowers to the Agent and the Lenders in
writing prior to the Closing Date. The proceeds of the Revolving Loans, and
Letters of Credit made after the Closing Date shall be applied by Borrowers for
working capital and general corporate purposes of Company and its Subsidiaries,
including Permitted Acquisitions

ARTICLE V
AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations and cancellation or expiration of
all Letters of Credit, each Loan Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Article V.

Section 5.1 Financial Statements and Other Reports. Unless otherwise provided
below, Company will deliver to Agent and Lenders.

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each month (including the month which began prior to the Closing
Date), the consolidated and consolidating balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders’
equity and consolidated statements of cash flows of Company and its Subsidiaries
for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period), a Financial Officer Certification
and a Narrative Report with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the (i) first three Fiscal Quarters of
each Fiscal Year, the consolidated and consolidating balance sheets of Company
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated (and with respect to statements of income, consolidating)
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter and, (ii) fourth
Fiscal Quarter of each Fiscal Year, drafts of such balance sheets, statements of
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries),
setting forth in the case of the first three Fiscal Quarters of each Fiscal Year
in comparative form the corresponding figures for the corresponding periods of
the previous Fiscal Year and the corresponding figures from the Financial Plan
for the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholders’ equity and cash flows
of Company and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of
CohnReznick LLP or other independent certified public accountants of recognized
national standing selected by Company, and reasonably satisfactory to Agent
(which report shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) (such report shall also include (1) a
detailed summary of any audit adjustments; (2) a reconciliation of any audit
adjustments or reclassifications to the previously provided quarterly
financials; and (3) restated quarterly financials for any impacted periods);

(d) Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Section 5.1(b) or Section 5.1(c), a
duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Agent;

(f) Notice of Default. Promptly (but in any event within three (3) Business
Days) upon any officer of Company obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to Company with respect thereto; (ii) that any Person has given any notice
to Company or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Company has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly (but in any event within three (3) Business
Days) upon any officer of Company obtaining knowledge of (i) the institution of,
or non-frivolous threat of, any Adverse Proceeding not previously disclosed in
writing by Borrowers to Lenders, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) if adversely
determined, could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

(h) ERISA. (i) Promptly (but in any event within three (3) Business Days) upon
any officer becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action
Company, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (B) all notices received by Company, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (C) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as Agent
or Service Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of Company and
its Subsidiaries for each month of each such Fiscal Year, (iii) forecasts
demonstrating projected compliance with the requirements of Section 6.8 through
such periods as Company customarily provides such projections (which shall be at
least annual projections), and (iv) forecasts demonstrating adequate liquidity
through the final maturity date of the Loans, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Agent and Service Agent;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Agent outlining
all material insurance coverage maintained as of the date of such report by
Company and its Subsidiaries and all material insurance coverage planned to be
maintained by Company and its Subsidiaries in the immediately succeeding Fiscal
Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the Board of Directors (or similar governing body) of
Company or any of its Subsidiaries;

(l) Notice Regarding Material Contracts. Promptly (but in any event within ten
(10) Business Days) (i) after any Material Contract of Company or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Company or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Agent, and an
explanation of any actions being taken with respect thereto;

(m) Environmental Reports and Audits. Within ten (10) days following the receipt
thereof, copies of all environmental audits and reports with respect to any
environmental matter which have resulted in or are reasonably likely to result
in a material Environmental Claim asserted against any Loan Party or in any
material Environmental Liabilities and Costs of any Loan Party;

(n) Information Regarding Collateral. Each Loan Party will furnish to Agent
prior written notice of any change (a) in any Loan Party’s corporate name,
(b) in any Loan Party’s identity or corporate structure, or (c) in any Loan
Party’s Federal Taxpayer Identification Number. Company agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. Each Loan Party also agrees promptly
to notify Agent if any material portion of the Collateral is damaged or
destroyed;

(o) Annual Collateral Verification. Each year commencing in 2015, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(c), Company shall deliver to Agent an Officer’s
Certificate either (a) confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1(o) and/or identifying such changes, or (b) certifying that all
UCC financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (a) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(p) Aging Reports. Together with each delivery of financial statements of
Company and each other Loan Party pursuant to Sections 5.1(a), 5.1(b) and 5.1(c)
(and, in the case of clause (ii) below, with each delivery of a Borrowing Base
Certificate in accordance with Section 5.1(q)), (i) a summary of the accounts
receivable aging report of each Loan Party as of the end of such period, (ii) a
summary of accounts payable aging report of each Loan Party as of the end of
such period and (iii) a report listing all Inventory of the Loan Parties, and
containing a breakdown of such Inventory by type and amount, the lower of the
cost or the current market value thereof (by location) and such other
information as Agent or Service Agent may reasonably request, in each case, all
in detail and in form and substance reasonably satisfactory to the Agent and
Service Agent;

(q) Borrowing Base Certificate and Weekly Collateral Reporting.

(i) On the 20th day of each month: a Borrowing Base Certificate, current as of
the close of business on the last Business Day of the immediately preceding
month, containing such detail and other information as Agent or Service Agent
may reasonably request from time to time; provided that (A) subject to
Section 5.1(q)(ii), the Borrowing Base set forth in the Borrowing Base
Certificate shall be effective from and including the date such Borrowing Base
Certificate is duly received by Service Agent but not including the date on
which a subsequent Borrowing Base Certificate is received by Service Agent,
unless Agent or Service Agent disputes the eligibility of any property included
in the calculation of the Borrowing Base or the valuation thereof by notice of
such dispute to Company, (B) in the event of any dispute about the eligibility
of any property included in the calculation of the Borrowing Base or the
valuation thereof, the more conservative approach of Agent’s and Service Agent’s
reasonable good faith business judgment shall control, and (C) the Inventory
shall be updated on a monthly basis component of the Borrowing Base; and

(ii) Without limiting any other rights of Agent or Service Agent, upon Agent’s
or Service Agent’s request, Company shall provide Agent and Service Agent on a
weekly basis with a schedule of Accounts, collections received and credits
issued on a weekly basis (such schedule of Accounts, collections received and
credits issued, collectively, the “Weekly Collateral Reporting”) prepared on a
weekly or more frequent basis as Agent or Service Agent may, in good faith,
request upon the occurrence of any of the following events: (A) an Event of
Default or Default, (B) failure by Company to deliver any Borrowing Base
Certificate in accordance with this Section 5.1(q), (C) upon Agent’s or Service
Agent’s good faith belief, any information contained in any Borrowing Base
Certificate provided under this Section 5.1(q) is incomplete, inaccurate or
misleading, or (D) Availability is less than $3,000,000 (it being understood
that once Company is required by Agent or Service Agent to provide Weekly
Collateral Reporting on a weekly basis in accordance with this Section 5.1(q),
Company shall continue to provide Weekly Collateral Reporting to Agent and
Service Agent on a weekly basis unless and until (1) no Event of Default or
Default has occurred and is then continuing, (2) Availability exceeds $5,000,000
for at least 30 consecutive days, and (3) Company has otherwise complied with
its obligation to deliver Weekly Collateral Reporting to Agent and Service Agent
in accordance with the provisions hereof and such Weekly Collateral Reporting is
complete and accurate (and not misleading) in all respects, in Agent’s and
Service Agent’s reasonable discretion; thereafter, Company shall deliver
Borrowing Base Certificates in accordance with this Section 5.1(q)).
Notwithstanding the foregoing, the parties to this Agreement hereby agree that
Company shall provide Weekly Collateral Reporting to Agent and Service Agent on
a weekly basis until the conditions in subclauses (1), (2) and (3) are
satisfied;

(r) Tax Returns. As soon as practicable and in any event within fifteen
(15) days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Loan Party; and

(s) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to the public concerning material developments in the business of
Company or any of its Subsidiaries, (B) promptly after submission to any
Governmental Authority, all documents and information furnished to such
Governmental Authority in connection with any investigation of any Loan Party or
any employee of a Loan Party (other than a routine inquiry), (C) promptly upon
receipt thereof, notice of any investigation by a Governmental Authority of any
Loan Party or any employee of a Loan Party, including, without limitation, with
respect to activities that could have an adverse impact on the Loan Parties’
licenses and permits, (D) promptly upon receipt thereof, notice of any Loan
Party or any employee of a Loan Party being charged with, or convicted of, a
crime that is required to be reported to any Governmental Authority that issues
any license or permit to any Loan Party, (E) promptly upon receipt thereof,
copies of all financial reports (including, without limitation, management
letters) submitted to any Loan Party by its auditors in connection with any
annual interim audit of the books thereof and (F) such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by Agent or Service Agent.

Section 5.2 Existence. Except as otherwise permitted under Section 6.9, each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
Governmental Authorizations, qualifications, franchises, licenses and permits
material to its business and to conduct its business in each jurisdiction in
which its business is conducted; provided, no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
Governmental Authorizations, qualifications, franchise, licenses and permits if
the loss thereof is not disadvantageous in any material respect to such Person
or to Lenders.

Section 5.3 Payment of Taxes and Claims. Each Loan Party will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed by
Company or any of its Subsidiaries and pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay imposition of any penalty, fine or Lien resulting from the non-payment
thereof. No Loan Party will, nor will it permit any of its Subsidiaries to, file
or consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

Section 5.4 Maintenance of Properties. Each Loan Party will, and will cause each
of its Subsidiaries to (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used in the business of Company and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, and (b) comply at all times with the provisions of all
material leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder.

Section 5.5 Insurance.

(a) The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Agent, and (ii) casualty insurance, such public liability
insurance, third party property damage insurance or such other insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Loan Parties as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, the Loan Parties will maintain or
cause to be maintained (A) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (B) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (1) name Agent, on behalf of Lenders as an additional
insured thereunder as its interests may appear, and (2) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Agent, that names Agent, on
behalf of Secured Parties as the loss payee thereunder.

(b) Each of the insurance policies required to be maintained under this Section
5.5 shall provide for at least thirty (30) days’ prior written notice to Agent
of the cancellation or substantial modification thereof. Receipt of such notice
shall entitle Agent (but Agent shall not be obligated) to renew any such
policies, cause the coverages and amounts thereof to be maintained at levels
required pursuant to this Section 5.5 or otherwise to obtain similar insurance
in place of such policies, in each case at the expense of the Loan Parties.

(c) Agent acknowledges that the insurance policies in force on the Closing Date
hereof satisfy the requirements of this Section 5.5 on the Closing Date.

Section 5.6 Inspections. Each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep adequate books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
Agent, Service Agent or any Lender (including employees of Agent, Service Agent,
any Lender or any consultants, auditors, accountants, lawyers and appraisers
retained by Agent or Service Agent,) to visit and inspect any of the properties
of any Loan Party and any of its respective Subsidiaries (including, subject to
Section 5.9, Phase I Environmental Site Assessments and, based upon the results
of the Phase I Environmental Site Assessments, Phase II Environmental Site
Assessments), to conduct audits, valuations and/or field examinations of any
Loan Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice and at such
reasonable times during normal business hours (so long as no Default or Event of
Default has occurred and is continuing) and as often as may reasonably be
requested. The Loan Parties agree to pay (i) $1,000 per day plus the
out-of-pocket costs and expenses of the examiner and any employees of the Agent,
Service Agent and the Lenders incurred in connection with all such visits for
business purposes related to the Collateral, audits, inspections, valuations and
field examinations and (ii) the costs of all visits for business purposes
related to the Collateral, audits, inspections, valuations and field
examinations conducted by a third party on behalf of the Agent, Service Agent
and the Lenders, provided that, in the absence of a continuing Event of Default,
the Loan Parties shall not be obligated to pay for more than (x) one
visitation/appraisal in any Fiscal Year and (y) two audits, inspections and
field examinations in any Fiscal Year. The Loan Parties acknowledge that Agent
or Service Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Loan Parties’ assets
for internal use by the Agent, Service Agent and the Lenders.

Section 5.7 Lenders Meetings and Conference Calls.

(a) Company will, upon the request of Agent or Required Lenders, participate in
a meeting of Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Agent) at such time as may be agreed to by Company and Agent.

(b) Within ten (10) days of delivery of financial statements and other
information required to be delivered pursuant to Section 5.1(a)(ii), Company
shall cause its chief financial officer to participate in a conference call with
Agent and all Lenders who choose to participate in such conference call during
which conference call the chief financial officer shall review the financial
condition of Company and its Subsidiaries and such other matters as Agent or any
Lender may reasonably request.

Section 5.8 Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), non-compliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.9 Environmental.

(a) Each Loan Party shall (i) keep the Real Property free of any Environmental
Liens; (ii) comply, and take all steps to cause all tenants and other Persons
who may come upon any Real Property to comply, with all Environmental Laws in
all material respects and provide to Agent any documentation of such compliance
which Agent may reasonably request; (iii) maintain and comply in all material
respects with all Governmental Authorizations required under applicable
Environmental Laws; (iv) take all steps to prevent any Release of Hazardous
Materials from any Real Property; (v) ensure that there are no Hazardous
Materials on, at or migrating from any property owned or operated by any Loan
Party; (vi) undertake or cause to be undertaken any and all Remedial Actions in
response to any Environmental Claim, Release of Hazardous Materials or violation
of Environmental Law, to the extent required by Environmental Law or any
Governmental Authority and to repair and remedy any impairment to the Real
Property consistent with its current use and, upon request of Agent, provide the
Agent and Service Agent all data, information and reports generated in
connection therewith.

(b) The Loan Parties shall promptly (but in any event within five (5) Business
Days) (i) notify the Agent and Service Agent in writing (A) if it knows,
suspects or believes there may be a Release in excess of any reportable quantity
or in material violation of Environmental Laws in, at, on, under or from any
part of the Real Property or any improvements constructed thereon, (B) of any
material Environmental Claims asserted against or Environmental Liabilities and
Costs of any Loan Party or predecessor in interest or concerning any Real
Property, (C) of any failure to comply with Environmental Law in all material
respects at any Real Property or that is reasonably likely to result in an
Environmental Claim asserted against any Loan Party, (D) any Loan Party’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Real Property that could cause such Real Property or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws, and
(E) any notice of Environmental Lien filed against any Real Property, and
(ii) provide such other documents and information as reasonably requested by
Agent in relation to any matter pursuant to this Section 5.9(b).

(c) Commencing in 2015, at the reasonable request of Agent, but no more than
once per Fiscal Year for each Real Property unless there exists an Event of
Default, each of the Loan Party shall provide to the Agent, Service Agent and
the Lenders, within thirty (30) calendar days after such request, at the sole
expense of the Loan Parties, an environmental site assessment report for any of
the Real Property described in such request, prepared by an environmental
consulting firm acceptable to Agent, indicating the presence or absence of
Hazardous Materials, Releases or compliance with Environmental Laws and the
estimated cost of any compliance, removal or Remedial Action in connection with
any Release, Hazardous Materials or violations of Environmental Laws. Without
limiting the generality of the foregoing, if Agent reasonably determines at any
time that a risk exists that any such report will not be provided within the
time referred to above, Agent may retain an environmental consulting firm to
prepare such report at the sole expense of the Loan Parties, and the Loan
Parties hereby grant, at the time of such request to Agent, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such assessment.

Section 5.10 Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) concurrently with such Person becoming
a Domestic Subsidiary cause such Domestic Subsidiary to become a Borrower or
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Agent and Service Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), 3.1(g), 3.1(h), 3.1(i), and
3.1(l). In the event that any Person becomes a Foreign Subsidiary of Company,
and the ownership interests of such Foreign Subsidiary are owned by Company or
by any Domestic Subsidiary thereof, Company shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and Company
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(j)(a) necessary to grant and to perfect a First
Priority Lien in favor of Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement in 65% of such ownership interests. With respect
to each such Subsidiary, Company shall promptly send to Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Company, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedules 4.1 and
4.2 for all purposes hereof. Notwithstanding anything to the contrary contained
herein, (i) no Accounts of a Person joined as a Borrower under this Section 5.10
shall be deemed to be or treated as an Eligible Account Receivable for any
purpose under this Agreement (including, without limitation, any calculation of
the Borrowing Base) until such time as the Service Agent has conducted a
satisfactory audit and (ii) no Inventory of a Person joined as a Borrower under
this Section 5.10 shall be deemed to be or treated as an Eligible Inventory for
any purpose under this Agreement (including, without limitation, any calculation
of the Borrowing Base) until such time as the Service Agent has conducted a
satisfactory audit. The Service Agent shall report to the Company the results of
any audit contemplated under the immediately preceding sentence promptly after
receipt thereof.

Section 5.11 Additional Material Real Estate Assets.

(a) In the event that any Loan Party acquires a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Agent, for the benefit of Secured Parties, then such Loan
Party, contemporaneously with acquiring such Material Real Estate Asset, shall
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Sections 3.1(g), 3.1(h), and 3.1(i)
with respect to each such Material Real Estate Asset that Agent shall reasonably
request to create in favor of Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets.

(b) In the event that any Loan Party acquires Leasehold Property after the
Closing Date that is not a Material Real Estate Asset, then such Loan Party,
contemporaneously with acquiring such Leasehold Property, shall deliver to Agent
a Collateral Access Agreement executed by the landlord of such Leasehold
Property and by the applicable Loan Party.

Section 5.12 Location of Inventory and Equipment. Each Loan Party shall keep its
Inventory and Equipment (other than vehicles and Equipment either out for repair
or temporarily relocated to a worksite in the ordinary course of business) only
at the locations identified on Schedule 4.25; provided, however, that Company
may amend Schedule 4.25 so long as such amendment occurs by written notice to
Agent not less than 10 days prior to the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States, and so long as, at the time of such written notification, Company
provides Agent a Collateral Access Agreement with respect thereto.

Section 5.13 Further Assurances. At any time or from time to time upon the
request of Agent or Service Agent, each Loan Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Agent or Service Agent may reasonably request in order
to effect fully the purposes of the Loan Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent or Service Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are secured
by substantially all of the assets of Company and its Subsidiaries and all of
the outstanding Capital Stock of Company and its Subsidiaries (subject to
limitations contained in the Loan Documents with respect to Foreign
Subsidiaries).

Section 5.14 Miscellaneous Business Covenants. Unless otherwise consented to by
Agent, Service Agent and Required Lenders:

(a) Non-Consolidation. Company will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its Board of Directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

(b) Cash Management Systems. Company and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to the Agent and Service
Agent, including, without limitation, with respect to blocked account
arrangements.

(c) Communication with Accountants. Each Loan Party executing this Agreement
authorizes Agent and Service Agent to communicate directly with such Loan
Party’s independent certified public accountants and authorizes and shall
instruct those accountants to communicate (including the delivery of audit
drafts and letters to management) with Agent and Service Agent information
relating to any Loan Party with respect to the business, results of operations
and financial condition of any Loan Party; provided, however, that (i) Agent or
the Service Agent, as the case may be, shall provide such Loan Party with notice
at least two (2) Business Days prior to first initiating any such communication,
and (ii) so long as no Event of Default has occurred and is continuing, the
Agent shall (x) first make any requests for information to the Loan Parties so
that they may provide such information before requesting such information from
the Loan Party’s independent certified public accountants and (y) invite the
Loan Parties to participate in such communications.

Section 5.15 Borrowing Base. Company and its Subsidiaries shall maintain all
Revolving Loans and Letter of Credit Obligations in compliance with the then
current Borrowing Base.

Section 5.16 Post-Closing Matters Company shall, and shall cause each of the
Loan Parties to, satisfy the requirements set forth on Schedule 5.16 on or
before the date specified for such requirement or such later date to be
determined by Agent.

ARTICLE VI
NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article VI.

Section 6.1 Indebtedness. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except Permitted Indebtedness.

Section 6.2 Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.

Section 6.3 Equitable Lien. If any Loan Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Agent or
Required Lenders to the creation or assumption of any such Lien not otherwise
permitted hereby.

Section 6.4 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale permitted under
Section 6.9 and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) no Loan Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.

Section 6.5 Restricted Junior Payments. No Loan Party shall, nor shall it permit
any of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that so long as (i) no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby, (ii) Company and its
Subsidiaries are in pro forma (historical and projected) compliance with all
financial covenants in Section 6.8, and (iii) Consolidated Liquidity shall be no
less than $10,000,000, in each case, both before and after giving effect to any
Restricted Junior Payment, the Company may, commencing on and after January 1,
2015, make Restricted Junior Payments to the extent necessary to permit Company
to repurchase shares of Capital Stock of Company, in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year, so long as Company applies the amount of
any such Restricted Junior Payment for such purpose.

Section 6.6 Restrictions on Subsidiary Distributions. Except as provided herein,
no Loan Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by clause (g) of the definition
of Permitted Indebtedness that impose restrictions on the property so acquired,
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, and
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement. No Loan Party shall, nor
shall it permit its Subsidiaries to, enter into any Contractual Obligations
which would prohibit a Subsidiary of Company from being a Loan Party.

Section 6.7 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except Permitted Investments. Notwithstanding the foregoing, in no
event shall any Loan Party make any Investment which results in or facilitates
in any manner any Restricted Junior Payment not otherwise permitted under the
terms of Section 6.5.

Section 6.8 Financial Covenants.

(a) Leverage Ratio. Company and its Subsidiaries shall not permit the Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending December 31, 2013, to exceed the correlative ratio indicated:

      Fiscal Quarter   Leverage Ratio
December 31, 2013
  7.75:1.00
March 31, 2014
  6.00:1.00
June 30, 2014
  5.50:1.00
September 30, 2014
  5.25:1.00
December 31, 2014
  5.00:1.00
March 31, 2015
  4.75:1.00
June 30, 2015
  4.50:1.00
September 30, 2015
  4.25:1.00
December 31, 2015
  4.25:1.00
March 31, 2016
  4.25:1.00
June 30, 2016
  4.25:1.00
September 30, 2016 and each Fiscal Quarter ending thereafter
  4.00:1.00

(b) Maximum Consolidated Capital Expenditures. Company shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Quarter indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Quarter:

          Fiscal Quarter   Consolidated Capital Expenditures
December 31, 2013
  $ 2,500,000  
March 31, 2014
  $ 2,500,000  
June 30, 2014
  $ 3,500,000  
September 30, 2014
  $ 3,000,000  
December 31, 2014
  $ 2,500,000  
March 31, 2015
  $ 2,500,000  
June 30, 2015
  $ 3,500,000  
September 30, 2015
  $ 3,000,000  
December 31, 2015
  $ 2,500,000  
March 31, 2016
  $ 2,500,000  
June 30, 2016
  $ 3,500,000  
September 30, 2016
  $ 3,000,000  
December 31, 2016
  $ 2,500,000  
March 31, 2017
  $ 2,500,000  
June 30, 2017
  $ 3,500,000  
September 30, 2017
  $ 3,000,000  
December 31, 2017
  $ 2,500,000  
March 31, 2018
  $ 2,500,000  
June 30, 2018
  $ 3,500,000  
September 30, 2018
  $ 3,000,000  
December 31, 2018
  $ 2,500,000  
March 31, 2019
  $ 2,500,000  
June 30, 2019
  $ 3,500,000  
September 30, 2019
  $ 3,000,000  

(c) Minimum Borrowing Base Availability. Borrowers shall not permit Borrowing
Base Availability to be less than $19,500,000 at any time; provided, that, if
the Leverage Ratio as of the last day of the Fiscal Quarter ending December 31,
2014 is less than 5.00 to 1.00, then such amount shall be reduced to $17,500,000
at all times thereafter. Borrowers agree that compliance with the foregoing
covenant will be determined after the Service Agent implements a reserve of
$19,500,000 or 17,500,000, as applicable, in the calculation of the Borrowing
Base at the time of each Revolving Loan and Letter of Credit and in connection
with any required minimum Availability condition in this Agreement and the other
Loan Documents.

(d) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments approved by Agent
in its sole discretion) using the historical financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Company and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

Section 6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which, when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are less than $2,000,000;
provided (A) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
Company), (B) no less than 75% thereof shall be paid in Cash, and (C) the Net
Asset Sale Proceeds thereof shall be applied as required by Section 2.13(a);

(d) disposals of obsolete or worn out property;

(e) Permitted Acquisitions;

(f) Permitted Investments; and

(g) the sales, transfers and acquisitions constituting the Designated
Transaction.

Section 6.10 Disposal of Subsidiary Interests. Except for any sale or
disposition of all of its interests in the Capital Stock of any of its
Subsidiaries in compliance with the provisions of Section 6.9 and except for
Permitted Acquisitions of less than 100% of the Capital Stock of any Person, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to qualify directors if
required by applicable law; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to another Loan Party (subject
to the restrictions on such disposition otherwise imposed hereunder), or to
qualify directors if required by applicable law.

Section 6.11 Sales and Lease Backs. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Company or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Company or any of its Subsidiaries) in connection with such lease.

Section 6.12 Transactions with Shareholders and Affiliates. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Company or any of its Subsidiaries or
with any Affiliate of Company or of any such holder; provided, however, that the
Loan Parties and their Subsidiaries may enter into or permit to exist any such
transaction if both Agent has consented thereto in writing prior to the
consummation thereof and the terms of such transaction are not less favorable to
Company or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
further, provided, that the foregoing restrictions shall not apply to any of the
following:

(a) any transaction among the Loan Parties;

(b) reasonable and customary fees paid to members of the Board of Directors (or
similar governing body) of Company and its Subsidiaries;

(c) compensation arrangements for officers and other employees of Company and
its Subsidiaries entered into in the ordinary course of business;

(d) transactions described in Schedule 6.12; and

(e) transactions permitted under Section 6.5.

Company shall disclose in writing each transaction with any holder of 5% or more
of any class of Capital Stock of Company or any of its Subsidiaries or with any
Affiliate of Company or of any such holder to Agent (other than transactions
conducted among Loan Parties).

Section 6.13 Conduct of Business. From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in by such Loan Party on the Closing Date
and businesses reasonably related thereto or (b) such other lines of business as
may be consented to by Agent and Required Lenders.

Section 6.14 Broker’s Fees. No Loan Party shall make or enter into any contracts
to make any payments to any broker in connection with procuring the Loans
without the Agent’s prior written consent.

Section 6.15 Changes to Certain Agreements and Organizational Documents. (a) No
Loan Party shall, nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any Related Agreement after the Closing
Date without in each case obtaining the prior written consent of Agent and
Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

(b) No Loan Party shall (i) amend or permit any amendments to any Loan Party’s
Organizational Documents; or (ii) amend or permit any amendments to, or
terminate or waive any provision of, any Material Contract if such amendment,
termination, or waiver would be adverse to Agent or the Lenders.

(c) No Loan Party shall, nor shall it permit any of its Subsidiaries to, amend
or otherwise change the terms of any Subordinated Indebtedness, except as may be
permitted pursuant to the applicable subordination and/or intercreditor
arrangements, the terms and conditions of which are reasonably satisfactory to
the Required Lenders.

Section 6.16 Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31 without the written
consent of the Agent.

Section 6.17 Deposit Accounts and Securities Accounts. No Loan Party shall
establish or maintain a Deposit Account or a Securities Account that is not
subject to a Control Agreement except for Deposit Accounts in which the amount
on deposit does not exceed $50,000 for any Deposit Account and $200,000 in the
aggregate for all such Deposit Accounts.

Section 6.18 Prepayments of Certain Indebtedness. No Loan Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.9, and (c) the Indebtedness identified by the Borrowers to the Agent and the
Lenders in writing prior to the Closing Date then outstanding solely with the
proceeds of the Term Loan B.

Section 6.19 Anti-Terrorism Laws. None of the Loan Parties, nor any of their
Affiliates or agents shall:

(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,

(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the OFAC Sanctions Programs or

(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT Act or any
other Anti-Terrorism Law.

The Company shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Company’s compliance with this Section 6.19.

ARTICLE VII
GUARANTY

Section 7.1 Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

Section 7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date.
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this
Section 7.2, any assets or liabilities of such Guarantor arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. "Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.2), minus (B) the aggregate amount of all payments received on
or before such date by such Guarantor from the other Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor. The allocation among Guarantors of their
obligations as set forth in this Section 7.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

Section 7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of any Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to Service Agent for the ratable benefit of Beneficiaries, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against a Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

Section 7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Agent or Service Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent or Service Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Loan Documents and Bank Product Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, the Bank
Product Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Loan Documents, the Bank Product
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Loan Document, the Bank
Product Agreements or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any Collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which any Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

Section 7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against any Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other Person, (iii)
proceed against or have resort to any balance of any Deposit Account or credit
on the books of any Beneficiary in favor of any Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Company or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Company or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

Section 7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Service Agent
on behalf of Beneficiaries and shall forthwith be paid over to Service Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

Section 7.7 Subordination of Other Obligations. Any Indebtedness of any Borrower
or any Guarantor now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by such Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for Service Agent on behalf of
Beneficiaries and shall forthwith be paid over to Service Agent for the benefit
of Beneficiaries to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of such
Guarantor under any other provision hereof.

Section 7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 7.9 Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 7.10 Financial Condition of Borrowers. Any Credit Extension may be made
to Company or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of any
Borrower at the time of any such grant or continuation is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of any Borrower. Each Guarantor has adequate means to obtain
information from any Borrower on a continuing basis concerning the financial
condition of any Borrower and its ability to perform its obligations under the
Loan Documents and the Bank Product Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of any
Borrower and of all circumstances bearing upon the risk of non-payment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of any Borrower now known or hereafter
known by any Beneficiary.

Section 7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against any Borrower or any other Guarantor. The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Guarantor or by any
defense which any Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Service Agent, or allow the claim of Service
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

Section 7.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until all of the Guaranteed Obligations shall have been
paid in full. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)II) of the Commodity Exchange Act.

ARTICLE VIII
EVENTS OF DEFAULT

Section 8.1 Events of Default. If any one or more of the following conditions or
events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrowers to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment or otherwise;
(iii) when due any Reimbursement Obligation; or (iv) when due any interest on
any Loan or any fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$1,000,000 or more or with an aggregate principal amount of $2,500,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Loan Party with respect to any other material term of (A) one
or more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (B) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase or defeasance
of, or to cause Company or any of its Subsidiaries to make any offer to prepay,
redeem, repurchase or defease such Indebtedness, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.5, Section 5.1, Section 5.2,
Section 5.3, Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section 5.8,
Section 5.9, Section 5.10, Section 5.11, Section 5.13, Section 5.14,
Section 5.15 or Section 5.15 or Article VI; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Loan Party becoming
aware of such default, or (ii) receipt by Company of notice from Agent or any
Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Company or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$1,000,000 or (ii) in the aggregate at any time an amount in excess of
$2,500,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Company or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
results in or might reasonably be expected to result in liability of Company,
any of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$2,500,000 during the term hereof; or (ii) there exists any fact or circumstance
that reasonably could be expected to result in the imposition of a Lien or
security interest under Section 412(n) of the Internal Revenue Code or under
ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Agent or any Secured Party to take any action within its control
based upon accurate and timely information provided by Administrative Borrower
with respect to any changes affecting any Loan Party or any Collateral, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party; or

(m) Proceedings. Either (i) any Loan Party is criminally indicted or (ii) a
criminal or civil proceeding is commenced against any Loan Party, that in any
case, may reasonably be expected (as determined in the Agent’s reasonable
discretion) to lead to (i) a forfeiture of any property of such Loan Party
having a fair market value in excess of $750,000, or (ii) a fine, penalty or
other payment in excess of $750,000; or

(n) Cessation of Business. (i) Any Borrower is enjoined, restrained or in any
way prevented by the order of any court or any Governmental Authority from
conducting all or any material part of its business for more than 15 days;
(ii) any other cessation of a material part of the business of Company or any of
its Subsidiaries for a period which materially and adversely affects Company and
its Subsidiaries taken as a whole; or (iii) any material damage to, or loss,
theft or destruction of, any material amount of Collateral whether or not
insured or any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty which causes, for more than 15 consecutive
days, the cessation or substantial curtailment of revenue producing activities
at a material portion of the Real Properties; or

(o) Subordinated Indebtedness. There shall occur and be continuing any “Event of
Default” (or any comparable term) under, and as defined in the documents
evidencing or governing any Subordinated Indebtedness, (ii) any of the
Obligations for any reason shall cease to be “Senior Indebtedness” or
“Designated Senior Indebtedness” (or any comparable terms) under, and as defined
in the documents evidencing or governing any Subordinated Indebtedness,
(iii) any Indebtedness other than the Obligations shall constitute “Designated
Senior Indebtedness” (or any comparable term) under, and as defined in, the
documents evidencing or governing any Subordinated Indebtedness, (iv) any holder
of Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness (including, without limitation, any Subordination
Agreement), or (v) the subordination provisions of the documents (including,
without limitation, any Subordination Agreement) evidencing or governing any
Subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or

THEN, (A) upon the occurrence of any Event of Default described in
Section 8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence of
any other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Administrative Borrower by Agent, (1) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate;
(2) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Loan Party: (x) the unpaid principal
amount of and accrued interest on the Loans and Reimbursement Obligations, and
(y) all other Obligations; provided, the foregoing shall not affect in any way
the obligations of Lenders under Section 2.3(e); (3) Agent may enforce any and
all Liens and security interests created pursuant to Collateral Documents;
(4) the Borrowers shall Cash Collateralize each Letter of Credit then
outstanding; and (5) the Borrowers shall be obligated to provide (and Borrowers
agree that they will provide) Bank Product Collateralization to be held as
security for the Borrowers’ Obligations in respect of outstanding Bank Product
Obligations.

ARTICLE IX
AGENT AND SERVICE AGENT

Section 9.1 Appointment of Agent and Service Agent.

(a) PNC Bank, National Association is hereby appointed Service Agent hereunder
and under the other Loan Documents and each Lender hereby authorizes PNC Bank,
National Association, in such capacity, to act as its agent in accordance with
the terms hereof and the other Loan Documents, including, without limitation, to
make Protective Advances, and loans, for Service Agent or on behalf of the
applicable Lenders as provided in this Agreement or any other Loan Document and
to perform, exercise and enforce any and all other rights and remedies of the
Lenders with respect to the Loan Parties, the Obligations or otherwise related
to any of same to the extent reasonably incidental to the exercise by Service
Agent of the rights and remedies specifically authorized to be exercised by
Service Agent by the terms of this Agreement or any other Loan Parties.

(b) TSL is hereby appointed Agent hereunder and under the other Loan Documents
and each Lender hereby authorizes TSL, in such capacity, to act as its agent in
accordance with the terms hereof and the other Loan Documents, including,
without limitation, to make loans and Protective Advances, for Agent or on
behalf of the applicable Lenders as provided in this Agreement or any other Loan
Document and to perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by Agent of the rights and remedies specifically authorized to be
exercised by Agent by the terms of this Agreement or any other Loan Parties.

(c) Each of Agent and Service Agent hereby agrees to act upon the express
conditions contained herein and the other Loan Documents, as applicable. The
provisions of this Article IX are solely for the benefit of Agent, Service Agent
and Lenders and no Loan Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, each of Agent and Service Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries.

Section 9.2 Powers and Duties. Each Lender irrevocably authorizes Agent and
Service Agent to take such action on such Lender’s behalf and to exercise such
powers, rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Agent and Service Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each of Agent and Service Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents. Each of Agent and Service Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No Agent
shall have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon Agent or Service Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.

Section 9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
Agent or Service Agent to Lenders or by or on behalf of any Loan Party to Agent
or Service Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall Agent or Service Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Service Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit
Obligations or the component amounts thereof.

(b) Exculpatory Provisions. No Agent or Service Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Agent or Service Agent under or in connection with
any of the Loan Documents except to the extent caused by such Agent’s or Service
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. Each of Agent and
Service Agent shall be entitled to refrain from any act or the taking of any
action (including the failure to take an action) in connection herewith or any
of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent or
Service Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Required Lenders
(or such other Lenders, as the case may be), such Agent or Service Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each of Agent and
Service Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against Agent
or Service Agent as a result of such Agent or Service Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 10.5).

(c) Notice of Default. No Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest and fees required to be
paid to Agent or Service Agent for the account of the Lenders, unless such Agent
or Service Agent shall have received written notice from a Lender or the Loan
Party referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” Each of Agent and Service
Agent will notify the Lenders of its receipt of any such notice. Each of Agent
and Service Agent shall take such action with respect to any such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until such Agent or Service
Agent has received any such direction, such Agent or Service Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interest of the Lenders.

Section 9.4 Agent and Service Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, Agent or Service Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, each of Agent and Service Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each of Agent and Service Agent in its individual capacity. Agent or Service
Agent and their Affiliates may accept deposits from, lend money to, own
securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Company or any of its Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.

Section 9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan and/or Revolving Loans on the Closing Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by Agent, Service Agent,
Required Lenders or Lenders, as applicable on the Closing Date.

(c) Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Related Funds owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party and
(ii) covenants and agrees that from and after the Closing Date neither such
Lender nor its Affiliates and Related Funds shall purchase any trade debt or
Indebtedness of any Loan Party other than the Obligations or Capital Stock
described in clause (i) above without the prior written consent of Agent.

Section 9.6 Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH OF AGENT AND SERVICE AGENT, THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
EMPLOYEES AND AGENTS OF AGENT AND SERVICE AGENT (EACH, AN “INDEMNITEE AGENT
PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN
REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR
PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE
IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; PROVIDED, NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
FROM SUCH INDEMNITEE AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE
ORDER. IF ANY INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE
SHALL, IN THE OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME
IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND
CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL
INDEMNITY IS FURNISHED; PROVIDED, IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY
LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY,
OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR
DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; AND PROVIDED
FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY
ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE,
PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT DESCRIBED IN THE
PROVISO IN THE IMMEDIATELY PRECEDING SENTENCE. NOTWITHSTANDING THE FOREGOING, IN
NO EVENT SHALL ANY REVOLVING LOAN LENDER BE REQUIRED TO INDEMNIFY THE AGENT (OR
ANY OF ITS INDEMNITEE AGENT PARTIES) WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITIES AND COSTS INCURRED IN CONNECTION WITH THE FORECLOSURE UPON (OR OTHER
EXERCISE OF SECURED CREDITOR RIGHTS AND REMEDIES SOLELY WITH RESPECT TO), OR
OWNERSHIP OF, SPECIFIED TERM PRIORITY COLLATERAL BY AGENT OR ANY TERM LOAN
LENDER (OR ANY ENTITY CREATED BY AGENT OR THE TERM LOAN LENDERS FOR PURPOSES OF
OWNING SPECIFIED TERM PRIORITY COLLATERAL ON BEHALF OF THE AGENT OR TERM LOAN
LENDERS).

Section 9.7 Successor Agent and Service Agent.

(a) Agent may resign at any time by giving thirty days’ (or such shorter period
as shall be agreed by the Required Lenders) prior written notice thereof to
Lenders, Company and the Service Agent. Upon any such notice of resignation,
Required Lenders shall have the right, upon five Business Days’ notice to
Administrative Borrower, to appoint a successor Agent. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders appoint a
successor Agent from among the Lenders. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall promptly (i) transfer to
such successor Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Agent under the Loan Documents, and (ii) execute and deliver to such
successor Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Agent of the security interests created under the Collateral
Documents, whereupon such retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article IX shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Agent may assign its rights
and duties as Agent hereunder to an Affiliate of TSL without the prior written
consent of, or prior written notice to, Company or the Lenders; provided that
Borrowers and the Lenders may deem and treat such assigning Agent as Agent, as
applicable, for all purposes hereof, unless and until such assigning Agent
provides written notice to Administrative Borrower and the Lenders of such
assignment. Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Agent hereunder and
under the other Loan Documents.

(c) Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by Agent. Agent hereby appoints PNC Bank,
National Association as Agent’s sub-agent to enter into, and perform all its
duties and exercise its rights and powers under, the Control Agreements in
accordance with the Loan Documents. Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 9.3, Section 9.6 and of this Section 9.7 shall apply to any of the
Affiliates of Agent and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent. All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of Section 9.3, Section 9.6 and of
this Section 9.7 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory and
rights to indemnification) and shall have all of the rights, benefits and
privileges of a third party beneficiary, including an independent right of
action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to Agent
and not to any Loan Party, Lender or any other Person and no Loan Party, Lender
or any other Person shall have the rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub-agent. The Agent reserves the
right to replace and/or remove any of its sub-agents at any time.

(d) Service Agent may resign at any time by giving thirty days’ (or such shorter
period as shall be agreed by the Required Lenders) prior written notice thereof
to Lenders, Company and Agent. Upon any such notice of resignation, Required
Lenders shall have the right, upon five Business Days’ notice to Administrative
Borrower, to appoint a successor Service Agent. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Service Agent gives notice of its
resignation, then the retiring Service Agent may, on behalf of the Lenders
appoint a successor Service Agent from among the Lenders. Upon the acceptance of
any appointment as Service Agent hereunder by a successor Service Agent, that
successor Service Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Service Agent, and the
retiring Service Agent shall promptly (i) transfer to such successor Service
Agent all sums, Securities and other items of Collateral held under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Service Agent under the Loan Documents, and (ii) execute and deliver to such
successor Service Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Service Agent of the security interests created
under the Collateral Documents, whereupon such retiring Service Agent shall be
discharged from its duties and obligations hereunder. After any retiring Service
Agent’s resignation hereunder as Service Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Service Agent hereunder.

(e) Service Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Loan Document by or through
any one or more sub-agents appointed by Service Agent. Service Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of Section 9.3, Section 9.6 and of this
Section 9.7 shall apply to any of the Affiliates of Service Agent and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Service Agent.
All of the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 9.3, Section 9.6 and of this Section 9.7
shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent
and Affiliates were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by Service Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to Service Agent
and not to any Loan Party, Lender or any other Person and no Loan Party, Lender
or any other Person shall have the rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub-agent. The Service Agent
reserves the right to replace and/or remove any of its sub-agents at any time.

Section 9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Service Agent or Agent, as applicable, on behalf of and for the
benefit of Lenders, to be the agent for and representative of Lenders with
respect to the Guaranty, the Collateral and the Collateral Documents. Subject to
Section 10.5, without further written consent or authorization from Lenders,
Service Agent or Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Company, Service
Agent, Agent and each Lender hereby agree that (i) no Lender shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Agent, on behalf of Lenders in accordance
with the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Agent, and (ii) in the event of a
foreclosure by Agent on any of the Collateral pursuant to a public or private
sale or any sale of the Collateral in a case under the Bankruptcy Code, Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Agent, as agent for and representative of Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Agent at such sale.

Section 9.9 Agency for Perfection. Agent, Service Agent and each Lender hereby
appoints Agent, Service Agent and each other Lender as agent and bailee for the
purpose of perfection the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and Agent, Service Agent and each Lender hereby acknowledges that it
holds possession of or otherwise controls any such Collateral for the benefit of
the Agent, Service Agent and the Lenders as secured party. Should Service Agent
or any Lender obtain possession or control of any such Collateral, Service Agent
or such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefore shall deliver such Collateral to Agent or in accordance with Agent’s
instructions. In addition, Agent shall also have the power and authority
hereunder to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

Section 9.10 Subordination Agreements. Each Lender and Agent hereby grants to
Agent all requisite authority to enter into or otherwise become bound by each
Subordination Agreement and to bind each Lender and Agent thereto by Agent’s
entering into or otherwise becoming bound thereby, and no further consent or
approval on the part of any Lender or Agent is or will be required in connection
with the performance by Agent of any Subordination Agreement.

Section 9.11 Reports and Other Information; Confidentiality; Disclaimers. By
becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that the Agent or Service Agent furnish such
Lender or the Agent or Service Agent, promptly after it becomes available, a
copy of each field audit or examination report with respect to Company or its
Subsidiaries (each a “Report” and collectively, “Reports”) prepared by or at the
request of Agent or Service Agent, and such Agent or Service Agent shall so
furnish each Lender, Service Agent and Agent with such Reports,

(b) expressly agrees and acknowledges that no Agent (i) makes any representation
or warranty as to the accuracy of any Report, and (ii) shall be liable for any
information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or Service Agent or other party performing
any audit or examination will inspect only specific information regarding
Company and its Subsidiaries and will rely significantly upon Company’s and its
Subsidiaries’ books and records, as well as on representations of such Person’s
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the applicable Agent and any
other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to Borrowers, or the indemnifying Lender’s or Agent’s
participation in, or the indemnifying Lender’s or Agent’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
the applicable Agent, and any such other Lender or Agent preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorney’s fees and costs) incurred by
the applicable Agent and any such other Lender or Agent preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender or Agent.

In addition to the foregoing: (x) any Lender, Service Agent or Agent may from
time to time request of Agent or Service Agent in writing that Agent or Service
Agent provide to such Lender, Agent or Service Agent a copy of any report or
document provided by Company or its Subsidiaries to Agent or Service Agent that
has not been contemporaneously provided by Company or such Subsidiary to such
Lender, Agent or Service Agent, and, upon receipt of such request, such Agent or
Service Agent promptly shall provide a copy of same to such Lender, Agent or
Service Agent, (y) to the extent that such Agent or Service Agent is entitled,
under any provision of the Loan Documents, to request additional reports or
information from Company or its Subsidiaries, any Lender, Agent or Service Agent
may, from time to time, reasonably request such Agent or Service Agent to
exercise such right as specified in such Lender’s or Agent’s or Service Agent ‘s
notice to such Agent or Service Agent, whereupon such Agent or Service Agent
promptly shall request of Company the additional reports or information
reasonably specified by such Lender, Agent or Service Agent, and, upon receipt
thereof from Company or Company or such Subsidiary, such Agent or Service Agent
promptly shall provide a copy of same to such Lender, Agent or Service Agent,
and (z) any time that Service Agent renders to Company a statement regarding the
Loan Account, Service Agent shall send a copy of such statement to the Agent.

ARTICLE X
MISCELLANEOUS

Section 10.1 Notices.

(a) Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Loan Party,
Agent, Service Agent or L/C Issuer, shall be sent to such Person’s address as
set forth on Appendix B or in the other relevant Loan Document, and in the case
of any Lender, the address as indicated on Appendix B or otherwise indicated to
Service Agent in writing. Each notice hereunder shall be in writing and may be
personally served or sent by facsimile, email or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
facsimile or email, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
Agent, Service Agent or L/C Issuer shall be effective until received by such
Agent, Service Agent or L/C Issuer.

(b) Electronic Communications.

(i) Agent, Service Agent and each Loan Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent and
Service Agent, provided that the foregoing shall not apply to notices to any
Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Agent and Service Agent that it is incapable of
receiving notices under such Article by electronic communication.

(ii) Unless Service Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

Section 10.2 Expenses. Whether or not the transactions contemplated hereby shall
be consummated, Borrowers agree to pay promptly (a) all of Agent’s and Service
Agent’s actual and reasonable costs and expenses of preparation of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the reasonable fees, expenses and disbursements of counsel to Agent and
Service Agent in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrowers; (c) all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of Agent, for the benefit of Secured Parties,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to Agent and Service Agent and of counsel providing any
opinions that Agent, Service Agent or Required Lenders may request in respect of
the Collateral or the Liens created pursuant to the Collateral Documents;
(d) all of Agent’s and Service Agent’s actual costs and reasonable fees,
expenses for, and disbursements of any of Agent’s and Service Agent’s auditors,
accountants, consultants or appraisers actively working in the administration or
servicing of the Loans, the Collateral and this Agreement, whether internal or
external, and all reasonable attorneys’ fees (including allocated costs of
internal counsel and expenses and disbursements of outside counsel) incurred by
Agent and Service Agent; (e) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Agent and its counsel)
in connection with the custody or preservation of any of the Collateral; (f) all
the actual costs and reasonable expenses of Agent, Service Agent and Lenders in
connection with the attendance at any meetings in connection with this Agreement
and the other Loan Documents (including the meetings referred to in
Section 5.7); and (g) after the occurrence of a Default or an Event of Default,
all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by Agent,
Service Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings; in
each case, for which the invoice for such costs, fees and expenses shall have
been presented to the Administrative Borrower..

Section 10.3 Indemnity.

(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY
AND HOLD HARMLESS, AGENT, SERVICE AGENT AND EACH LENDER, THEIR AFFILIATES AND
THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS
OF AGENT, SERVICE AGENT AND EACH LENDER (EACH, AN "INDEMNITEE”), FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR
SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, NO LOAN PARTY SHALL HAVE ANY
OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED
LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER, OF THAT INDEMNITEE. TO THE EXTENT
THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN
THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against Lenders, Agent, Service Agent,
L/C Issuer and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Borrower hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

Section 10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, L/C Issuer and their respective
Affiliates is hereby authorized by each Loan Party at any time or from time to
time subject to the consent of Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party (in whatever currency) against and on account
of the obligations and liabilities of any Loan Party to such Lender or L/C
Issuer hereunder, the Letters of Credit under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, and the Letters of Credit or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II and although such
obligations and liabilities, or any of them, may be contingent or unmatured or
(c) such obligation or liability is owed to a branch or office of such Lender or
L/C Issuer different from the branch or office holding such deposit or
obligation or such Indebtedness.

Section 10.5 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of Agent and the Required
Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan or Reimbursement Obligation (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.9) or any fee payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any Reimbursement Obligation;

(vii) amend, modify, terminate or waive any provision of Section 2.4(a),
Section 2.15(c), Section 2.16, Section 10.5(b), Section 10.5(c) or
Section 10.6(c)(i);

(viii) amend the definition of “Required Lenders” or “Pro Rata Share”; provided,
with the consent Agent and the Required Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Required Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the Loan
Documents; as in effect on the Closing Date.

(x) amend the definitions of “Affected Lender”, “Bank Product Reserves”, “Book
Value”, “Borrowing Base”, “Borrowing Base Availability”, “Dilution”, “Dilution
Reserve”, “Eligible Accounts Receivable”, “Eligible Inventory”, “Inventory
Volatility Reserve” “Letter of Credit Sublimit”, “Net Amount of Eligible
Accounts Receivable”, “Net Liquidation Percentage”, “Revolver Priority
Collateral” (and any defined term used therein), “Revolver Priority Proceeds” or
“Qualified Cash”;

(xi) subordinate any of the Obligations or any Lien created by this Agreement or
any other Loan Document;

(xii) amend clause (a)(i) or clause (b)(i) of the definition of “Eligible
Assignee”; or

(xiii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

(ii) amend the definition of “Required Class Lenders without the consent of
Required Class Lenders of each such Class; provided, with the consent of Agent
and the Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Required Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(iii) amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension (whether constituting a Revolving Loan or a Term
Loan) without the consent of Required Class Lenders of the affected Class;

(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.14 or Section 2.15 without the consent of Required
Class Lenders of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Agent and the Required Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

(v) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(d)
without the written consent of Agent and L/C Issuer; or

(vi) amend, modify, terminate or waive any provision of Article IX as the same
applies to Agent or Service Agent, or any other provision hereof as the same
applies to the rights or obligations of Agent or Service Agent, in each case
without the consent of such Agent or Service Agent.

(d) Execution of Amendments, etc. Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Loan Party, on
such Loan Party.

Section 10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitee Agent Parties under Section 9.6,
Indemnitees under Section 10.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agent, Service Agent and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Register. Loan Parties, Service Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments, Loans and Letter of Credit Obligations listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Service Agent and recorded in the Register as provided in Section
10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments,
Loans or Letter of Credit Obligations.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (a)(i) or clause (b)(i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Company Administrative Borrower and Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of (A) in the case of the assignment of Term Loans, Agent, and (B) in the case
of the assignment of Revolving Loans, Agent and the Service Agent; provided,
each such assignment pursuant to this Section 10.6(c)(ii) shall be in an
aggregate amount of not less than (A) $1,000,000 (or such lesser amount as may
be agreed to by Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $1,000,000 (or such lesser amount as may be agreed to by Agent or as shall
constitute the aggregate amount of the Term Loan A or Term Loan B of the
assigning Lender) with respect to the assignment of Term Loans.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Service Agent an Assignment Agreement, together with such forms or
certificates with respect to United States federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to Service Agent pursuant to Section 2.19(d).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms or certificates required by this
Agreement in connection therewith, Service Agent shall record the information
contained in such Assignment Agreement in the Register, shall give prompt notice
thereof to Administrative Borrower and shall maintain a copy of such Assignment
Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Revolving Commitments or Loans or any
interests therein shall at all times remain within its exclusive control); and
(iv) such Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Loan Party other than the
Obligations or any Capital Stock of any Loan Party.

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the later (i) of the “Effective Date” specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register: (A) the assignee thereunder shall have the rights and obligations
of a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, (1) L/C Issuer shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder, and (2) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (C) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (D) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to Service
Agent for cancellation, and thereupon Company shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(h) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates) in all or any part of its Commitments, Loans, Letter of
Credit Obligations or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Loan Documents) supporting the
Loans hereunder in which such participant is participating. Loan Parties agree
that each participant shall be entitled to the benefits of Sections 2.17(c),
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.6(c); provided, a participant that
would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.19 unless, at the time such participant is claiming such
benefits, Administrative Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrowers, to comply
with 2.19 as though it were a Lender. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.

(ii) In the event that any Lender sells participations in its Commitments, Loans
or in any other Obligation hereunder, such Lender shall, acting solely for this
purpose as a non-fiduciary agent of Borrowers, maintain a register on which it
enters the name of all participants in the Commitments, Loans or Obligations
held by it and the principal amount (and stated interest thereon) of the portion
of such Commitments, Loans or Obligations which are the subject of the
participation (the “Participant Register”). A Commitment, Loan or Obligation
hereunder may be participated in whole or in part only by registration of such
participation on the Participant Register (and each Note shall expressly so
provide). The Participant Register shall be available for inspection by
Administrative Borrower at any reasonable time and from time to time upon
reasonable prior notice.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender or Agent may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and any agent, trustee or representative of such Person (without the
consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, no
Lender or Agent, as between Loan Parties and such Lender or Agent, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided further, in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” or “Agent” or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.

Section 10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.8 Survival of Representations, Warranties and Agreements. Except for
obligations that by their terms expressly survive the termination of this
Agreement, this Agreement shall terminate when all Obligations (other than
inchoate indemnification obligations with respect to which no claim has been
asserted) shall be paid in full in Cash (or, in the case of Letters of Credit,
suspended for cancellation or Cash Collateralization) and all Commitments have
been terminated. All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension. Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.17(c), 2.18, 2.19,
10.2, 10.3, 10.4, and 10.10 and the agreements of Lenders set forth in
Sections 2.16, 9.3(b) and 9.6 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

Section 10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of
Agent or Service Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Agent, Service
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

Section 10.10 Marshalling; Payments Set Aside. Neither Agent or Service Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Loan Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
Service Agent, L/C Issuer or Lenders (or to Service Agent, on behalf of Lenders
or L/C Issuer, or Service Agent, Agent, L/C Issuer or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 10.11 Severability. In case any provision in or obligation hereunder or
any Note or other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Loan
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

Section 10.13 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

Section 10.15 CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1(y) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT AGENT, SERVICE AGENT AND LENDERS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(b) EACH SUBSIDIARY OF THE COMPANY HEREBY APPOINTS ADMINISTRATIVE BORROWER AS
ITS AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS IN NEW YORK CITY, AND
ADMINISTRATIVE BORROWER HEREBY APPOINTS LOWENSTEIN SANDLER LLP (ON BEHALF OF
ITSELF AND EACH OF ITS SUBSIDIARIES) AS AGENT IN NEW YORK CITY FOR THE SERVICE
OF PROCESS AND AGREES THAT PROCESS MAY BE SERVED ON LOWENSTEIN SANDLER LLP BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO LOWENSTEIN SANDLER LLP, LOCATED AT
1251 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10020 (ATTENTION: MICHAEL A.
BUXBAUM, ESQ.). ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN PARTY IF GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR
MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.
IN THE EVENT LOWENSTEIN SANDLER LLP SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID, ADMINISTRATIVE BORROWER SHALL PROMPTLY APPOINT AND
MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH
RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 10.15 ABOVE, AND ACCEPTABLE TO
AGENT, AS EACH LOAN PARTY’S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH
LOAN PARTY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY
SUCH ACTION, SUIT OR PROCEEDING.

Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.17 Confidentiality. Agent, Service Agent and each Lender shall hold
all non-public information regarding Company and its Subsidiaries and their
businesses identified as such by Company and obtained by such Lender from
Company or its Subsidiaries pursuant to the requirements hereof in accordance
with Agent’s, Service Agent’s or such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by each
Loan Party that, in any event, Agent or Service Agent or Lender may make
(i) disclosures of such information to Affiliates of Agent, Service Agent or
such Lender and to their agents, advisors, directors and shareholders (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by any such Lender of any Loans or any participations therein,
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any of Agent, Service Agent or any Lender, (iv) disclosure
to any Lender’s financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the information,
(v) disclosures of such information to any investors and partners of any Lender,
provided that prior to any disclosure, such investor or partner is informed of
the confidential nature of the information, and (vi) disclosure required or
requested in connection with any public filings, whether pursuant to any
securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, Agent, Service Agent and each Lender shall
make reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information. Notwithstanding
anything to the contrary set forth herein, each party (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
Notwithstanding the foregoing, on or after the Closing Date, Agent or Service
Agent may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements relating to this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of one or more of the Loan Parties) (collectively, “Trade Announcements”).
No Loan Party shall issue any Trade Announcement except (A) disclosures required
by applicable law, regulation, legal process or the rules of the Securities and
Exchange Commission or (B) with the prior approval of Agent and, in instances
where such Trade Announcement would identify the Service Agent by name, the
Service Agent.

Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrowers shall pay to Service Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrowers. In determining whether the interest contracted for,
charged, or received by Service Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

Section 10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

Section 10.20 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company, Agent and Service Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

Section 10.21 PATRIOT Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the PATRIOT Act.

Section 10.22 Administrative Borrower. Each Borrower hereby designates the
Company as its Administrative Borrower to act as its representative and agent on
its behalf, for the purposes of issuing Funding Notices and notices of
conversion or continuation, giving instructions with respect to the disbursement
of the proceeds of the Term Loans and Revolving Loans, selecting interest rate
options, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions on behalf of each
Borrower under the Loan Documents. The Service Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from the Company
in its capacity as Administrative Borrower as a notice or communication from
each Borrower. Each warranty, covenant, agreement and undertaking made on behalf
of each Borrower by the Company in its capacity as Administrative Borrower for
the Borrowers shall be deemed for all purposes to have been made by each
Borrower and shall be binding upon and enforceable against each Borrower to the
same extent as it if the same had been made directly by each of the Borrowers.
Such appointment shall remain in full force and effect unless and until Agent
and Service Agent shall have received written notice signed by each Borrower
terminating such appointment. The Borrowers shall have the right, to appoint
another Borrower as Administrative Borrower with the prior written consent of
Agent and Service Agent (such consent not to be unreasonably withheld or
delayed). It is understood that the handling of the loan account and Collateral
of the Borrowers in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agent, Service Agent nor the Lenders
shall incur liability to the Borrowers as a result hereof. Each of the Borrowers
expects to derive benefit, directly or indirectly, from the handling of the loan
account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Agent, Service Agent and the Lenders to do so,
and in consideration thereof, each of the Borrowers hereby jointly and severally
agrees to indemnify the Indemnitees and hold the Indemnitees harmless against
any and all liability, expense, loss or claim of damage or injury, made against
such Indemnitee by any of the Borrowers or by any third party whosoever, arising
from or incurred by reason of (a) the handling of the loan account and
Collateral of the Borrowers as herein provided, (b) the Agent, Service Agent and
the Lenders relying on any instructions of the Administrative Borrower, or
(c) any other action taken by Agent or Service Agent or any Lender hereunder or
under the other Loan Documents.

Section 10.23 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Beneficiaries under the Loan Documents, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 10.23), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 10.23
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 10.23(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent, Service Agent or Lenders under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent, Service Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent, Service Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Agent or Service
Agent or Lender with respect to the failure by any Borrower to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 10.23 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 10.23, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 10.23 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 10.23 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or Agent
or Service Agent or Lender.

(f) Each Borrower represents and warrants to Agent, Service Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants to Agent, Service Agent and Lenders that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.

(g) The provisions of this Section 10.23 are made for the benefit of each
Beneficiary, and its successors and assigns, and may be enforced by it or them
from time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of each Beneficiary, or any of its
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 10.23 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 10.23 will forthwith be
reinstated in effect, as though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent, Service Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Beneficiary
hereunder or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent
and Service Agent, and such Borrower shall deliver any such amounts to Service
Agent for application to the Obligations in accordance with this Agreement.

Section 10.24 Bank Product Providers. Each Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent or Service Agent is acting. Each of Agent and Service
Agent hereby agrees to act as agent for such Bank Product Providers and, by
virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed such Agent and Service
Agent as its agent and to have accepted the benefits of the Loan Documents. It
is understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Agent or Service Agent and the right to share
in payments and collections out of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, by virtue of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that Agents
shall have the right, but shall have no obligation (except as otherwise agreed
in a writing by Agents and the Lenders), to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent and Service Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. Agent and Service Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent and Service Agent
shall be entitled to assume that the amount due and payable to the applicable
Bank Product Provider is the amount last certified to Agent and Service Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Borrowers acknowledge and agree that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWERS:

METALICO, INC.
AMERICAN CATCON, INC.
BUFFALO SHREDDING AND RECOVERY,
LLC
FEDERAL AUTOCAT RECYCLING, L.L.C.
GOODMAN SERVICES, INC.
HYPERCAT ADVANCED CATALYST PRODUCTS, LLC
MAYCO INDUSTRIES, INC.
METALICO AKRON, INC.
METALICO ALUMINUM RECOVERY, INC.
METALICO BUFFALO, INC.
METALICO JBI CLEVELAND, LLC
METALICO PITTSBURGH, INC.
METALICO ROCHESTER, INC.
METALICO TRANSFER, INC.
METALICO TRANSPORT, INC.
METALICO YOUNGSTOWN, INC.
SANTA ROSA LEAD PRODUCTS, INC.
SKYWAY AUTO PARTS, INC.
TOTALCAT GROUP, INC.
TRANZACT CORPORATION

By       /s/ Michael J. Drury      
Name: Michael J. Drury
Title: Authorized Representative


GUARANTORS:

ABBY BURTON, LLC


ADRIANA ELEVEN, LLC
ALLISON MAIN, LLC
CATHERINE LAKE, LLC
ELIZABETH HAZEL LLC
ELLEN BARLOW, LLC
GENERAL SMELTING & REFINING, INC.
MACKENZIE SOUTH, LLC
MEGAN DIVISION, LLC
MELINDA HAZEL LLC
METALICO AKRON REALTY, INC.
METALICO ALABAMA REALTY, INC.
METALICO COLLIERS REALTY, INC.
METALICO-GRANITE CITY, INC.
METALICO GULFPORT REALTY, INC.
METALICO NEVILLE REALTY, INC.
METALICO NEW YORK, INC.
METALICO SYRACUSE REALTY, INC.
METALICO TRANSFER REALTY, INC.
OLIVIA DEFOREST, LLC
RIVER HILLS BY THE RIVER, INC.
WEST COAST SHOT, INC.

By       /s/ Michael J. Drury      
Name: Michael J. Drury
Title: Authorized Representative




   PNC BANK, NATIONAL ASSOCIATION,

          as Service Agent

          By:                  /s/ Brian Conway
                               -------------------------

          Name:  Brian Conway

          Title: Vice President


1

  PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Brian Conway Name: Brian
Conway Title: Vice President

2

  TPG SPECIALTY LENDING, INC., as Agent and Lead Arranger By: /s/ Michael
Fishman Name: Michael Fishman Title: CEO

3

  TPG SPECIALTY LENDING, INC., as a Lender By: /s/ Michael Fishman Name: Michael
Fishman Title: CEO

APPENDIX A-1
TO FINANCING AGREEMENT

Term Loan A Commitments

                  Lender   Term Loan A Commitment   Pro Rata Share
TPG Specialty Lending, Inc.
  $ 37,000,000.00       100 %
Total
  $ 37,000,000.00       100 %

APPENDIX A-2
TO FINANCING AGREEMENT

Term Loan B Commitments

                  Lender   Term Loan B Commitment   Pro Rata Share
TPG Specialty Lending, Inc.
  $ 23,000,000.00       100 %
Total
  $ 23,000,000.00       100 %

APPENDIX A-3
TO FINANCING AGREEMENT

Revolving Commitments

                  Lender   Revolving Commitment   Pro Rata Share
PNC Bank, National Association
  $ 65,000,000.00       100 %
Total
  $ 65,000,000.00       100 %

APPENDIX B
TO FINANCING AGREEMENT

Notice Addresses

METALICO, INC.

Metalico, Inc.
186 North Avenue East
Cranford, NJ 07016
Attention: Carlos Agüero
Facsimile: 908-497-9610
Email:

with a copy to:

Metalico, Inc.
186 North Avenue East
Cranford, NJ 07016
Attention: General Counsel
Facsimile: 908-497-9610
Email:

4

TPG SPECIALTY LENDING, INC.,
as Agent and Lead Arranger

Principal Office:

TPG Specialty Lending, Inc.
301 Commerce Street, Suite 3300
Fort Worth, Texas 76102
Attention: Legal and Compliance Department
Facsimile: 415-486-5954
Email:

with a copy to:

TPG Specialty Lending, Inc.
888 7th Avenue
35th Floor
New York, New York 10019
Attention: Craig Hamrah
Email:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Facsimile: 212-593-5955
Email:

5

          PNC BANK, NATIONAL ASSOCIATION,     as Service Agent
Principal Office:  



 

    PNC Bank, National Association
    340 Madison Avenue, 11th Floor
    New York, NY 10173
    Attention: Sari Garrick
    Facsimile: 212-303-0060
   
Email:
 
with a copy to:  


 
   
Hahn & Hessen LLP
 
    488 Madison Avenue
    New York, New York 10022
   
Attention:
Facsimile:
  Daniel M. Ford
212-478-7400

Email:

6